


EXECUTION COPY












PURCHASE AND SALE AGREEMENT
by and among
DUKE ENERGY SAM, LLC
and
DUKE ENERGY COMMERCIAL ENTERPRISES, INC.,
as Sellers,
and
DYNEGY RESOURCE I, LLC,
as Buyer
dated as of August 21, 2014



TABLE OF CONTENTS
ARTICLE I
DEFINITIONS AND CONSTRUCTION    2
1.1.Definitions    2
1.2.Rules of Construction    18
ARTICLE II
PURCHASE AND SALE AND CLOSING    19
2.1.Purchase and Sale    19
2.2.Purchase Price    19
2.3.Closing    20
2.4.Closing Deliveries by Sellers to Buyer    20
2.5.Closing Deliveries by Buyer to Sellers    20
2.6.Post-Closing Adjustment    21
2.7.Allocation of Purchase Price    22
ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING SELLERS    22
3.1.Organization    22
3.2.Authority    23
3.3.No Conflicts; Consents and Approvals    23
3.4.Capitalization    24
3.5.Legal Proceedings    24
3.6.Brokers    24
ARTICLE IV
REPRESENTATIONS AND WARRANTIES REGARDING THE ACQUIRED COMPANIES, THE COAL
PARTICIPANT PROJECTS AND THE COAL PARTICIPANT PROJECT ASSETS    24
4.1.Organization    24
4.2.No Conflicts; Consents and Approvals    25
4.3.Capitalization    25
4.4.Business    26
4.5.Legal Proceedings    26
4.6.Compliance with Laws and Orders    26
4.7.Financial Statements; Liabilities    26
4.8.Absence of Certain Changes    27
4.9.Taxes    27
4.10.Regulatory Matters    28
4.11.Contracts    28
4.12.Real Property    30
4.13.Permits    31
4.14.Environmental Matters    32
4.15.Insurance    33
4.16.Intellectual Property    33
4.17.Brokers    33
4.18.Employees and Labor Matters    34
4.19.Employee Benefits.    35
4.20.No Other Representations or Warranties    36
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER    36
5.1.Organization    36
5.2.Authority    36
5.3.No Conflicts    37
5.4.Legal Proceedings    37
5.5.Compliance with Laws and Orders    37
5.6.Brokers    37
5.7.Securities Law Matters    37
5.8.Experience; Investigation    38
5.9.Disclaimer Regarding Projections    38
5.10.Financial Resources    38
ARTICLE VI
COVENANTS    39
6.1.Regulatory and Other Approvals    39
6.2.Access of Buyer and Sellers    41
6.3.Interim Operations and Certain Restrictions    42
6.4.Use of Certain Names    45
6.5.Support Obligations    47
6.6.Excluded Items; Post-Closing Payments on Purchased Assets    51
6.7.Employee and Benefit Matters    52
6.8.Affiliate Contracts; Affiliate Dedicated Contracts; Affiliate Shared
Services Contracts    57
6.9.Indebtedness; Distributions    58
6.10.Insurance    59
6.11.Casualty    59
6.12.Condemnation    59
6.13.Transition Plan; Transition Services Arrangements; Replacement of
Representatives    60
6.14.Tax Matters    61
6.15.Further Assurances    65
6.16.Competing Transactions    65
6.17.Public Announcements    65
6.18.Confidentiality    66
6.19.Updates; Supplements to Schedules    66
6.20.Separation of Generation and Transmission Assets and Operations    67
6.21.Related Agreements    67
6.22.Real Property Matters    68
6.23.Financing Cooperation    68
ARTICLE VII
BUYER’S CONDITIONS TO CLOSING    70
7.1.Representations and Warranties    70
7.2.Performance    70
7.3.Officer’s Certificate    70
7.4.Orders and Laws    70
7.5.Consents and Approvals    70
7.6.Resignation of Members, Managers, Officers and Directors    70
7.7.Closing Deliveries    71
7.8.Title Matters    71
7.9.Material Adverse Effect    71
7.10.Certain Information    71
7.11.Frustration of Closing Conditions    71
ARTICLE VIII
SELLERS’ CONDITIONS TO CLOSING    71
8.1.Representations and Warranties    71
8.2.Performance    72
8.3.Release of Support Obligations    72
8.4.Officer’s Certificate    72
8.5.Orders and Laws    72
8.6.Consents and Approvals    72
8.7.Closing Deliveries    72
8.8.Frustration of Closing Conditions    72
ARTICLE IX
TERMINATION    72
9.1.Termination    72
9.2.Effect of Termination    73
ARTICLE X
INDEMNIFICATION, LIMITATIONS OF LIABILITY AND WAIVERS    74
10.1.Indemnification    74
10.2.Limitations of Liability    75
10.3.Release    77
10.4.Waiver of Other Representations    77
10.5.Waiver of Remedies    78
10.6.Procedure with Respect to Third-Party Claims    79
10.7.Procedures with Respect to Retained Seller Actions    80
10.8.Access to Information    81
ARTICLE XI
MISCELLANEOUS    81
11.1.Notices    81
11.2.Entire Agreement    82
11.3.Expenses    83
11.4.Disclosure    83
11.5.Waiver    83
11.6.Amendment    83
11.7.No Third Party Beneficiary    83
11.8.Assignment; Binding Effect    84
11.9.Specific Performance    84
11.10.Headings    84
11.11.Invalid Provisions    84
11.12.Counterparts; Facsimile    84
11.13.Governing Law; Venue; Jurisdiction    84
11.14.Waiver of Jury Trial    85
11.15.Finance-Related Arrangements    85


APPENDICES
Appendix I    Project Related Defined Terms
EXHIBITS
Exhibit A    Form of Contribution Agreement Amendment
Exhibit B    Form of Buyer Guarantee
Exhibit C    Form of Sellers Guarantee
Exhibit D    Form of Access Agreement
Exhibit E    Form of Assignment and Assumption Agreement
Exhibit F    Form of Company Assignment Agreement
Exhibit G    Form of Transition License Agreement
Exhibit H    Employee Pension Matters
Exhibit I     Form of Transition Services Agreement


SCHEDULES
1.1–AC Affiliate Contracts
1.1–AD Affiliate Dedicated Contracts
1.1–AS Affiliate Shared Services Contracts
1.1–AN Available Non-Unionized Employees
1.1–K Knowledge
1.1–NWC Net Working Capital
1.1–PL Permitted Liens
1.1–PL(c) Permitted Liens Released on or prior to Closing
1.1–SE Corporate Support Employees
1.1–UE Unionized Employees
2.2(c) Projected Capital Expenditures
3.3(b) Sellers Approvals
3.4 Capitalization
4.2(b) Acquired Company Consents
4.4 Operation of the Business
4.5 Legal Proceedings
4.7(a) Financial Statements
4.7(b) Liabilities
4.8 Certain Changes
4.9 Taxes
4.10 Regulatory Matters
4.11 Material Contracts
4.11(d) Material Contract Compliance
4.12(a) Natural Gas Project Real Property
4.12(b) Coal Operator Project Real Property
4.12(c) Coal Participant Project Real Property
4.12(d) Retail Real Property
4.12(e) Leased Real Property
4.13 Permits
4.14(a) Environmental Matters
4.14(b) Emission Allowances
4.15 Insurance
4.18(b) Employee and Labor Matters
4.18(b)(i) Collective Bargaining Agreements
4.19(a) Sellers Benefit Plans
4.19(b)(ii) Qualified Plans
5.3(b) Buyer Approvals
5.10 Debt Commitment Letters
6.3(a) Conduct of Business
6.3(a)(xviii) Transfer of Business Employees
6.4(a) Sellers Marks
6.4(e) Specified Marks
6.5(a) Support Obligations
6.6 Excluded Items
6.7(c)(iv)(B) Non-Active Available Non-Unionized Employees
6.8(a) Continued Affiliate Contracts
6.13(a) Transition Plan Matters
6.13(b) Certain Material Software
6.14(j) Tax-Exempt Bond Matters
6.20 GT Separation
6.21 Related Agreements
6.22 Title Company Affidavit



PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement dated as of August 21, 2014 (this “Agreement”)
is made and entered into by and among Duke Energy SAM, LLC, a Delaware limited
liability company (“Generation Seller”), and Duke Energy Commercial Enterprises,
Inc., an Indiana corporation (“Retail Seller” and, together with Generation
Seller, collectively, “Sellers,” and each, individually, a “Seller”), and Dynegy
Resource I, LLC, a Delaware limited liability company (“Buyer” and, together
with Sellers, collectively, the “Parties,” and each, individually, a “Party”).
RECITALS
WHEREAS, Sellers desire to sell to Buyer, and Buyer desires to purchase from
Sellers, one hundred percent (100%) of the membership interests in the direct or
indirect owners of (i) five (5) natural gas-fired power plants located in the
State of Ohio, the Commonwealth of Pennsylvania and the State of Illinois, (ii)
one (1) oil-fired electric generating plant located in the State of Ohio, (iii)
partial interests in five (5) coal-fired power plants located in the State of
Ohio and (iv) a retail energy business, all on the terms and subject to the
conditions set forth herein;
WHEREAS, effective as of the Closing (as defined below), the Coal Project
Companies (as defined below) and DEO (as defined below) will enter into
amendments to their corresponding Contribution Agreements, each in the form
attached hereto as Exhibit A (each, a “Contribution Agreement Amendment”);
WHEREAS, as a material inducement to Sellers to enter into this Agreement,
concurrently with the execution of this Agreement, Dynegy Inc., a Delaware
corporation (“Buyer Guarantor”) and an Affiliate of Buyer, has issued and
delivered a guarantee (the “Buyer Guarantee”) in the form attached hereto as
Exhibit B in favor of Sellers with respect to the obligations of Buyer arising
under, or in connection with, this Agreement and the Transition Services
Agreement (as defined below); and
WHEREAS, as a material inducement to Buyer to enter into this Agreement,
concurrently with the execution of this Agreement, Duke Energy Corporation, a
Delaware corporation (“Parent”) and an Affiliate of Sellers, has issued and
delivered a guarantee (the “Sellers Guarantee”) in the form attached hereto as
Exhibit C in favor of Buyer with respect to the obligations of Sellers arising
under, or in connection with, this Agreement and the Transition Services
Agreement.
STATEMENT OF AGREEMENT
Now, therefore, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.1.    Definitions. As used in this Agreement, the following capitalized terms
have the meanings set forth below:
“1933 Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.
“Access Agreements” means the access agreements, substantially in the form
attached hereto as Exhibit D, to be entered into as of the Closing by and
between a Seller or its Non-Company Affiliate, on the one hand, and each Coal
Operator Project Company or DE Dicks Creek, on the other hand, relating to the
GT Separation work.
“Acquired Companies” means, collectively, DECAM, the HoldCos, the Project
Companies and the Retail Company and each, individually, an “Acquired Company.”
“Acquired Company Consents” has the meaning given to it in Section 4.2(b).
“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether through ownership of voting securities or
ownership interests, by contract or otherwise, and specifically with respect to
a corporation, partnership or limited liability company, means direct or
indirect ownership of more than fifty percent (50%) of the voting securities in
such corporation or of the voting interest in a partnership or limited liability
company. For the avoidance of doubt, the Coal Project Co-Owners shall not be
deemed Affiliates of Sellers or the Acquired Companies for purposes of this
Agreement.
“Affiliate Contracts” means, collectively, those Contracts between any of the
Acquired Companies, on the one hand, and a Seller or Non-Company Affiliate, on
the other hand, each of which is listed on Schedule 1.1-AC.
“Affiliate Dedicated Contracts” means, collectively, those Contracts between a
Seller or Non-Company Affiliate, on the one hand, and a Counterparty, on the
other hand, relating to the purchase, sale or disposition of any products,
by-products or services exclusively or primarily for the benefit of any of the
Acquired Companies or the Projects, listed on Schedule 1.1-AD.
“Affiliate Shared Services Contracts” means, collectively, those Contracts
between a Seller or Non-Company Affiliate, on the one hand, and a Counterparty,
on the other hand, for the provision of services in part for the benefit of the
Acquired Companies or the Operator Projects, listed on Schedule 1.1-AS.
“Agreement” has the meaning given to it in the Preamble.
“Ancillary Agreements” means the Buyer Guarantee, the Sellers Guarantee, the
Contribution Agreement Amendments, the Company Assignment Agreements, the
Assignment and Assumption Agreements, the Access Agreements, the Transition
License Agreement and the Transition Services Agreement.
“Applicable Risk Limits” means, collectively, (i) the Midwest Commercial
Generation – Duke Energy Retail Sales Risk Limits (applicable to retail
electricity supply), (ii) the Midwest Commercial Generation – Duke Energy Retail
Sales Gas Risk Limits (applicable to retail gas supply), (iii) the Midwest
Commercial Generation Risk Limits (applicable to commodities), (iv) the Midwest
Commercial Generation Risk Limits (applicable to auctions) and (v) the Midwest
Commercial Generation (MCG) and Duke Energy Renewables (DER) Risk Management
Control Manual, dated May 2014 (solely to the extent applicable to the Business
of the Acquired Companies).
“Ash Disposal Agreement” means a Coal Ash Disposal Agreement, substantially in
the form attached as Annex I to Schedule 6.21, to be entered into by and between
DE Zimmer and DEO, in accordance with Section 6.21.
“Assets” of any Person means all assets and properties of every kind, nature,
character and description (whether real, personal or mixed, whether tangible or
intangible and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person.
“Assigned Contracts” means, collectively, each Affiliate Dedicated Contract,
other than any Affiliate Dedicated Contract that has been terminated as of the
Closing in accordance with Section 6.8(b), the Counterparty to which has
consented to, or with respect to which no consent is required for, the
assignment thereof by the Assignor to the Assignee as contemplated by the
Assignment and Assumption Agreements.
“Assignee” has the meaning given to it in the definition of “Assignment and
Assumption Agreement.”
“Assignment and Assumption Agreement” means each assignment and assumption
agreement, substantially in the form attached hereto as Exhibit E, effecting the
assignment to Buyer or one of the Project Companies (as applicable, the
“Assignee”) of each Assigned Contract by a Seller or the Non-Company Affiliate
that is party thereto (the “Assignor”) subject to the proviso in
Section 6.8(b)(ii), and the assumption by the Assignee of all obligations of the
Assignor under each Assigned Contract relating to the periods from and after the
Closing Date.
“Assignor” has the meaning given to it in the definition of “Assignment and
Assumption Agreement.”
“Audited Financial Statements” has the meaning given to it in Section 4.7(a).
“Available Non-Unionized Employees” means (i) certain employees of Sellers or
their Affiliates who have provided services relating to the Projects and/or any
Acquired Company, and as of the date of this Agreement, a list of such persons
is set forth on Schedule 1.1-AN, and (ii) the Corporate Support Employees.
“Base Purchase Price” has the meaning given to it in Section 2.2(a).
“Business” as to (a) any Project Company, means the ownership and operation, as
applicable, of the respective Project, including the generation and sale of
capacity, energy and ancillary services by such Project Company at or from the
Project, the receipt by such Project Company of natural gas, oil or coal, as
applicable, or other fuels and commodities, and the conduct of other activities
by such Project Company related or incidental to the foregoing, (b) the Retail
Company, means the Retail Company’s competitive electric and natural gas
business and the businesses incidental and related thereto, (c) DECAM, means
DECAM’s non-regulated electric wholesale and auction business, its coal
brokering business formerly conducted under the name Duke Energy Industrial
Sales, its business supporting the operations of the Project Companies and the
Retail Company, and the ownership and operation of its other business as it is
currently owned and operated and (d) any other Acquired Company, means the
ownership and operation of such Acquired Company’s business as it is currently
owned and operated; provided that the term “Business” shall not include any
business relating to any of the Excluded Items.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Business Employees” means, collectively, the Available Non-Unionized Employees
and Unionized Employees and each, individually, a “Business Employee.”
“Buyer” has the meaning given to it in the Preamble.
“Buyer Approvals” has the meaning given to it in Section 5.3(b).
“Buyer Fundamental Representations” has the meaning given to it in Section 8.1.
“Buyer Guarantee” has the meaning given to it in the Recitals.
“Buyer Guarantor” has the meaning given to it in the Recitals.
“Buyer Indemnified Parties” has the meaning given to it in Section 10.1(a).
“Buyer Pension Plan” has the meaning given to it in Section 6.7(g).
“Buyer Savings Plan” has the meaning given to it in Section 6.7(h).
“Buyer Union Savings Plan” has the meaning given to it in Section 6.7(h).
“CapEx Difference” has the meaning given to it in Section 2.2(c).
“CapEx Difference Estimate” has the meaning given to it in Section 2.5(a)(iii).
“Capital Stock” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of Assets of, the issuing entity.
“Charter Documents” means, with respect to any Person, the articles of
incorporation or organization, certificates of formation and by-laws, the
limited partnership agreement, the partnership agreement or the limited
liability company agreement, or such other organizational documents of such
Person, including those that are required to be registered or kept in the place
of incorporation, organization or formation of such Person and which establish
the legal personality of such Person.
“Claim” means any demand, claim, complaint, action, litigation, investigation,
proceeding (whether at law or in equity) or arbitration.
“Claiming Party” has the meaning given to it in Section 10.6(a).
“Closing” means the closing of the transactions contemplated by this Agreement,
as provided for in Section 2.3.
“Closing Date” means the date on which the Closing occurs.
“Co-Owner Agreements” means the agreements among the owners of each Coal Project
related to the ownership and operation of the applicable Coal Project, as they
may be amended from time to time after the date hereof in accordance with the
terms of this Agreement.
“Coal Operator Project Assets” means the Assets of a Coal Operator Project
utilized and necessary for the material operations of the applicable Coal
Operator Project.
“Coal Operator Project Companies” means, collectively, DE Miami Fort and DE
Zimmer (each, as defined in Appendix I) and each, individually, a “Coal Operator
Project Company.”
“Coal Operator Project Contracts” means, collectively, Contracts entered into by
a Coal Operator Project Company in its capacity as the operator of a Coal
Operator Project, on behalf of itself as an owner of the Coal Operator Project
and the applicable Coal Project Co-Owners.
“Coal Operator Projects” means, collectively, the Miami Fort Project and the
Zimmer Project (each, as defined in Appendix I) and each, individually, a “Coal
Operator Project.”
“Coal Participant Project Assets” means the Assets of a Coal Participant Project
utilized and necessary for the material operations of the applicable Coal
Participant Project.
“Coal Participant Project Companies” means, collectively, DE Stuart, DE
Conesville and DE Killen (each, as defined in Appendix I) and each,
individually, a “Coal Participant Project Company.”
“Coal Participant Project Contracts” means, collectively, Contracts entered into
by a Coal Participant Project Operator on behalf of the owners of a Coal
Participant Project.
“Coal Participant Project Operators” means, collectively, the Persons (other
than the Coal Participant Project Companies) operating the applicable Coal
Participant Projects and each, individually, a “Coal Participant Project
Operator.”
“Coal Participant Projects” means, collectively, the Stuart Project, the
Conesville Project and the Killen Project (each, as defined in Appendix I) and
each, individually, a “Coal Participant Project.”
“Coal Project Assets” means, collectively, the Coal Operator Project Assets and
the Coal Participant Project Assets.
“Coal Project Co-Owners” means the owners of the Coal Projects that are not any
of the Acquired Companies.
“Coal Project Companies” means, collectively, the Coal Operator Project
Companies and the Coal Participant Project Companies and each, individually, a
“Coal Project Company.”
“Coal Projects” means, collectively, the Coal Operator Projects and the Coal
Participant Projects and each, individually, a “Coal Project.”
“COBRA” has the meaning given to it in Section 6.7(f).
“Code” means the Internal Revenue Code of 1986.
“Collective Bargaining Agreement” means each collective bargaining agreement
with any labor union representing employees of Sellers or their Affiliates
providing services to any of the Acquired Companies and/or the Projects, as set
forth on Schedule 4.18(b)(i).
“Commercial Hedge” means any forward, futures, swap, collar, put, call, floor,
cap, option or other Contracts that are intended to benefit from or reduce or
eliminate the risk of fluctuations in the price of commodities, including
electric power, in any form, including energy, capacity or any ancillary
services, gas, coal, oil or other commodities, currencies, interest rates and
indices, and any financial transmission rights and auction revenue rights;
provided that the term “Commercial Hedge” shall not include any Contracts of the
type described in clauses (A) – (D) of Section 4.11(a)(i) (regardless of the
aggregate consideration or payment obligations) or any other Contract for the
sale, purchase, exchange, transportation or transmission of a commodity pursuant
to which delivery of a physical commodity is anticipated.
“Commitment Letter” has the meaning given to it in Section 5.10.
“Company Assignment Agreement” means each assignment agreement, substantially in
the form attached hereto as Exhibit F, evidencing the assignment and transfer to
Buyer of the Company Interests owned by the applicable Seller.
“Company Interests” means one hundred percent (100%) of the outstanding
membership interests in each of DECAM and the Retail Company.
“Condemnation Value” has the meaning given to it in Section 6.12.
“Confidentiality Agreement” means that certain Confidentiality Agreement between
Buyer and Parent, dated April 16, 2014.
“Continued Affiliate Contracts” has the meaning given to it in Section 6.8(a).
“Continuing Non-Unionized Employee” has the meaning given to it in
Section 6.7(c)(iv).
“Continuing Support Obligation” has the meaning given to it in Section 6.5(d).
“Contract” means any written contract, lease, license, evidence of Indebtedness,
mortgage, indenture, purchase order, binding bid, letter of credit, security
agreement or other written and legally binding arrangement.
“Contribution Agreement Amendment” has the meaning given to it in the Recitals.
“Contribution Agreements” means those certain contribution agreements between
each of the Project Companies and DEO, pursuant to which DEO’s assets, rights
and obligations relating to the corresponding Project were transferred to the
applicable Project Company.
“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302, 303 or 4068(a) of ERISA, (iii) under Section 412,
430 or 4971 of the Code or (iv) for violation of the continuation coverage
requirements of Sections 601 et seq. of ERISA and Section 4980B of the Code, in
the case of each of the foregoing clauses (i) through (iv), with respect to any
Acquired Company or any ERISA Affiliate of any Acquired Company or subsidiary
thereof.
“Corporate Support Employees” means certain employees of Sellers or their
Affiliates providing support services to the Projects and/or the Acquired
Companies, and as of the date of this Agreement, a list of such persons is set
forth on Schedule 1.1-SE.
“Counterparty” has the meaning given to it in Section 6.8(b)(i).
“Credit Rating” means, with respect to any Person, each rating given to such
Person’s long-term unsecured debt obligations (not supported by third party
credit enhancements) by S&P or Moody’s, as applicable, and any successors
thereto, or if such rating is not available, such Person’s corporate or issuer
rating.
“DECAM” means Duke Energy Commercial Asset Management, LLC, an Ohio limited
liability company.
“Deductible Amount” has the meaning given to it in Section 10.2(c).
“DEO” means Duke Energy Ohio, Inc., an Ohio corporation.
“Determination Period” has the meaning given to it in Section 2.6(a).
“DOJ” means the United States Department of Justice, Antitrust Division.
“Environmental Claim” means any Claim or Loss arising out of or related to any
violation of Environmental Law or the Release or threatened Release of any
Hazardous Material.
“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; the Hazardous Materials Transportation Act of 1975, 49 U.S.C. §
5101 et seq.; and all similar Laws (including implementing regulations) of any
Governmental Authority having jurisdiction over the assets in question
addressing pollution or protection of the environment.
“Equity Securities” means (i) Capital Stock, (ii) subscriptions, calls,
warrants, options or commitments of any kind or character relating to, or
entitling any Person or entity to acquire, any Capital Stock and
(iii) securities convertible into or exercisable or exchangeable for shares of
Capital Stock.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any entity, trade or business that is a member of a
group described in Section 414(b), (c), (m) or (o) of the Code or
Section 400l(b)(l) of ERISA that includes a Seller, or that is a member of the
same “controlled group” as a Seller pursuant to Section 4001(a)(14) of ERISA;
provided, however, that the Acquired Companies shall not be considered to be
ERISA Affiliates from and after the Closing Date.
“Exchange Act” has the meaning given to it in Section 6.18.
“Excluded Items” has the meaning given to it in Section 6.6(a).
“Excluded Liabilities” means all Claims, Losses and obligations of each Acquired
Company, each Seller and any of their respective Affiliates arising out of: (i)
all Excluded Items, including any Non-Transferred Excluded Items and any actions
taken by or on behalf of any Seller, any Acquired Company or any of their
respective Affiliates in connection therewith, (ii) subject to clause (iii)
below, all Terminated Agreements, (iii) any Sellers Benefit Plan, including any
obligations resulting from the transactions contemplated hereby, except to the
extent specifically assumed or indemnified by Buyer pursuant to Section 6.7,
(iv) the Assigned Contracts, to the extent relating to the periods prior to the
Closing Date and not included in the calculation of Net Working Capital and (v)
fees payable to any broker, finder, financial advisor or agent by or on behalf
of any Seller or any of its respective Affiliates with respect to the
transactions contemplated by this Agreement.
“EWG” means an “exempt wholesale generator” within the meaning of PUHCA.
“FERC” means the Federal Energy Regulatory Commission.
“Final Determination” means a determination as defined in Section 1313(a) of the
Code or any similar state, local, or non-U.S. Tax Laws, to the extent such a
Final Determination has been applied directly to a matter involving any of the
Acquired Companies.
“Financing” has the meaning given to it in Section 6.23(a)(i).
“Financing Source” means each actual or prospective agent, arranger, lender,
investor, underwriter, initial purchaser and placement agent providing, or
acting in connection with, any Financing or any Affiliates of any such Person
and any other potential financing source, and each of their respective
controlling persons, agents and Representatives, and any of their respective
successors and assigns.
“Financial Statements” has the meaning given to it in Section 4.7(a).
“FPA” means the Federal Power Act of 1935.
“FTC” means the Federal Trade Commission.
“FUCO” means a “foreign utility company” within the meaning of PUHCA.
“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis.
“Generation Seller” has the meaning given to it in the Preamble.
“Good Industry Practice” means any of the practices, methods, standards,
procedures and acts engaged in or approved by a significant portion of the
industry related to the applicable Acquired Company or its predecessor Affiliate
during the relevant time period, or any of the practices, methods and acts
which, in the exercise of reasonable judgment in light of the facts known at the
time the decision is made, could have been expected to accomplish the desired
result in a manner consistent with good business practices, Law, reliability and
safety. “Good Industry Practice” is not intended to be limited to the optimum
practice, method or act to the exclusion of all others, but rather is intended
to include practices, methods or acts generally accepted in the region.
“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States or
any state, county, city or other political subdivision or similar governing
entity, and including any governmental, quasi-governmental or non-governmental
body administering, regulating or having general oversight over gas or power
markets.
“GT Separation” has the meaning given to it in Section 6.20.
“Hazardous Material” means and includes each substance designated as a hazardous
waste, hazardous substance, hazardous material, pollutant, contaminant or toxic
substance under any Environmental Law and any petroleum, petroleum products,
coal combustion by-products, asbestos, polychlorinated biphenyls and similar
substances and materials that have been released into the environment in
concentrations or locations for which remedial action is required under any
applicable Environmental Law.
“Hedging Activities” has the meaning given to it in Section 6.3(c).
“HoldCos” means the intermediate holding companies DECAM HoldCo, DECAM Gas and
DECAM Coal, collectively (each, as defined in Appendix I).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money; (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments; (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business consistent with past
practices; (d) any obligations as lessee under capitalized leases; (e) any
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to acquired property; (f) any obligations,
contingent or otherwise, under acceptance, letters of credit or similar
facilities; and (g) any guaranty of any of the foregoing; provided that
Indebtedness shall not include any claim for subrogation by any Seller or any of
its respective Affiliates against an Acquired Company with respect to any credit
support provided on behalf of such Seller or such Affiliate of such Seller for
the benefit of such Acquired Company.
“Indemnified Parties” has the meaning given to it in Section 10.1(b).
“Intellectual Property” means the following intellectual property rights, both
statutory and common Law rights, if applicable: (a) copyrights, registrations
and applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress, and registrations and
applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions corresponding to the patents, and any patent
applications, as well as any related continuation, continuation in part and
divisional applications and patents issuing therefrom and (d) trade secrets and
confidential information, including ideas, designs, concepts, compilations of
information, methods, techniques, procedures, processes and other know-how, that
gives a competitive advantage.
“Interconnection Agreements” means Interconnection Agreements between and among
(i) the owners of each Coal Project, the transmission owners interconnecting
with such Coal Projects and PJM and (ii) DE Dicks Creek, the transmission owner
interconnecting with the Dicks Creek Project and PJM, in each case, to be
entered into in accordance with Section 6.21, and in form and substance
reasonably satisfactory to Buyer.
“Interest Rate” means five percent (5%) per annum.
“Interim Financial Statements” has the meaning given to it in Section 4.7(a).
“Interim Period” means the period from the date of this Agreement until the
earlier of (i) the Closing and (ii) the termination of this Agreement in
accordance with its terms.
“Investment Grade” means a Credit Rating of at least “BBB-” from S&P and at
least “Baa3” from Moody’s.
“IRS” means the United States Internal Revenue Service.
“Knowledge” when used in a particular representation in this Agreement with
respect to any Seller or Sellers, means the actual knowledge (as opposed to any
constructive or imputed knowledge) of the individuals listed on Schedule 1.1-K.
“Laws” means all laws, statutes, rules, regulations, ordinances, orders,
decrees, court decisions, and other pronouncements having the effect of law of
any Governmental Authority.
“Leased Operator Project Real Property” means the real property leased or
subleased by any of the Operator Project Companies, as tenant, together with, to
the extent leased by any of the Operator Project Companies, all buildings and
other structures, facilities or improvements currently or hereafter located
thereon, all fixtures, systems, equipment and items of personal property of any
of the Operator Projects attached or appurtenant thereto.
“Leased Participant Project Real Property” means the real property leased or
subleased by any of the Coal Participant Project Companies, as tenant, together
with, to the extent leased by any of the Coal Participant Project Companies, all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of any of the Coal Participant Projects attached or
appurtenant thereto.
“Leased Real Property” means the Leased Participant Project Real Property, the
Leased Operator Project Real Property and the Leased Retail Real Property,
collectively.
“Leased Retail Real Property” means the real property leased or subleased by the
Retail Company, as tenant, together with, to the extent leased by the Retail
Company, all buildings and other structures, facilities or improvements
currently or hereafter located thereon, all fixtures, systems, equipment and
items of personal property of the Retail Company attached or appurtenant
thereto.
“Letter of Credit” means an irrevocable, standby letter of credit issued by a
U.S. commercial bank or the U.S. branch of a foreign bank with ratings of at
least “A-” by S&P and at least “A3” by Moody’s, and having total assets of at
least $10,000,000,000 (the “Minimum Issuer Requirements”) which shall
(a) include customary terms and conditions (including terms and conditions
substantially similar to or more favorable than those in the Support Obligation
which is being replaced or backstopped by such letter of credit), (b) contain
customary rights permitting the beneficiary of such letter of credit to draw
upon such letter of credit upon any event or omission that would have allowed
the Support Obligation being replaced by such letter of credit to be drawn or
called upon, including upon certification of any breach of the underlying
Contract if applicable, and (c) contain the right for the beneficiary thereof to
draw on such letter of credit if such letter of credit has not been renewed or
replaced at least thirty (30) days prior to the expiration thereof (or such
lesser period as may be specified in the underlying Contract to which such
letter of credit relates) or if it is not timely replaced in accordance with the
requirements of Section 6.5(d)(iv)(A).
“LIBOR” means the three (3) month London Interbank Offered Rate, as quoted in
The Wall Street Journal (or any successor to or, if such service is not
available from The Wall Street Journal, substitute for such service providing
rate quotations comparable to those currently provided by The Wall Street
Journal).
“License Period” has the meaning given to it in Section 6.4(b).
“Licensed Mark” has the meaning given to it in Section 6.4(b).
“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, option, warranty, purchase right, lease or other similar property
interest or encumbrance.
“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, costs, charges, Taxes,
obligations, demands, fees, losses and expenses (including interest, court
costs, reasonable fees of attorneys, accountants and other experts or other
reasonable expenses of investigation, litigation or other proceedings or of any
Claim, dispute, default or assessment), whether involving Claims solely between
the Parties, third party Claims or otherwise. For all purposes in this
Agreement, the term “Losses” does not include any Non-Reimbursable Damages.
“LTSA” means each Long Term Service Agreement between General Electric
International, Inc. and a Project Company.
“Material Adverse Effect” means a material adverse effect on (i) the Assets,
properties, businesses, financial condition or results of operations of the
Acquired Companies, taken as a whole, or (ii) the ability of Sellers to
consummate the transactions contemplated by this Agreement; provided, however,
that the following shall not be considered when determining whether a Material
Adverse Effect has occurred: any change or effect resulting from (a) any change
in economic conditions generally or in the industry in which an Acquired Company
operates, (b) any change in general regulatory or political conditions,
including any acts of war or terrorist activities, (c) any continuation of an
adverse trend or condition, (d) effects of weather, meteorological events or
other natural disasters or natural occurrences beyond the control of the
Acquired Companies, (e) any change in any Laws (including Environmental Laws) or
regulatory policy, including any rate or tariff, (f) changes or adverse
conditions in the securities markets, (g) the failure of any Seller or any
Non-Company Affiliate to effect the assignment of any Contract to Buyer, any
Acquired Company or any Affiliate of Buyer, (h) any changes in the costs of
commodities or supplies, including fuel, or changes in the price of electricity,
(i) any new generating facilities and their effect on pricing or transmission,
(j) any change in the financial condition or results of operation of an Acquired
Company caused by the pending sale of such Acquired Company to Buyer, including
changes due to the Credit Rating of Buyer, (k) any actions to be taken pursuant
to or in accordance with this Agreement, (l) the announcement or pendency of the
transactions contemplated hereby or the public disclosure of the identity of
Buyer as purchaser of the Acquired Companies and (m) any change or effect that
is cured in full (including by means of any cash payment or payments) by the
date that is the earlier of the Closing Date or the date that is thirty (30)
days after the date of such change or effect; provided that the items set forth
in clauses (a), (b), (d), (e), (f), (h) and (j) above, shall be taken into
account in determining whether a “Material Adverse Effect” has occurred or would
reasonably be expected to occur to the extent such items have a disproportionate
effect on the affected Acquired Companies relative to other participants in the
industry and markets in which the affected Acquired Companies conduct their
respective Business.
“Material Contracts” has the meaning given to it in Section 4.11(a).
“Minimum Issuer Requirements” has the meaning given to it in the definition of
“Letter of Credit.”
“Moody’s” means Moody’s Investors Services, Inc.
“Natural Gas Project Companies” means, collectively, DE Hanging Rock, DE
Washington, DE Fayette, DE Lee and DE Dicks Creek (each, as defined in Appendix
I) and each, individually, a “Natural Gas Project Company.”
“Natural Gas Projects” means, collectively, the Hanging Rock Project, the
Washington Project, the Fayette Project, the Lee Project and the Dicks Creek
Project (each, as defined in Appendix I) and each, individually, a “Natural Gas
Project.”
“Net Working Capital” means (without duplication) the amount (expressed as a
positive or negative number) equal to (a) the total current assets of the
Acquired Companies, including non-current mark to market assets, on a combined
basis, minus (b) the total current liabilities of the Acquired Companies,
including non-current mark to market liabilities, on a combined basis, in each
case (i) excluding (A) any Excluded Items, (B) Taxes, including both current and
deferred Tax assets and both current and deferred Tax liabilities and (C) the
mark to market value of all contracts which are not cash collateralized, (ii)
measured as of the time immediately prior to the consummation of, and without
giving effect to, the transactions contemplated hereby and (iii) determined in
accordance with the methodology used in the preparation of Schedule 1.1-NWC, and
otherwise in accordance with GAAP; provided that to the extent that there is any
conflict between the provisions of this definition, the application of GAAP and
Schedule 1.1-NWC, the terms of Schedule 1.1-NWC shall control.
“Net Working Capital Difference” has the meaning given to it in Section 2.2(b).
“Non-Company Affiliate” means any Affiliate of any Seller, except for the
Acquired Companies.
“Non-Reimbursable Damages” has the meaning given to it in Section 10.5(b).
“Non-Transferred Excluded Item” has the meaning given to it in Section 6.6(a).
“NWC Difference Estimate” has the meaning given to it in Section 2.5(a)(ii).
“O&M Agreement” means an Operation and Maintenance Agreement, substantially in
the form attached hereto as Annex II to Schedule 6.21, to be entered into by and
between Duke Energy Kentucky, Inc. and DE Miami Fort in accordance with Section
6.21.
“Offer Period” has the meaning given to it in Section 6.3(a)(xviii).
“Operator Project Companies” means, collectively, the Natural Gas Project
Companies and the Coal Operator Project Companies and each, individually, an
“Operator Project Company.”
“Operator Projects” means, collectively, the Natural Gas Projects and the Coal
Operator Projects and each, individually, an “Operator Project.”
“Outside Date” has the meaning given to it in Section 9.1(c).
“Owned Operator Project Real Property” means (a) real property in which any of
the Natural Gas Project Companies has fee title (or equivalent) interest in a
Natural Gas Project, together with all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems, equipment and items of personal property of any of the Natural Gas
Projects attached or appurtenant thereto, and (b) real property in which any of
the Coal Operator Project Companies has its proportionate share in the undivided
interest in fee title (or equivalent) interest in a Coal Operator Project,
together with all buildings and other structures, facilities or improvements
currently or hereafter located thereon, all fixtures, systems, equipment and
items of personal property of any of the Coal Operator Projects attached or
appurtenant thereto.
“Owned Participant Project Real Property” means real property in which any of
the Coal Participant Project Companies has its proportionate share in the
undivided interest in fee title (or equivalent) interest in a Coal Participant
Project, together with all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of any of the Coal Participant Projects
attached or appurtenant thereto.
“Owned Real Property” means the Owned Participant Project Real Property, the
Owned Operator Project Real Property and the Owned Retail Real Property,
collectively.
“Owned Retail Real Property” means real property in which the Retail Company has
fee title (or equivalent) interest, together with all buildings and other
structures, facilities or improvements currently or hereafter located thereon,
all fixtures, systems, equipment and items of personal property of the Retail
Company attached or appurtenant thereto.
“Parent” has the meaning given to it in the Recitals.
“Parties” has the meaning given to it in the Preamble.
“Pension Plan Participants” has the meaning given to it in Section 6.7(g).
“Pension Spin-Off Date” has the meaning given to it in Section 6.7(g).
“Permits” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents and
orders issued or granted by a Governmental Authority.
“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings, (b) any Lien arising in the
ordinary course of business consistent with past practices by operation of Law
with respect to a liability that is not yet due or delinquent or which is being
contested in good faith by a Seller or an Acquired Company, (c) all matters that
are disclosed (whether or not subsequently deleted or endorsed over) on any
survey, in the title policies insuring an Owned Real Property or Leased Real
Property or any commitments therefor, or in any title reports, including any
drafts of the foregoing, in each case that have been made available to Buyer
(provided, however, that all Liens listed on Schedule 1.1-PL(c) shall be
released on or prior to Closing, and the Liens listed on Schedule 1.1-PL under
the heading “DP&L Mortgages” that were granted by Dayton Power & Light Company
and erroneously listed as encumbrances on the title commitments shall be deemed
not to be Permitted Liens), (d) (x) imperfections or irregularities of title and
other Liens that would not, in the aggregate, reasonably be expected to
materially detract from the value or the current use of the affected property or
(y) zoning, planning and other similar regulatory limitations and restrictions,
and all rights of any Governmental Authority to regulate an Owned Real Property
or Leased Real Property, (e) the terms and conditions of the Contracts listed on
Schedule 4.11, (f) any Lien that is released on or prior to the Closing, (g)
Liens disclosed on the Financial Statements, (h) any Lien resulting from the
Co-Owner Agreements and (i) except as provided in clause (c) hereof, the matters
identified on Schedule 1.1-PL.
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Authority.
“PJM” means PJM Interconnection, L.L.C.
“Pre-Closing Taxable Period” has the meaning given to it in Section 6.14(b).
“Preamble” means the preamble of this Agreement.
“Projects” means the Operator Projects and the Coal Participant Projects,
collectively, and each, individually, a “Project.”
“Project Companies” means, collectively, the Operator Project Companies and the
Coal Participant Project Companies and each, individually, a “Project Company.”
“PUHCA” has the meaning given to it in Section 4.10.
“Purchase Price” has the meaning given to it in Section 2.2.
“Purchase Price Allocation Schedule” has the meaning given to it in
Section 2.7(a).
“Purchased Assets” means all of the Assets of the Acquired Companies, excluding
the Excluded Items and the Excluded Liabilities; provided that, with respect to
the Coal Project Companies, the Purchased Assets shall only include each Coal
Project Company’s proportionate share in the undivided interest in the
applicable Coal Project Assets.
“QF” means a “qualifying facility” within the meaning of the Public Utility
Regulatory Policies Act of 1978.
“Qualified Plans” has the meaning given to it in Section 4.19(b)(ii).
“Recitals” means the recitals of this Agreement.
“Related Agreements” means the Ash Disposal Agreement, the Interconnection
Agreements and the O&M Agreement.
“Release” means any release, spill, emission, migration, leaking, pumping,
injection, deposit, disposal or discharge of any Hazardous Materials into the
environment, to the extent prohibited under applicable Environmental Laws.
“Representatives” means, as to any Person, its officers, directors, managers,
partners, members, employees, counsel, accountants, financial advisers and
consultants.
“Required Approvals” means the Sellers Approvals, Buyer Approvals and Acquired
Company Consents, to the extent relating to filings, waivers, approvals,
consents, authorizations and notices required to be made with, obtained from or
provided to a Governmental Authority prior to the Closing.
“Responding Party” has the meaning given to it in Section 10.6(a).
“Restoration Cost” has the meaning given to it in Section 6.11.
“Retail Company” means Duke Energy Retail Sales, LLC, a Delaware limited
liability company.
“Retail Seller” has the meaning given to it in the Preamble.
“Retained Seller Action” has the meaning given to it in Section 10.07(a).
“S&P” means Standard and Poor’s Financial Services LLC.
“Schedule Supplement” has the meaning given to it in Section 6.19.
“Schedules” means the disclosure schedules prepared by Sellers and attached to
this Agreement.
“SEC” means the Securities and Exchange Commission.
“Sellers” has the meaning given to it in the Preamble.
“Sellers Approvals” has the meaning given to it in Section 3.3(b).
“Sellers Benefit Plans” has the meaning given to it in Section 4.19(a).
“Sellers Fundamental Representations” has the meaning given to it in
Section 7.1.
“Sellers Guarantee” has the meaning given to it in the Recitals.
“Sellers Indemnified Parties” has the meaning given to it in Section 10.1(b).
“Sellers Marks” has the meaning given to it in Section 6.4(a).
“Sellers Pension Plans” means the Duke Energy Retirement Cash Balance Plan and
the Cinergy Corp. Union Employees’ Retirement Income Plan.
“Sellers Savings Plan” means the Duke Energy Retirement Savings Plan.
“Sellers Determination” has the meaning given to it in Section 2.6(a).
“Specified Marks” has the meaning given to it in Section 6.4(e).
“Straddle Taxable Period” has the meaning given to it in Section 6.14(b).
“Support Obligations” has the meaning given to it in Section 6.5(a).
“Target Net Working Capital” means an amount equal to $195,000,000.
“Tax” or “Taxes” means (i) any federal, state, local or foreign income,
franchise, gross receipts, ad valorem, sales and use, employment, social
security, disability, occupation, property, severance, value added, transfer,
capital stock, excise, withholding, premium, occupation or other taxes, levies
or other like assessments, customs, duties, imposts, charges, surcharges or fees
imposed by or on behalf of any Taxing Authority, including any interest, penalty
or addition thereto and (ii) any liability for amounts described in clause
(i) as a result of transferee liability, by Contract or otherwise.
“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.
“Tax Matter” has the meaning given to it in Section 6.14(e).
“Terminated Agreement” means any (i) Affiliate Contract that will be or has been
terminated as of the Closing pursuant to Section 6.8(a) and (ii) Affiliate
Dedicated Contract that will be or has been terminated as of the Closing
pursuant to Section 6.8(b).
“Title Company Affidavit” has the meaning given to it in Section 6.22.
“Transfer Taxes” means all transfer, sales, use, goods and services, value
added, documentary, stamp duty, gross receipts, excise, transfer and conveyance
Taxes and other similar Taxes, duties, fees or charges (excluding any “bulk
sales” Taxes relating to any Tax liability of Sellers for the Pre-Closing
Taxable Period for which Buyer may become secondarily or jointly liable as a
successor or transferee of any Seller).
“Transition License” has the meaning given to it in Section 6.4(b).
“Transition License Agreement” means the transition license agreement,
substantially in the form of Exhibit G attached hereto, to be entered into by
and between Parent and Retail Company at the Closing.
“Transition Plan” has the meaning given to it in Section 6.13(a).
“Transition Services Agreement” has the meaning given to it in Section 6.13(c).
“Transitioning Software” has the meaning given to it in Section 6.13(b).
“Unionized Employees” means employees of Sellers or their Affiliates providing
services effective as of the Closing Date to the Projects and/or any Acquired
Company who are covered by a Collective Bargaining Agreement, and as of the date
of this Agreement, a list of such persons is set forth on Schedule 1.1-UE.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1989.
1.2.    Rules of Construction.
(a)    All article, section, subsection, schedules, exhibit and appendix
references used in this Agreement are to articles, sections, subsections,
schedules, exhibits and appendices to this Agreement unless otherwise specified.
The exhibits, appendices and schedules attached to this Agreement constitute a
part of this Agreement and are incorporated herein for all purposes.
(b)    Any reference to information “made available” to Buyer by Sellers or the
Acquired Companies means that such information has been provided to Buyer, its
counsel or other Representatives either through access to an online data room
maintained by Sellers in connection with the transactions contemplated by this
Agreement or through direct correspondence with the Person requesting such
information.
(c)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb), and a term that is defined in the singular shall have a corresponding
meaning in the plural and vice versa. Unless the context of this Agreement
clearly requires otherwise, words importing the masculine gender shall include
the feminine and neutral genders and vice versa. The words “includes” or
“including” shall mean “including without limitation,” the words “hereof,”
“hereby,” “herein,” “hereunder” and similar terms in this Agreement shall refer
to this Agreement as a whole and not any particular section or article in which
such words appear and any reference to a Law shall include any amendment thereof
or any successor thereto and any rules and regulations promulgated thereunder.
Currency amounts referenced herein are in U.S. dollars.
(d)    Time is of the essence in this Agreement. Whenever this Agreement refers
to a number of days, such number shall refer to calendar days unless Business
Days are specified. Whenever any action must be taken hereunder on or by a day
that is not a Business Day, then such action may be validly taken on or by the
next day that is a Business Day.
(e)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(f)    With respect to the Coal Project Companies, the phrase “consistent with
past practices” shall be deemed to include the past practices of their
predecessor Affiliates.
(g)    Each Party acknowledges that it and its attorneys have been given an
equal opportunity to negotiate the terms and conditions of this Agreement and
that any rule of construction to the effect that ambiguities are to be resolved
against the drafting Party or any similar rule operating against the drafter of
an agreement shall not be applicable to the construction or interpretation of
this Agreement.
ARTICLE II    
PURCHASE AND SALE AND CLOSING
2.1.    Purchase and Sale. On the terms and subject to the conditions set forth
in this Agreement, at the Closing:
(h)    Buyer shall purchase from Generation Seller, and Generation Seller shall
sell and convey to Buyer, one hundred percent (100%) of the outstanding
membership interests in DECAM, free and clear of all Liens; and
(i)    Buyer shall purchase from Retail Seller, and Retail Seller shall sell and
convey to Buyer, one hundred percent (100%) of the outstanding membership
interests in the Retail Company, free and clear of all Liens.
2.2.    Purchase Price. The purchase price (the “Purchase Price”) for the
purchase and sale described in Section 2.1 is equal to the sum of:
(a)    $2,800,000,000 (the “Base Purchase Price”);
(b)    plus, an amount equal to (i) the Net Working Capital as of the Closing,
minus (ii) the Target Net Working Capital, the result of which may be a positive
or negative number (the “Net Working Capital Difference”); and
(c)    plus, an amount equal to (i) the total amount of all capital expenditures
incurred, in the aggregate, by or on behalf of the Acquired Companies during the
Interim Period, so long as such capital expenditures are incurred in accordance
with Section 6.3(b), minus (ii) the total amount of budgeted capital
expenditures for the Acquired Companies for the Interim Period set forth on
Schedule 2.2(c), as updated in accordance with the terms of this Section 2.2
during the Interim Period, the result of which may be a positive or negative
number (the “CapEx Difference”).
For purposes of Section 2.2(c) above, (i) “capital expenditures incurred” shall
be determined by additions to property, plant and equipment recognized by the
Acquired Companies during the specified period consistent with the basis on
which, and using the same accounting policies, practices and principles (as may
be adjusted, if necessary, to accommodate a mid-accounting period Closing Date)
with which the Acquired Companies or their predecessor Affiliates have prepared
their historical financial statements, including additions classified as
construction work in progress and other additions to property accounts; and (ii)
“budgeted capital expenditures” shall be those projected capital expenditures
set forth on Schedule 2.2(c) as of the end of the month immediately preceding
the month in which the Closing takes place, as such Schedule 2.2(c) is updated
in or about mid-October 2014 as part of the Acquired Companies’ annual budgeting
process, and all references to Schedule 2.2(c) contained in this Agreement shall
be deemed to refer to Schedule 2.2(c) as so updated.
2.3.    Closing. The Closing shall take place at the offices of Bracewell &
Giuliani LLP, 1251 Avenue of the Americas, 49th Floor, New York, New York 10020
at 10:00 A.M. local time, on the third (3rd) Business Day after the conditions
to the Closing set forth in Articles VII and VIII (other than actions to be
taken or items to be delivered at the Closing) have been satisfied or waived, or
on such other date and at such other time and place as Buyer and Sellers
mutually agree in writing. The Closing shall be deemed to have occurred for all
purposes as of 12:01 A.M. on the Closing Date. All actions listed in Section 2.4
or 2.5 that occur on the Closing Date shall be deemed to occur simultaneously at
the Closing.
2.4.    Closing Deliveries by Sellers to Buyer. At the Closing, Sellers shall
deliver, or shall cause to be delivered, to Buyer the following:
(a)    an executed counterpart by the applicable Seller, Acquired Company and/or
Non-Company Affiliate of each Ancillary Agreement;
(b)    a certification of non-foreign status in the form prescribed by Treasury
Regulation Section 1.1445-2(c) with respect to each Seller (or the owner of each
Seller that is treated as a disregarded entity for federal income Tax purposes);
(c)    updated versions of Schedules 1.1-AN and 1.1-UE, reflecting employee
levels as of a date not more than five (5) Business Days prior to Closing;
(d)    the books and records of the Acquired Companies or otherwise primarily
relating to the Business to the extent not located at any of the Project sites;
and
(e)    such other documents and instruments required to be delivered by Sellers
at Closing pursuant to the terms of this Agreement.
2.5.    Closing Deliveries by Buyer to Sellers. At the Closing, Buyer shall
deliver to Sellers the following:
(a)    a wire transfer of immediately available funds (to such account as
Sellers shall have notified Buyer of at least three (3) Business Days prior to
the Closing Date) in an amount equal to the sum of (i) the Base Purchase Price,
plus (ii) Sellers’ good faith estimate of the Net Working Capital Difference as
of the Closing (the “NWC Difference Estimate”), plus (iii) Sellers’ good faith
estimate of the CapEx Difference as of the Closing (the “CapEx Difference
Estimate”), showing in the case of clauses (ii) and (iii) the calculation
thereof in reasonable detail and delivered in writing to Buyer at least three
(3) Business Days prior to the Closing Date;
(b)    an executed counterpart of each Ancillary Agreement, other than the Buyer
Guarantee;
(c)    any guaranties, cash and/or Letters of Credit required to be delivered to
Sellers at the Closing pursuant to Section 6.5(d)(iv); and
(d)    such other documents and instruments required to be delivered by Buyer at
Closing pursuant to the terms of this Agreement.
2.6.    Post-Closing Adjustment.
(a)    After the Closing Date, Sellers and Buyer shall cooperate and provide
each other access to their or their Affiliates’ respective books, records and
employees to the extent related to the ownership or operation of the Acquired
Companies, and Buyer shall use its commercially reasonable efforts to provide
Sellers access to the books, records and employees related to each Coal
Participant Project, all as reasonably requested in connection with the matters
addressed in this Section 2.6. Within ninety (90) days after the Closing Date
(the “Determination Period”), Sellers shall determine the Net Working Capital
Difference and the CapEx Difference as of the Closing and shall provide Buyer
with written notice of such determination, along with reasonable supporting
information and calculations (the “Sellers Determination”); provided that in the
event Buyer has not provided Sellers with access to any information required to
calculate the Sellers Determination prior to the expiration of the Determination
Period pursuant to this Section 2.6(a), the end of the Determination Period
shall be tolled until Buyer is able to obtain and provide Sellers with such
required information.
(b)    If Buyer objects to Sellers Determination, then it shall provide Sellers
written notice thereof within thirty (30) days after receiving Sellers
Determination. If the Parties are unable to agree on the Net Working Capital
Difference or the CapEx Difference, as applicable, as of the Closing, within
thirty (30) days of Sellers’ receipt of such objection (as such time period may
be extended by mutual agreement of the Parties), the Parties shall refer such
dispute to a nationally-recognized public accounting firm that is independent
with respect to each of the Parties (within the meaning of Rule 2-01 under
Securities and Exchange Commission Regulation S-X) or, if that firm declines to
act as provided in this Section 2.6(b), another firm of independent public
accountants mutually acceptable to Buyer and Sellers, which firm shall make a
final and binding determination as to all matters in dispute (and only such
matters) on a timely basis and promptly shall notify the Parties in writing of
its resolution. Such firm shall not have the power to modify or amend any term
or provision of this Agreement. Sellers, on the one hand, and Buyer, on the
other hand, shall each bear and pay one-half (1/2) of the fees and other costs
charged by such accounting firm. If Buyer does not object to Sellers
Determination within the time period and in the manner set forth in the first
sentence of this Section 2.6(b) or if Buyer accepts Sellers Determination, the
Net Working Capital Difference and the CapEx Difference, as applicable, as set
forth in Sellers Determination shall become final and binding upon the Parties
for all purposes hereunder.
(c)    If the sum of the Net Working Capital Difference and the CapEx Difference
as of the Closing (as agreed between the Parties or as determined by the
above-referenced accounting firm or otherwise) is greater than or less than the
sum of the NWC Difference Estimate and the CapEx Difference Estimate, then Buyer
shall pay Sellers, or Sellers shall pay Buyer, respectively, within ten (10)
Business Days after such amounts are agreed or determined, by wire transfer of
immediately available funds to an account designated by the payee, the
difference between such amounts plus interest thereon at the Interest Rate from
the Closing Date through and including the date of such payment.
2.7.    Allocation of Purchase Price.
(a)    Within thirty (30) Business Days after the determination of the Net
Working Capital Difference and the CapEx Difference as of the Closing, Buyer
shall provide to Sellers Buyer’s proposal for an allocation of the Purchase
Price among the Acquired Companies and the Purchased Assets, grouped by the
asset classes referred to in Treasury Regulation Section 1.1060-1(c) (the
“Purchase Price Allocation Schedule”). Within thirty (30) Business Days after
their receipt of Buyer’s proposed Purchase Price Allocation Schedule, Sellers
shall propose to Buyer any changes thereto or otherwise shall be deemed to have
agreed thereto. In the event that Sellers propose changes to Buyer’s proposed
Purchase Price Allocation Schedule within the thirty (30) Business Day period
described above, Sellers and Buyer shall cooperate in good faith to mutually
agree upon a Purchase Price Allocation Schedule as soon as practicable. If
Sellers and Buyer are unable to reach a resolution within a period of twenty
(20) Business Days following receipt of Sellers’ changes, then only the
remaining disputed items shall be submitted for resolution by a
nationally-recognized public accounting firm that is independent with respect to
each of the Parties (within the meaning of Rule 2-01 under Securities and
Exchange Commission Regulation S-X) or, if that firm declines to act as provided
in this Section 2.7(a), another firm of independent public accountants mutually
acceptable to Buyer and Sellers, which firm shall make a final determination as
to the disputed items within thirty (30) Business Days after such submission,
and such determination, together with the undisputed items, shall be final,
binding and conclusive on Sellers and Buyer. The fees and disbursements of such
accounting firm shall be shared equally between Sellers, on the one hand, and
Buyer, on the other hand.
(b)    Sellers and Buyer each shall prepare an IRS Form 8594, “Asset Acquisition
Statement Under Section 1060,” consistent with the Purchase Price Allocation
Schedule mutually agreed upon pursuant to Section 2.7(a), which the Parties
shall use to report the transactions contemplated by this Agreement to the
applicable Taxing Authorities. Each Seller and Buyer shall provide the other
promptly with any other information required to complete Form 8594. The Purchase
Price Allocation Schedule shall be revised to take into account subsequent
adjustments to the Purchase Price, including any indemnification payments (which
shall be treated for Tax purposes as adjustments to the Purchase Price), in
accordance with the provisions of Section 1060 of the Code and the Treasury
Regulations thereunder. For all Tax purposes, the Parties agree that the
transactions contemplated by this Agreement shall be reported in a manner
consistent with the terms of this Agreement, including the Purchase Price
Allocation Schedule, and none of the Parties shall take any position
inconsistent therewith on any Tax return, refund claim, litigation or otherwise,
unless required to do so by Law or a “determination” within the meaning of
Section 1313(a)(1) of the Code.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES REGARDING SELLERS
Each Seller, jointly and severally, hereby represents and warrants to Buyer,
subject to Section 10.2(f), that except as disclosed in the Schedules:
3.1.    Organization. Such Seller is a limited liability company or a
corporation, as applicable, duly formed, validly existing and in good standing
under the Laws of its jurisdiction of formation or incorporation, as applicable.
Such Seller is duly qualified or licensed to do business in each other
jurisdiction where the actions to be performed by it hereunder makes such
qualification or licensing necessary, except in those jurisdictions where the
failure to be so qualified or licensed would not reasonably be expected to
result in a material adverse effect on such Seller’s ability to perform its
obligations hereunder.
3.2.    Authority. Such Seller has the requisite corporate or limited liability
company, as applicable, power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which such Seller as of the Closing
shall be a party, to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by such Seller of this Agreement and the Ancillary Agreements to which
such Seller as of the Closing shall be a party when executed and delivered by
such Seller, and the performance by such Seller of its obligations hereunder and
thereunder, have been or as of the Closing shall be duly and validly authorized
by all necessary corporate or limited liability company, as applicable, action.
This Agreement has been duly and validly executed and delivered by such Seller
and, assuming the due and valid authorization, execution and delivery by Buyer,
constitutes, and the Ancillary Agreements to which such Seller as of the Closing
shall be a party when executed and delivered by such Seller shall constitute,
the legal, valid and binding obligation of such Seller enforceable against such
Seller in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.
3.3.    No Conflicts; Consents and Approvals.
(f)    Assuming compliance with the items described in clauses (i) through (iv)
of Section 3.3(b), the execution and delivery by such Seller of this Agreement
do not and of the Ancillary Agreements to which such Seller as of the Closing
shall be a party shall not, the performance by such Seller of its obligations
hereunder and thereunder do not and shall not and the consummation of the
transactions contemplated hereby and thereby and the taking of any action
contemplated to be taken by such Seller under this Agreement and the Ancillary
Agreements to which such Seller as of the Closing shall be a party shall not (i)
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of the Charter Documents of such Seller, (ii) require consent
under, result in a material violation or material breach of or default (or give
rise to any material right of termination, cancellation or acceleration or
result in the creation of any Lien) (with or without the giving of notice, lapse
of time, or both) under any material Contract to which such Seller is a party or
by which its Assets are bound or (iii) result in a material violation or
material breach of any Law applicable to such Seller or any of its material
Assets, except in the case of clause (ii) or (iii), for breaches, violations,
conflicts or defaults (or rights of termination, cancellation or acceleration or
creation of Liens), which would not, in the aggregate, reasonably be expected to
result in a material adverse effect on such Seller’s ability to perform its
obligations hereunder.
(g)    Except for (i) such filings, notices and consents under Permits and
otherwise that such Seller is required to maintain in the ordinary course of
business consistent with past practices, (ii) all required filings, waivers,
approvals, consents, authorizations and notices set forth on Schedule 3.3(b)
(collectively, the “Sellers Approvals”) and the Acquired Company Consents, (iii)
such filings, notices and consents which become applicable to such Seller as a
result of the specific regulatory status of Buyer (or any of its Affiliates) or
as a result of any other facts that specifically relate to the business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged or (iv) such filings, notices, and consents that if not made or received
are not reasonably likely to be material to such Seller or prevent or materially
delay the performance by such Seller of its obligations under, or the
consummation of the transactions contemplated by, this Agreement or the
Ancillary Agreements to which such Seller as of the Closing shall be a party, in
connection with the execution, delivery and/or performance of this Agreement or
the Ancillary Agreements to which such Seller as of the Closing shall be a party
by such Seller and/or the consummation of the transactions contemplated hereby
and thereby, such Seller shall not be required to make any filing with or give
any notice to, or to obtain any consent from, any Governmental Authority or any
other Person.
3.4.    Capitalization. Schedule 3.4 accurately sets forth the ownership
structure of each of the Acquired Companies. Such Seller and each Acquired
Company owns, holds of record and is the beneficial owner of the Equity
Securities shown as being owned by it on Schedule 3.4 free and clear of all
Liens, restrictions on transfer or other encumbrances other than those (a) set
forth on Schedule 3.4 or arising pursuant to this Agreement, the limited
liability company agreements of the Acquired Companies or applicable securities
Laws or (b) for Taxes not yet due or delinquent and, without limiting the
generality of the foregoing, none of such Equity Securities are subject to any
voting trust, shareholder agreement or voting agreement or other agreement,
right, instrument or understanding with respect to any purchase, sale, issuance,
transfer, repurchase, redemption or voting of such Equity Securities, other than
the limited liability company agreements of the Acquired Companies and as set
forth on Schedule 3.4. Except as set forth on Schedule 3.4, there are no
outstanding Equity Securities of any Acquired Company.
3.5.    Legal Proceedings. As of the date of this Agreement, there is no Claim
pending or, to Sellers’ Knowledge, threatened in writing against such Seller,
which seeks a writ, judgment, order, injunction or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement.
3.6.    Brokers. No Seller has any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Buyer could become liable or obligated.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES REGARDING THE ACQUIRED COMPANIES, THE COAL
PARTICIPANT PROJECTS AND THE COAL PARTICIPANT PROJECT ASSETS
Each Seller, jointly and severally, hereby represents and warrants to Buyer,
subject to Section 10.2(f), that except as disclosed in the Schedules:
4.1.    Organization. Each Acquired Company is a limited liability company duly
formed, validly existing and in good standing under the Laws of its jurisdiction
of formation, and has all requisite limited liability company power and
authority to conduct its Business as it is now being conducted and to own, lease
and operate its Assets, subject to the rights and obligations of each Coal
Project Company under the Co-Owner Agreements applicable to the ownership and
operation of the applicable Coal Project. Each Acquired Company is duly
qualified or licensed to do business in each jurisdiction in which the ownership
or operation of its Assets make such qualification or licensing necessary,
except in those jurisdictions where the failure to be so duly qualified or
licensed would not reasonably be expected to result in a Material Adverse
Effect.
4.2.    No Conflicts; Consents and Approvals.
(h)    Assuming compliance with the items described in clauses (i) through (iv)
of Section 4.2(b), the execution and delivery by such Seller of this Agreement
do not and of the Ancillary Agreements to which such Seller as of the Closing
shall be a party shall not, the performance by such Seller of its obligations
hereunder and thereunder do not and shall not and the consummation of the
transactions contemplated hereby and thereby and the taking of any action
contemplated to be taken by such Seller and each Acquired Company hereunder and
under the Ancillary Agreements to which such Seller or Acquired Company as of
the Closing shall be a party shall not (i) conflict with or result in a
violation or breach of any of the terms, conditions or provisions of the Charter
Documents of any Acquired Company, (ii) result in a violation or a breach of or
default (or give rise to any right of termination, cancellation or acceleration)
(with or without the giving of notice, lapse of time, or both) under any
Material Contract, (iii) result in the imposition or creation of any Lien, other
than Permitted Liens, on any Purchased Assets, or (iv) result in a violation or
breach of any Law applicable to such Acquired Company or any of its respective
Purchased Assets, except in the case of clause (ii), (iii) or (iv), for
breaches, violations, conflicts, Liens or defaults (or rights of termination,
cancellation or acceleration), which would not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(i)    Except for (i) such filings, notices and consents under Permits and
otherwise that any Acquired Company is required to maintain in the ordinary
course of business consistent with past practice, (ii) all required filings,
waivers, approvals, consents, authorizations and notices set forth on Schedule
4.2(b) (collectively, the “Acquired Company Consents”) and the Sellers
Approvals, (iii) such filings, notices and consents which become applicable to
any Seller, any Acquired Company or as a result of the specific regulatory
status of Buyer (or any of its Affiliates) or as a result of any other facts
that specifically relate to the business or activities in which Buyer (or any of
its Affiliates) is or proposes to be engaged or (iv) such filings, notices and
consents that if not made or received are not reasonably likely to be material
to the Acquired Companies or prevent or materially delay the performance by
Sellers of their obligations under, or the consummation of the transactions
contemplated by, this Agreement or the Ancillary Agreements to which such Seller
as of the Closing shall be a party, in connection with the execution, delivery
and/or performance of this Agreement or the Ancillary Agreements to which such
Seller as of the Closing will be a party by such Seller and/or the consummation
of the transactions contemplated hereby and thereby, no Acquired Company shall
be required to make any filing with or give any notice to, or to obtain any
consent from, any Governmental Authority or any other Person.
4.3.    Capitalization. The Company Interests constitute one hundred percent
(100%) of the total issued and outstanding Capital Stock of each of DECAM and
the Retail Company. No Acquired Company is a party to any Contract, and no
Acquired Company has granted to any Person any option or any right or privilege
capable of becoming an agreement or option, for the purchase, subscription,
allotment or issue of any unissued interests, units or other securities
(including convertible securities, warrants or convertible obligations of any
nature) of such Acquired Company, other than those arising pursuant to the
Material Contracts (including the limited liability company agreements of the
Acquired Companies). No Acquired Company has subsidiaries or owns Equity
Securities in any Person except as disclosed on Schedule 3.4.
4.4.    Business. Other than the Excluded Items, the Business of DECAM, each
Project Company and the Retail Company is the only business operation carried on
by DECAM, each such Project Company and the Retail Company, respectively. Except
as disclosed in Schedule 4.4, the Purchased Assets owned, leased, licensed or
contracted by each Project Company and the Retail Company constitute all of the
tangible Assets that are required to operate its respective Business as
currently operated, except (a) for the Excluded Items, (b) as provided under the
Transition Services Agreement and (c) as would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect. The HoldCos and the Coal
Participant Project Companies engage in and own no business other than such
business as is related or incidental to holding and owning (i) the Capital Stock
of their respective subsidiaries and (ii) the undivided ownership interest
percentages in their respective Projects, respectively.
4.5.    Legal Proceedings. As of the date hereof, except as set forth on
Schedule 4.5, there is no Claim pending or, to Sellers’ Knowledge, threatened in
writing against any Acquired Company that (a) affects such Acquired Company or
the Purchased Assets and would, in the aggregate, reasonably be expected to
result in a Material Adverse Effect or (b) seeks a writ, judgment, order,
injunction or decree restraining, enjoining or otherwise prohibiting or making
illegal any of the transactions contemplated by this Agreement or such Seller
from consummating the transactions contemplated hereby.
4.6.    Compliance with Laws and Orders. Each Acquired Company is in compliance
with all Laws and orders applicable to it and its operations, properties or
Purchased Assets, except where any such non-compliance would not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect;
provided, however, that this Section 4.6 does not address Environmental Laws,
which are exclusively addressed by Sections 3.3, 4.2, 4.13 and 4.14.
4.7.    Financial Statements; Liabilities.
(a)    Schedule 4.7(a)(i) contains true and complete copies of (i) the audited
statement of operations and statement of cash flows of the Acquired Companies on
a combined basis as of and for the years ended December 31, 2011, 2012 and 2013
and balance sheet of the Acquired Companies on a combined basis as of December
31, 2012 and 2013 (collectively, and with any notes thereto, the “Audited
Financial Statements”) and (ii) the unaudited balance sheet, statement of
operations and statement of cash flows of the Acquired Companies on a combined
basis as of and for the three (3) months ended March 31, 2014 (collectively, and
with any notes thereto, the “Interim Financial Statements” and together with the
Audited Financial Statements and, as of the Closing Date, any financial
statements delivered pursuant to Section 6.23, the “Financial Statements”).
Except as set forth in Schedule 4.7(a)(ii), the Financial Statements have been
prepared in accordance with GAAP, consistently applied (except as may be noted
therein), from the books and records of the Acquired Companies and present
fairly, in all material respects, the financial position, results of operations
and cash flows of the Acquired Companies on a combined basis as of the
respective dates thereof or the periods then ended, except that the Interim
Financial Statements do not include notes that would be required by GAAP or
normal year-end adjustments.
(b)    Except as set forth on Schedule 4.7(b), no Acquired Company has any
liability or obligation (whether accrued, absolute, contingent or otherwise)
that would be required by GAAP to be reflected or reserved against on a combined
balance sheet of the Acquired Companies (or disclosed in the notes thereto)
other than (i) liabilities reflected or reserved against on the unaudited
balance sheet of the Acquired Companies on a combined basis as of March 31,
2014, (ii) liabilities or obligations that have been incurred in the ordinary
course of business consistent with past practices since March 31, 2014, (iii)
liabilities or obligations incurred in accordance with the terms of this
Agreement or any Material Contract or (iv) liabilities that, in the aggregate,
would not reasonably be expected to be material to the Acquired Companies, taken
as a whole.
4.8.    Absence of Certain Changes. Except as set forth on Schedule 4.8, from
March 31, 2014, (a) except as contemplated by this Agreement, each Acquired
Company or its predecessor Affiliate has operated its respective Business in the
ordinary course of business consistent with past practices and (b) there has not
been any (i) Material Adverse Effect, (ii) event or condition related to the
Acquired Companies (other than the Coal Participant Project Companies) that
would reasonably be expected to result in a Material Adverse Effect or (iii) to
Sellers’ Knowledge, event or condition related to the Coal Participant Project
Companies that would reasonably be expected to result in a Material Adverse
Effect on the Coal Participant Projects, taken as a whole.
4.9.    Taxes. Except as set forth on Schedule 4.9, (a) all material Tax returns
that are required to be filed by each Acquired Company have been duly and timely
filed, (b) all material Taxes of each Acquired Company that are due have been
timely paid except for amounts contested in good faith, (c) all material
withholding Tax requirements imposed on each Acquired Company have been
satisfied, except for amounts that are being contested in good faith, (d) no
Acquired Company has in force any waiver of any statute of limitations in
respect of material Taxes or any extension of time with respect to a material
Tax assessment or deficiency, (e) there are no pending or active audits or legal
proceedings involving material Tax matters of any Acquired Company, (f) each
Acquired Company is classified as a disregarded entity for U.S. federal income
Tax purposes and, other than DECAM, the Retail Company and DE Fayette, has been
since formation, (g) all material deficiencies asserted or material assessments
made as a result of any examination of Tax returns of the Acquired Companies
have been paid in full or are being contested in good faith, (h) there are no
material Liens for Taxes (other than Permitted Liens) on any of the Purchased
Assets, and (i) none of the Acquired Companies has any liability for the Taxes
of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of any state, local or foreign Law) as a transferee or successor, by
contract or otherwise. Section 4.19 and this Section 4.9 contain the exclusive
representations and warranties of Sellers with respect to Tax matters. No other
provision of this Agreement shall be construed as constituting a representation
or warranty regarding such matters.
4.10.    Regulatory Matters. Schedule 4.10 contains a true and complete list of
(i) all electric generating facilities owned, in whole or in part, directly or
indirectly, by any of the Acquired Companies, including the name of the Acquired
Company with an ownership interest in each such electric generating facility and
(ii) all Coal Participant Projects owned, in part, directly or indirectly, by
any Coal Participant Project Operator or its Affiliate, including the name of
such Coal Participant Project Operator or its Affiliate with an ownership
interest in each such Coal Participant Project. Neither the Retail Company nor
DECAM directly owns electric generation or electric transmission facilities. The
Acquired Companies are not subject to regulation as a “holding company” under
the Public Utility Holding Company Act of 2005 (“PUHCA”) and related FERC
regulations (other than as a “holding company” solely with respect to one or
more EWGs, FUCOs, and/or QFs). Each Project Company is an exempt wholesale
generator under PUHCA. Each of the Project Companies, DECAM and the Retail
Company has been granted, and retains, authorization from FERC pursuant to
Section 205 of the FPA to make sales of electric energy, capacity and certain
ancillary services (other than reactive power) at market-based rates and has
been granted the blanket waivers and authorizations customarily granted by FERC
as part of market-based rate authority, including authorizations under Section
204 of the FPA. A currently effective FERC rate schedule allows each Project
Company to sell reactive power to PJM.
4.11.    Contracts.
(a)    Excluding (w) the Coal Participant Project Contracts, (x) any Contract
for which no Acquired Company and no Purchased Assets shall be bound or have
liability after the Closing, including the Terminated Agreements, (y) the
Affiliate Shared Services Contracts and (z) the Excluded Items, Schedule 4.11
sets forth a list as of the date of this Agreement of the following Contracts to
which an Acquired Company is a party or by which the Purchased Assets (other
than the Coal Participant Project Assets) may be bound (the Contracts listed on
Schedule 4.11 that meet the descriptions in this Section 4.11, being
collectively, the “Material Contracts”):
(i)    the following Contracts (excluding, for the avoidance of doubt,
Commercial Hedges), involving aggregate consideration or aggregate payment
obligations over the remaining term of any such Contract in excess of $5,000,000
individually or $10,000,000 in the aggregate for a series of related Contracts:
(A)    Contracts for the future purchase, exchange or sale of gas, coal, oil or
other fuel;
(B)    Contracts for the future purchase, exchange or sale of electric power in
any form, including energy, capacity or any ancillary services;
(C)    Contracts for the future transportation of gas, coal, oil or other fuel;
and
(D)    Contracts for the future transmission of electric power;
(ii)    electric or natural gas interconnection Contracts;
(iii)    other than Contracts of the nature addressed by Section 4.11(a)(i) -
(ii), Contracts (A) for the sale of any Asset or provision of any services or
(B) that grant a right or option to purchase any Asset or receive any services,
other than, in each case, Contracts relating to Assets or services involving
consideration over the remaining term of any such Contract of less than
$2,500,000 individually or $5,000,000 in the aggregate for a series of related
Contracts;
(iv)    other than Contracts of the nature addressed by Section 4.11(a)(i) -
(ii), Contracts for the future purchase of any Assets or receipt of any services
involving aggregate payment obligations over the remaining term of any such
Contract in excess of $5,000,000 individually or $10,000,000 in the aggregate
for a series of related Contracts;
(v)    Contracts under which it has created, incurred, assumed or guaranteed any
outstanding Indebtedness, or under which it has imposed a security interest on
any of its material Assets, which security interest secures outstanding
Indebtedness;
(vi)    outstanding guaranty or surety agreements or similar agreements by an
Acquired Company involving potential payment obligations in excess of $1,000,000
individually;
(vii)    any Affiliate Contract;
(viii)    any Collective Bargaining Agreements;
(ix)    any outstanding Commercial Hedge having a notional value or involving
aggregate consideration or aggregate payment obligations over the remaining term
of such Contract in excess of $10,000,000 individually;
(x)    Contracts relating to any interest rate or currency hedges or emissions
allowances;
(xi)    long term service agreement Contracts relating to any Operator Project
Company involving payment obligations in excess of $2,000,000 per year
individually;
(xii)    Contracts that purport to limit an Acquired Company’s freedom to
compete in any line of business or in any geographic area;
(xiii)    partnership, joint venture, co-owner or limited liability company
agreements;
(xiv)    Contracts relating to any Equity Securities or other securities of an
Acquired Company or rights in connection therewith; and
(xv)    any Affiliate Dedicated Contract that otherwise meets the description of
the Contracts set forth in Sections 4.11(a)(i)-(xiv);
provided, that with respect to the Coal Operator Project Contracts, the dollar
thresholds contained in this Section 4.11(a) shall be measured against the
applicable Coal Operator Project Company’s proportionate interest in any such
Contract.
(b)    Sellers have made available to Buyer copies of all Material Contracts, as
amended or, where products or services are being provided on the basis of a
purchase order, copies of all purchase orders that constitute Material
Contracts.
(c)    Each of the Material Contracts is in full force and effect in all
material respects and constitutes a legal, valid and binding obligation of the
Acquired Company party thereto (and, as to the Affiliate Contracts and the
Affiliate Dedicated Contracts, any Non-Company Affiliate that is a party
thereto) and, to Sellers’ Knowledge, of the other parties thereto, except in
each case where the failure to be in full force and effect or constitute a
binding obligation would not reasonably be expected to result in a Material
Adverse Effect.
(d)    Except as disclosed on Schedule 4.11(d), (i) no Acquired Company is in
breach or default in any material respect under any Material Contract, (ii) none
of the Non-Company Affiliates that is a party to an Affiliate Contract or an
Affiliate Dedicated Contract that is a Material Contract is in breach or default
in any material respect under such Affiliate Contract or Affiliate Dedicated
Contract, and (iii) to Sellers’ Knowledge, no other party to any of the Material
Contracts is in breach or default in any material respect thereunder.
4.12.    Real Property.
(a)    Each Natural Gas Project Company (i) owns or leases all Owned Operator
Project Real Property and Leased Operator Project Real Property described in
Schedule 4.12(a) as being owned or leased by such Natural Gas Project Company,
(ii) has good and valid fee simple title to each Owned Operator Project Real
Property that is material to the operation of the applicable Natural Gas
Project, and (iii) has a good and valid leasehold interest in, and enjoys
peaceful and undisturbed possession of, each Leased Operator Project Real
Property that is material to the operation of the applicable Natural Gas
Project, in each case, free and clear of all Liens (except for Permitted Liens),
except pursuant to this Agreement and the Contracts listed and as otherwise
noted on Schedule 4.12(a).
(b)    Each Coal Operator Project Company (i) owns or leases its proportionate
share in the undivided interest in all Owned Operator Project Real Property and
Leased Operator Project Real Property described in Schedule 4.12(b) as being
partially owned or leased by such Coal Operator Project Company, (ii) has good
and valid fee simple title to each Owned Operator Project Real Property that is
material to the operation of the applicable Coal Operator Project, and (iii) has
a good and valid leasehold interest in, and enjoys peaceful and undisturbed
possession of, each Leased Operator Project Real Property that is material to
the operation of the applicable Coal Operator Project, in each case, free and
clear of all Liens (except for Permitted Liens), except pursuant to this
Agreement and the Contracts listed and as otherwise noted on Schedule 4.12(b).
(c)    Each Coal Participant Project Company (i) owns or leases its
proportionate share in the undivided interest in all Owned Participant Project
Real Property and Leased Participant Project Real Property described in Schedule
4.12(c) as being partially owned or leased by such Coal Participant Project
Company, (ii) has good and valid fee simple title to each Owned Participant
Project Real Property that, to Sellers’ Knowledge, is material to the operation
of the applicable Participant Project, and (iii) has a good and valid leasehold
interest in, and enjoys peaceful and undisturbed possession of, each Leased
Participant Project Real Property that, to Sellers’ Knowledge, is material to
the operation of the applicable Coal Participant Project, in each case, free and
clear of all Liens (except for Permitted Liens), except pursuant to this
Agreement and the Contracts listed and as otherwise noted on Schedule 4.12(c).
(d)    The Retail Company (i) owns or leases all Owned Retail Real Property and
Leased Retail Real Property described in Schedule 4.12(d) as being owned or
leased by the Retail Company, (ii) has good and valid fee simple title to each
Owned Retail Real Property that is material to the operation of the Retail
Company, and (iii) has a good and valid leasehold interest in, and enjoys
peaceful and undisturbed possession of, each Leased Retail Real Property that is
material to the operation of the Retail Company, in each case, free and clear of
all Liens (except for Permitted Liens), except pursuant to this Agreement and
the Contracts listed and as otherwise noted on Schedule 4.12(d).
(e)    Except as described in Schedule 4.12(e), (i) Sellers have delivered to
Buyer true and complete copies of the leases in effect at the date hereof
relating to the Leased Operator Project Real Property and the Leased Retail Real
Property, (ii) none of the Operator Project Companies or the Retail Company has
received any written notice of, or is in, any material default, violation or
breach under any lease relating to the Leased Operator Project Real Property or
the Leased Retail Real Property, (iii) none of the Coal Participant Project
Companies or, to Sellers’ Knowledge, any Coal Participant Project Operator has
received any written notice of, or is in, any material default, violation or
breach under any lease relating to the Leased Participant Project Real Property,
and (iv) there has not been any sublease or assignment entered into by any of
the Retail Company, the Project Companies or, to Sellers’ Knowledge, any Coal
Participant Project Operator with respect to any of the leases relating to the
Leased Real Property.
(f)    Neither DECAM nor the HoldCos own or lease any real property.
4.13.    Permits.
(a)    Schedule 4.13 sets forth all material Permits held by (i) any of the
Operator Project Companies or their predecessor Affiliates that are required for
the ownership and operation of the Operator Projects in the manner in which they
are currently owned and operated, except any such Permits relating exclusively
to the construction (and not operation) of an Operator Project, (ii) any Coal
Participant Project Company or its predecessor Affiliate and, to Sellers’
Knowledge, any Coal Participant Project Operator or its predecessor company that
are required for the ownership and operation of the Coal Participant Projects in
the manner in which they are currently owned and operated, except any such
Permits relating exclusively to the construction (and not operation) of a Coal
Participant Project, (iii) the Retail Company that are required for the
ownership and operation of its Business in the manner in which it is currently
owned and operated and (iv) any other Acquired Company that are required for the
ownership and operation of their respective Businesses in the manner in which
they are currently respectively owned and operated, in each case, except any
such Permits, the absence of which would not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All such Permits (other than
those described in clause (ii) of this Section 4.13(a)) and, to Sellers’
Knowledge, the Permits described in clause (ii) of this Section 4.13(a) are in
full force and effect.
(b)    Each Operator Project Company and the Retail Company are in compliance
with all Permits set forth on Schedule 4.13 as being held by such Person or its
predecessor Affiliate, except where any such non-compliance would not, in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and,
except as set forth on Schedule 4.13, neither any Operator Project Company nor
the Retail Company has received any written notification from any Governmental
Authority alleging that it is in material violation of any such Permits.
(c)    Each Coal Participant Project Company and, to Sellers’ Knowledge, each
Coal Participant Project Operator are in compliance with all Permits set forth
on Schedule 4.13 as being held by such Person or its predecessor, except where
any such non-compliance would not, in the aggregate, reasonably be expected to
result in a Material Adverse Effect, and, except as set forth on Schedule 4.13,
neither any Coal Participant Project Company nor, to Sellers’ Knowledge, any
Coal Participant Project Operator has received any written notification from any
Governmental Authority alleging that it is in material violation of any such
Permits.
4.14.    Environmental Matters.
(a)    Except as set forth on Schedule 4.14(a), since three (3) years prior to
the date of this Agreement:
(i)    except where any non-compliance would not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (x) the Operator Project
Companies and their predecessor Affiliates have operated the Operator Projects
in compliance with all applicable Environmental Laws, and (y) to Sellers’
Knowledge, the Coal Participant Projects have been operated by the Coal
Participant Project Operators in compliance with all applicable Environmental
Laws;
(ii)    (x) no Acquired Company or its predecessor Affiliate has been served
with written notice of any material Environmental Claims that are currently
outstanding, (y) no Environmental Claims are pending or, to Sellers’ Knowledge,
threatened in writing against any Acquired Company or its predecessor Affiliate
by any Governmental Authority under any Environmental Laws and (z) to Sellers’
Knowledge, no Environmental Claims are pending or threatened in writing relating
to any Coal Participant Project by any Governmental Authority under any
Environmental Laws, except, with respect to any such notices received or Claims
arising after the date hereof but on or prior to the Closing Date or as would
not reasonably be expected to result in a Material Adverse Effect;
(iii)    to Sellers’ Knowledge, there is no site to which Hazardous Materials
associated with any Acquired Company or any Coal Participant Project have been
transported which is the subject of any environmental action or that would be
reasonably expected to result in a material Environmental Claim, except with
respect to any such actions or Claims arising after the date hereof but on or
prior to the Closing Date or as would not reasonably be expected to result in a
Material Adverse Effect; and
(iv)    to Sellers’ Knowledge, there has been no Release of any Hazardous
Material that would result in a material Environmental Claim at or from (x) an
Operator Project in connection with such Project’s operations by the Acquired
Companies or their predecessor Affiliates or (y) a Coal Participant Project in
connection with such Project’s operations by the Coal Participant Project
Operators and their Affiliates.
(b)    Schedule 4.14(b) sets forth as of the date of this Agreement all
emissions allowances held or owned by each of the Project Companies or, to
Sellers’ Knowledge, relating to a Coal Participant Project.
(c)    Sections 4.13, 3.3, 4.2 and 4.14 hereof contain the exclusive
representations and warranties of Sellers respecting Environmental Law,
Environmental Claims and Permits governed by Environmental Law. No other
provision of this Agreement shall be construed as constituting a representation
or warranty regarding such matters.
4.15.    Insurance. Sellers or Non-Company Affiliates provide self-insurance
arrangements to the Operator Project Companies relating to the Business on such
terms and against such risks and losses as in accordance with Good Industry
Practices. Schedule 4.15 sets forth a claims history with respect to each
Operator Project Company for the period of ten (10) years preceding the date of
this Agreement under such self-insurance arrangements containing a list of all
currently pending Claims for such Operator Project Company. All such
self-insurance insurance arrangements are in full force and effect, and each
Operator Project Company is in material compliance with the terms and conditions
thereof.
4.16.    Intellectual Property.
(a)    Each Acquired Company that is not a Coal Project Company owns, or has the
licenses or rights to use for its respective Business, all material Intellectual
Property (other than the Excluded Items) currently used in its respective
Business. Each Coal Operator Project Company owns, or has the licenses or rights
to use for the operation of the applicable Coal Operator Project, its respective
proportionate share in the undivided interest in all material Intellectual
Property (other than the Excluded Items) currently used in the operation of such
Coal Operator Project. To Sellers’ Knowledge, each Coal Participant Project
Operator has the right to use for the operation of the applicable Coal
Participant Project all material Intellectual Property (other than the Excluded
Items) currently used in the operation of such Coal Participant Project.
(b)    To Sellers’ Knowledge, no Acquired Company or any Coal Participant
Project Operator has received from any third party a Claim in writing that such
Acquired Company or such Coal Participant Project Operator is infringing in any
material respect the Intellectual Property of such third party.
4.17.    Brokers. No Acquired Company has any liability or obligation to pay
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.
4.18.    Employees and Labor Matters.
(a)    No Acquired Company has or has ever had any employees.
(b)    Except as set forth on Schedule 4.18(b):
(i)    the Unionized Employees are in bargaining units covered by the Collective
Bargaining Agreements set forth on Schedule 4.18(b)(i);
(ii)    no Available Non-Unionized Employees are represented by a union or other
collective bargaining entity;
(iii)    there is no labor strike, dispute (other than routine non-material
grievances), slowdown, stoppage or lockout actually pending or, to Sellers’
Knowledge, threatened in writing against any Acquired Company or its predecessor
Affiliate, except as would not, in the aggregate, reasonably be expected to
result in Material Adverse Effect;
(iv)    none of Sellers, their Affiliates or any Acquired Company is a party to
or bound by any collective bargaining agreement or other Contract with any labor
organization, works council or employer organization applicable to Available
Non-Unionized Employees;
(v)    no labor union has been certified by a relevant labor relations authority
as bargaining agent for any of the Available Non-Unionized Employees and, except
for the Unionized Employees, no union organizing or decertification activities
are underway or, to Sellers’ Knowledge, threatened in writing with respect to
any Available Non-Unionized Employees;
(vi)    none of Sellers, their Affiliates or any Acquired Company has
experienced any material work stoppage with respect to the conduct of the
Business of the Project Companies (other than with respect to the operation of
the Coal Participant Projects) or the Retail Company or, to Sellers’ Knowledge,
the operation of the Coal Participant Projects during the last two (2) years;
(vii)    there is no unfair labor practice Claim pending or, to Sellers’
Knowledge, threatened in writing before a relevant labor relations authority
against any of Sellers or their respective Affiliates with respect to the
conduct of the Business of the Project Companies (other than with respect to the
operation of the Coal Participant Projects) or the Retail Company or, to
Sellers’ Knowledge, the operation of the Coal Participant Projects, except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect;
(viii)    there are no grievances pending or, to Sellers’ Knowledge, there is no
conduct that could reasonably be expected to lead to a grievance under any
Collective Bargaining Agreement applicable to the Unionized Employees, except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect;
(ix)    during the last two (2) years, no Seller or its Affiliate has
effectuated any plant closing or mass layoff of employees that could implicate
any applicable Law requiring notice of plant closings or layoffs, including the
WARN Act, with respect to the conduct of the Business of the Project Companies
(other than with respect to the operation of the Coal Participant Projects) or
the Retail Company or, to Sellers’ Knowledge, the operation of the Coal
Participant Projects;
(x)    any notice of the transactions contemplated by this Agreement that was
required by a Seller, an Affiliate of any Seller or an Acquired Company pursuant
to any applicable Law or Collective Bargaining Agreement has been given;
(xi)    Sellers and their respective Affiliates employing the Business Employees
are in compliance in all material respects with all applicable Laws relating to
employment of the Business Employees, including all such applicable Laws
relating to wages, hours, collective bargaining, terms and conditions of
employment, termination of employment, employment discrimination, immigration,
disability, civil rights and pay equity, except as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect;
(xii)    there is no arbitration proceeding pending or, to Sellers’ Knowledge,
threatened in writing, arising out of or under any Collective Bargaining
Agreement applicable to the Unionized Employees, except as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(xiii)    to Sellers’ Knowledge, there are no pending written requests for any
material changes to any Collective Bargaining Agreement applicable to the
Unionized Employees.
4.19.    Employee Benefits.
(a)    Schedule 4.19(a) contains a true and complete list of each “employee
benefit plan,” as defined in Section 3(3) of ERISA, and all other retirement,
pension, deferred compensation, bonus, incentive, severance, executive life
insurance, vacation, stock purchase, stock option, phantom stock, equity,
employment, profit sharing, retention, stay bonus, change of control and other
benefit plans, programs, agreements or arrangements maintained, sponsored or
contributed to by any Seller or any ERISA Affiliate, for the benefit of any
Business Employee (collectively, the “Sellers Benefit Plans”). Sellers have
heretofore made available to Buyer a copy of each written Sellers Benefit Plan
and any amendments thereto. No Sellers Benefit Plan is sponsored or maintained
by any one of the Acquired Companies.
(b)    (i) No Purchased Asset is subject to any Lien under Section 303(k) of
ERISA or Section 430(j) of the Code or arising out of any Claim filed under
ERISA Section 4301(b).
(i)    Schedule 4.19(b)(ii) identifies each Sellers Benefit Plan that is
intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“Qualified Plans”). The IRS has issued a timely and favorable
determination, opinion or advisory letter with respect to each Qualified Plan
and the related trust that has not been revoked and, to Sellers’ Knowledge, no
circumstances exist and no events have occurred that could adversely affect the
qualified status of any Qualified Plan or the related trust.
(c)    From and after the Closing Date and except as set forth in Exhibit H, no
circumstances could reasonably be expected to exist which will result in any
Controlled Group Liability of any of the Acquired Companies with respect to any
“employee benefit plan” (as defined in Section 3(3) of ERISA) sponsored or
maintained by Sellers or any of their ERISA Affiliates.
(d)    This Section 4.19 contains the exclusive representations and warranties
of Sellers with respect to employee benefits matters. No other provision of this
Agreement shall be construed as constituting a representation or warranty
regarding such matters.
4.20.    No Other Representations or Warranties. Except for the representations
and warranties contained in this Agreement, none of Sellers or the Acquired
Companies, any of their Representatives or any other Person makes or shall be
deemed to make any representation or warranty to Buyer, express or implied, at
law or in equity, on behalf of Sellers or the Acquired Companies, or any
Affiliate of Sellers or the Acquired Companies, and Sellers and the Acquired
Companies, and each of their respective Affiliates, by this Agreement disclaim
any such representation or warranty, whether by Sellers, the Acquired Companies
or any of their Representatives or any other Person, notwithstanding the
delivery or disclosure to Buyer, or any of its Representatives or any other
Person of any documentation or other information by Sellers, the Acquired
Companies or any of their Representatives or any other Person with respect to
any one or more of the foregoing.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to each Seller that:
5.1.    Organization. Buyer is a limited liability company duly formed, validly
existing and in good standing under the Laws of Delaware. Buyer is duly
qualified or licensed to do business in each other jurisdiction where the
actions to be performed by it hereunder makes such qualification or licensing
necessary, except in those jurisdictions where the failure to be so qualified or
licensed would not reasonably be expected to result in a material adverse effect
on its ability to perform its obligations hereunder.
5.2.    Authority. Buyer has all requisite limited liability company power and
authority to execute and deliver this Agreement and the Ancillary Agreements, to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and the Ancillary Agreements, and the performance by
Buyer of its obligations hereunder and thereunder, have been or as of the
Closing Date shall be duly and validly authorized by all necessary limited
liability company action on behalf of Buyer. This Agreement has been duly and
validly executed and delivered by Buyer and, assuming the due and valid
authorization, execution and delivery by Sellers, constitutes, and the Ancillary
Agreements when executed and delivered by Buyer shall constitute, the legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally or by general
equitable principles.
5.3.    No Conflicts.
(d)    Assuming all Buyer Approvals have been made, obtained or given, the
execution and delivery by Buyer of this Agreement do not and of the Ancillary
Agreements shall not, and the performance by Buyer of its obligations hereunder
and thereunder do not and shall not and the consummation of the transactions
contemplated hereby and thereby and the taking of any action contemplated to be
taken by Buyer under this Agreement and the Ancillary Agreements shall not (i)
conflict with or result in a violation or breach of any of the terms, conditions
or provisions of its Charter Documents, (ii) require consent under, result in
violation or a breach of or default (or give rise to any right of termination,
cancellation or acceleration) under (with or without the giving of notice, lapse
of time, or both) any material Contract to which Buyer is a party or (iii)
result in violation or a breach of any Law applicable to Buyer, except, in the
case of clause (ii) or (iii), which would not, in the aggregate, reasonably be
expected to result in a material adverse effect on Buyer’s ability to perform
its obligations hereunder.
(e)    Except for the filings, waivers, approvals, consents, authorizations and
notices set forth in Schedule 5.3(b) (collectively, the “Buyer Approvals”), in
connection with the execution, delivery and/or performance of this Agreement or
the Ancillary Agreements by Buyer and/or the consummation of the transactions
contemplated hereby and thereby, Buyer shall not be required to make any filing
with or give any notice to, or to obtain any consent from, any Governmental
Authority or any other Person.
5.4.    Legal Proceedings. As of the date hereof, there is no Claim pending or,
to Buyer’s knowledge, threatened in writing against Buyer which seeks a writ,
judgment, order or decree restraining, enjoining or otherwise prohibiting or
making illegal any of the transactions contemplated by this Agreement.
5.5.    Compliance with Laws and Orders. Buyer is not in violation of or in
default under any Law or order applicable to Buyer or its Assets the effect of
which, in the aggregate, would reasonably be expected to hinder, prevent or
delay Buyer from performing its obligations hereunder.
5.6.    Brokers. Buyer does not have any liability or obligation to pay fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which any Seller could become liable or
obligated.
5.7.    Securities Law Matters.
(a)    Buyer acknowledges that (i) the Capital Stock representing the Company
Interests has not been registered under the 1933 Act or registered or qualified
for sale under any state securities or “blue sky” or non-U.S. securities Laws,
(ii) there is no public market for the Capital Stock representing the Company
Interests and it is not anticipated that there shall be and (iii) the Capital
Stock representing the Company Interests must be held indefinitely and Buyer
must continue to bear the economic risk of the investment in the Capital Stock
representing the Company Interests unless such Capital Stock or the sale
thereof, as applicable, is subsequently registered under the 1933 Act and any
applicable state or non-U.S. securities Laws or an exemption from such
registration is available.
(b)    Buyer is acquiring the Capital Stock representing the Company Interests
solely for its own account for investment and not with a present view to or for
sale in connection with any distribution (within the meaning of the 1933 Act)
thereof.
(c)    Buyer is an “accredited investor” as such term is defined in Rule 501(a)
promulgated under the 1933 Act.
5.8.    Experience; Investigation.
(a)    Buyer is knowledgeable, sophisticated and experienced in financial and
business matters such that it is capable of evaluating the merits and risks of
its investment in the Acquired Companies and the Projects. Buyer has knowledge
and experience in transactions of the type engaged in by each Acquired Company
in the conduct of its respective Business and the respective Project, and in the
electric power, natural gas and coal industry generally and in the acquisition
and management of businesses.
(b)    Buyer has been afforded (i) access to the books, records, facilities and
personnel of Sellers and the Acquired Companies for purposes of conducting a due
diligence investigation of the Acquired Companies and the Projects, subject to
Section 6.2 and (ii) the opportunity to ask questions of, and has received
answers satisfactory to it from, Sellers’ and the Acquired Companies’
management. Buyer has relied on its own independent investigation of, and
judgment with respect to, the Acquired Companies and the Projects and the advice
of its own legal, Tax, economic, and other advisors, and, except for the express
representations and warranties set forth in this Agreement, Buyer has not relied
on any documents, presentations, information, comments, statements or
representations furnished by any Seller or any Acquired Company, their
respective Affiliates or any of their respective Representatives in determining
to enter into this Agreement.
5.9.    Disclaimer Regarding Projections. In connection with Buyer’s
investigation of the Acquired Companies and the Projects, Buyer has received
from Sellers, the Acquired Companies and their respective Affiliates and
Representatives certain projections and other forecasts, including projected
financial statements, cash flow items and other data of Sellers and the Acquired
Companies and certain business plan information of Sellers and the Acquired
Companies. Buyer acknowledges that (a) there are uncertainties inherent in
attempting to make such projections and other forecasts and plans, (b) Buyer is
familiar with such uncertainties and (c) Buyer is taking full responsibility for
making its own evaluation of the adequacy and accuracy of all projections and
other forecasts and plans so furnished to it and is not relying on any
projection or forecast disclosed or made available to Buyer by any Seller, any
Acquired Company or any of their respective Affiliates or Representatives.
5.10.    Financial Resources. Buyer has, as of the date hereof, and shall have
at the Closing, sufficient funds (through cash on hand, available borrowings
under an existing credit facility or other financing arrangements) available to
pay in accordance with the terms of this Agreement, the Purchase Price and all
related fees and expenses and otherwise to effect all other transactions
contemplated by this Agreement. Prior to the date hereof, Buyer has provided to
Sellers true and correct copies of Buyer’s debt commitment letter set forth on
Schedule 5.10 (the “Commitment Letter”); provided that Buyer may amend, modify,
supplement or replace such Commitment Letter to the extent that such actions
could not reasonably be expected to, taken as a whole, materially delay or
adversely affect the Closing or the transactions contemplated by this Agreement
(including by (a) adding any conditions to, or modifying any term that results
in the conditions being substantively more onerous than, when taken as a whole,
the conditions to the Closing and/or funding set forth in such Commitment
Letter, (b) decreasing the amount of net proceeds available to be paid to
Sellers from the proceeds of loans relating to such Commitment Letter (unless
such decrease is offset by other incremental funds available to Buyer on
substantially similar or more favorable terms with respect to Closing
conditions) or (c) other actions that, when taken as a whole, could reasonably
be expected to adversely affect or materially delay the Closing).
Notwithstanding anything contained in this Agreement to the contrary, Buyer
expressly acknowledges that its obligations hereunder are not conditioned in any
manner upon Buyer or any of its Affiliates obtaining any financing.
ARTICLE VI    
COVENANTS
The Parties hereby covenant and agree as follows, subject to Section 10.2(f):
6.1.    Regulatory and Other Approvals. During the Interim Period:
(e)    The Parties shall, in order to consummate the transactions contemplated
hereby, (i) take all steps reasonably necessary, and proceed diligently and in
good faith and use all commercially reasonable efforts, as promptly as
practicable, to obtain the Sellers Approvals, Acquired Company Consents and
Buyer Approvals in form and substance reasonably satisfactory to Sellers and
Buyer, and to make all required filings with, and to give all required notices
to, Governmental Authorities; provided that HSR Act filings and attachments need
not be exchanged or preapproved by the other Party; provided, further, that any
exchange of information between each Seller and Buyer in connection with any
filings shall be done in a manner that complies with applicable antitrust Laws,
and (ii) provide such other information and communications to such Governmental
Authorities or other Persons as such Governmental Authorities or other Persons
may reasonably request in connection therewith.
(f)    The Parties shall provide prompt notification to each other when any such
approval referred to in Section 6.1(a) is obtained, taken, made, given or
denied, as applicable, and shall advise each other of any material
communications with any Governmental Authority or other Person regarding any of
the transactions contemplated by this Agreement.
(g)    In furtherance of the foregoing covenants:
(i)    As soon as is practical following the execution of this Agreement, (A)
Buyer shall prepare, in consultation with Seller, all necessary filings required
to be made with FERC under Section 203 of the FPA in connection with the
transactions contemplated by this Agreement, which shall be submitted to FERC
jointly by the Parties and (B) each Party shall prepare all other necessary
filings in connection with the transactions contemplated by this Agreement that
may be required under the HSR Act or any other federal, state or local Laws to
be submitted by such party, and all such filings shall be submitted as soon as
practicable, but in no event later than twenty-one (21) days (subject to
extension by mutual agreement of the Parties) after the execution hereof for
filings with FERC and under the HSR Act. The Parties shall request expedited
treatment of any such filings, shall promptly furnish each other with copies of
any notices, correspondence or other written communication from or to the
relevant Governmental Authority, shall promptly make any appropriate or
necessary subsequent or supplemental filings, shall cooperate in the preparation
of such filings as is reasonably necessary and appropriate and shall permit each
other Party to review in advance any proposed written communication between it
and any Governmental Authority. If a Party or any of its Affiliates intends to
participate in any substantive meeting or discussion with any Governmental
Authority with respect to the transactions contemplated by this Agreement or any
filings, investigations or inquiries made in connection with the transactions
contemplated by this Agreement, it will give the other Party reasonable prior
notice of and, to the extent permitted by such Governmental Authority an
opportunity to participate in, such meeting or discussion.
(ii)    Buyer shall not, and shall cause its Affiliates not to, take any action
that could reasonably be expected to adversely affect the approval of any
Governmental Authority of any of the aforementioned filings or the timely
receipt thereof. Without limiting the generality of Buyer’s undertakings
pursuant to this Section 6.1, Buyer shall use its commercially reasonable
efforts to avoid or eliminate any impediment under any antitrust, competition or
trade regulation Law, or any regulatory and operational authorizations and
arrangements necessary to own or operate the Acquired Companies and the
Projects, that may be asserted by any Governmental Authority (including the DOJ,
the FTC or FERC) or any third Person so as to (x) enable the Parties hereto to
close the transactions contemplated by this Agreement as promptly as possible
and (y) avoid any Claim by any Governmental Authority, which would otherwise
have the effect of preventing or delaying the Closing beyond the Outside Date.
In furtherance of the foregoing, Buyer’s efforts shall include (A) defending
through litigation on the merits, including appeals, any Claim asserted in any
court or other proceeding by any Person; (B) proposing, negotiating, committing
to and effecting, by consent decree, hold separate order or otherwise, the sale,
divestiture or disposition of such Assets or businesses of Buyer, its Affiliates
or the Acquired Companies, including entering into customary ancillary
agreements on commercially reasonable terms relating to any such sale,
divestiture or disposition of such Assets or businesses; (C) agreeing to any
limitation on the conduct of Buyer, its Affiliates and the Acquired Companies;
or (D) agreeing to take any other action as may be required by a Governmental
Authority in order to (1) obtain all necessary consents, approvals and
authorizations as soon as reasonably possible, and in any event before the
Outside Date, (2) avoid the entry of, or to have vacated, lifted, dissolved,
reversed or overturned any decree, judgment, injunction or other order, whether
temporary, preliminary or permanent, that is in effect as part of any Claim and
that prohibits, prevents or restricts consummation of the transactions
contemplated by this Agreement or (3) effect the expiration or termination of
any waiting period, which would otherwise have the effect of preventing or
delaying the Closing beyond the Outside Date.
6.2.    Access of Buyer and Sellers.
(f)    During the Interim Period, Sellers shall provide Buyer, its
Representatives and its Financing Sources, at Buyer’s sole cost and expense,
with reasonable access, upon reasonable prior notice and during normal business
hours, to (1) the Acquired Companies’ (other than any Coal Participant Project
Company’s), officers, employees, properties, facilities, books, records,
Contracts and other Purchased Assets as Buyer may reasonably request, including
for the purpose of observing the operation of the Projects or the Retail
Company, but only to the extent that such access does not unreasonably interfere
with the Business of any Seller or any Acquired Company and that such access is
reasonably related to Buyer’s obligations and rights hereunder and subject to
compliance with applicable Laws, and (2) the books, records, Contracts and other
Purchased Assets relating to the Coal Participant Projects as Buyer may
reasonably request, but only to the extent that the Coal Participant Project
Companies have possession of such books, records, Contracts or other Purchased
Assets and have the right to provide such access pursuant to the terms of the
applicable Co-Owner Agreements and that such access is reasonably related to
Buyer’s obligations and rights hereunder and subject to compliance with
applicable Laws; provided, however, that each Seller shall have the right to
(i) have a Representative of such Seller present for any communication with
employees or officers of such Seller or its respective Affiliates and
(ii) impose reasonable restrictions and requirements for liability and safety
purposes; provided, further, that Buyer shall not be entitled to collect any
air, soil, surface water or ground water samples nor to perform any invasive or
destructive sampling on any Owned Real Property and/or Leased Real Property. Any
such right of access and right to survey and conduct physical inspections
described in this Section 6.2(a) shall be subject to the rights, if any, of any
Coal Project Co-Owner, any Coal Participant Project Operator or any lessor of
any Leased Real Property to approve such access and/or such surveying and
conducting of physical inspections and the compliance with the Co-Owner
Agreements applicable to the ownership and operation of such Project. Buyer
shall provide the applicable Seller with not less than five (5) Business Days
prior written notice of the date and time on which Buyer desires that any such
entry upon such Owned Real Property and/or Leased Real Property shall occur.
Promptly upon completion of any such entry, Buyer shall promptly repair any
damage to the pre-entry condition of any such Owned Real Property and/or Leased
Real Property caused by Buyer’s entry and be responsible for any injury caused
by such entry. Any information provided to Buyer or its Representatives in
accordance with this Section 6.2(a) or otherwise pursuant to this Agreement
shall be held by Buyer and its Representatives in accordance with, shall be
considered “Confidential Information” under, and shall be subject to the terms
of, the Confidentiality Agreement.
(g)    Buyer shall indemnify and hold harmless each Seller, its respective
Affiliates and their respective Representatives for any and all liabilities,
losses, costs or expenses incurred by such Seller, its Affiliates or their
respective Representatives arising out of the access rights under this
Section 6.2, including any Claims by any of Buyer’s Representatives for any
injuries or property damage while present on the Owned Real Property and/or the
Leased Real Property.
(h)    Notwithstanding anything to the contrary in this Section 6.2, (i) neither
Sellers nor the Acquired Companies shall be obligated to disclose to Buyer any
information that could reasonably be expected to (A) violate any applicable Law,
(B) result in the loss of attorney-client privilege with respect to such
information, (C) result in a breach of an agreement to which any Seller or any
Acquired Company or any of their respective Affiliates is a party or (D) result
in the disclosure of any trade secret or confidential information of third
parties.
(i)    From and after the Closing, Buyer shall, upon reasonable prior notice
from a Seller, provide such Seller and its respective Affiliates and their
respective Representatives access to or copies of books and records (including
all material returns, statements, forms, declarations, estimates, schedules,
notices, notifications, elections or other documents with respect to Taxes) of
the Acquired Companies and Continuing Non-Unionized Employees or Unionized
Employees to the extent relating to events that occurred prior to the Closing
and to the extent needed for a legitimate business purpose.
6.3.    Interim Operations and Certain Restrictions.
(c)    Except as required or expressly permitted hereby, including pursuant to
the other Sections of this Article VI and the provisions of this Section 6.3,
during the Interim Period, Sellers shall (x) cause the Acquired Companies that
are not Coal Participant Project Companies (subject to the limitations set forth
in the Co-Owner Agreements, in the case of the Coal Operator Project Companies)
to operate in the ordinary course of business consistent with past practices,
(y) cause the Coal Participant Project Companies to exercise and enforce their
rights under the Co-Owner Agreements in the ordinary course of business
consistent with past practices of such Coal Participant Project Companies and
(z) use commercially reasonable efforts to preserve, maintain and protect in all
material respects consistent with past practices the Purchased Assets, rights,
Owned Real Property, Leased Real Property and goodwill of the Acquired Companies
(including by maintaining in all material respects the Project Companies’ (other
than any Coal Participant Project Company’s) and the Retail Company’s
relationships with customers, suppliers and Governmental Authorities). Without
limiting the foregoing, except as otherwise required or expressly permitted
hereby, including pursuant to Section 6.20, or required by the terms of any
Permit identified on Schedule 4.13 or any Material Contract, as set forth in
Schedule 6.3(a) or as consented to by Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed (except that this Section 6.3
shall not apply to Excluded Items or any Terminated Agreements), during the
Interim Period, subject to Section 10.2(f), the Acquired Companies shall not,
and Sellers shall cause the Acquired Companies not to (subject to the
limitations set forth in the Co-Owner Agreements, in the case of the Coal
Project Companies):
(i)    create, permit or allow to exist any Lien (other than a Permitted Lien)
against any of the Purchased Assets;
(ii)    grant any waiver of any material term under, or give any material
consent with respect to, any Material Contract, except in the ordinary course of
business consistent with past practices;
(iii)    sell, transfer, remove, assign, convey, distribute, lease, or otherwise
dispose of Purchased Assets (other than sales of electric power, natural gas and
related products by the Acquired Companies in the ordinary course of business
consistent with past practices) having a value in excess of $5,000,000 in the
aggregate, including (A) any emissions allowances, emission reduction credits,
capital spares or inventory and (B) any transfer of capital spares, other than
transfers of such capital spares to another Project Company, to the extent the
failure to maintain such capital spares would reasonably be expected to
materially and adversely affect a Project;
(iv)    other than accounts payable incurred in the ordinary course of business
consistent with past practices, or otherwise incurred pursuant to the Material
Contracts, the Terminated Agreements or Excluded Items, incur, create, assume or
otherwise become liable for any Indebtedness;
(v)    except as may be required to meet the requirements of applicable Law or
GAAP, change any accounting method or practice in a manner that is inconsistent
with past practices in a way that would materially and adversely affect the
Business of a Project Company or the Retail Company;
(vi)    fail to maintain its corporate, limited liability company or other
business entity existence, merge or consolidate with any other Person or acquire
all or substantially all of the Assets of any other Person;
(vii)    issue, reserve for issuance, pledge or otherwise encumber, sell or
redeem or enter into any Contract with respect to any limited liability company
interests or Equity Securities of any Acquired Company;
(viii)    liquidate, dissolve, recapitalize or otherwise wind up its business or
operations;
(ix)    purchase any securities of any Person, except for short-term investments
made in the ordinary course of business consistent with past practices;
(x)    enter into, terminate or amend any Material Contract (or any Contract
that would have been a Material Contract if entered into prior to the date
hereof) other than (A) any Material Contract (or Contract that would have been a
Material Contract if entered into prior to the date hereof) entered into in the
ordinary course of business consistent with past practices which: (1) shall be
fully performed prior to the Closing or (2) is entered into to replace a
Material Contract, in whole or in part, on substantially similar terms as such
Material Contract and is at current market prices; (B) any Commercial Hedge
described in Section 4.11(a)(ix) entered into in compliance with the Applicable
Risk Limits; (C) any Material Contract entered into in connection with a capital
expenditure permitted under Section 6.3(b), and the amounts payable thereunder
shall be capital expenditures permitted under such Section 6.3(b); or (D) any
Collective Bargaining Agreement;
(xi)    other than any Indebtedness incurred pursuant to any Affiliate Contracts
that shall be terminated on or prior to Closing, cancel any Indebtedness or
waive any Claims or rights having a value in excess of $5,000,000;
(xii)    make any new, or change any existing, material election with respect to
Taxes or settle or compromise any material disputed Tax liability of the
Acquired Companies outside of the ordinary course of business, in each case, to
the extent such action could reasonably be expected to result in a material
increase in Tax liabilities of Buyer or any of its Affiliates after the Closing;
(xiii)    amend or modify its Charter Documents;
(xiv)    purchase any individual item of equipment or other Asset involving
total consideration in excess of $5,000,000;
(xv)    settle any dispute or Claim or compromise or settle any material
liability which results in a material non-current liability becoming due from an
Acquired Company after the Closing or restrictions or limitations that
materially and adversely affect an Acquired Company’s ability to conduct
Business after the Closing;
(xvi)    fail to discharge any material liability or make any material payment
as it comes due except in connection with a good faith dispute;
(xvii)    make any capital expenditures except as permitted under Section
6.3(b);
(xviii)    other than as required by the terms of a Sellers Benefit Plan or
Collective Bargaining Agreement or pursuant to actions taken in the ordinary
course of business consistent with past practices that are generally applicable
to employees of Parent and its subsidiaries, (A) enter into or amend any
employment, severance or special pay agreement with any directors, executive
officers or senior management of the Acquired Companies, (B) materially increase
the annual base salary of any Business Employee or (C) except (x) for any
Corporate Support Employees and (y) as set forth on Schedule 6.3(a)(xviii), (1)
prior to the date on which Buyer or its Affiliate makes written offers of
employment in accordance with Section 6.7(c)(i) (or the end of the sixty (60)
day period referenced therein, if earlier (such period, the “Offer Period”)),
transfer to any Non-Company Affiliates any Business Employee or (2) following
the Offer Period, transfer to any Non-Company Affiliate any Business Employee to
whom an offer of employment has been made by Buyer or its Affiliate in
accordance with Section 6.7(c)(i) (with respect to any Available Non-Unionized
Employees) or Section 6.7(d)(i) (with respect to any Unionized Employees); or
(xix)    agree or commit to do any of the foregoing;
provided that, with respect to the Coal Operator Project Companies, the dollar
thresholds contained in this Section 6.3(a) and Section 6.3(b) below shall be
measured against the applicable Coal Operator Project Company’s proportionate
interest in the applicable Contract or matter, as the case may be.
(d)    Notwithstanding anything herein to the contrary, (i) the Acquired
Companies (other than the Coal Participant Project Companies) may incur capital
expenditures consistent with Good Industry Practices: (A) in accordance with the
budgeted amounts set forth on Schedule 2.2(c), in the aggregate, plus an amount
that is equal to fifteen percent (15%) above such amounts; (B) in the ordinary
course of business consistent with past practices which are in an amount less
than $1,000,000 for any individual item or a series of related items; and (C)
which are not included on Schedule 2.2(c), and which: (x) have been the subject
of a written request to Buyer by Sellers to which Sellers have not received the
written approval or rejection of Buyer within ten (10) Business Days after
delivery by Sellers of such a written request (at which time the requested
capital expenditures shall be deemed approved in writing), (y) may be reasonably
required in accordance with Good Industry Practices upon the occurrence of any
emergency or other similar contingency or (z) are required by applicable Law;
provided that, in the case of clauses (C)(y) and (C)(z), Sellers shall, upon the
occurrence of any such circumstances or requirement, promptly inform Buyer of
such occurrence; (ii) the Coal Participant Project Companies may incur and pay
for capital expenditures consistent with their proportionate share of the
capital expenditures incurred with respect to the Coal Participant Projects and
(iii) any Acquired Company may incur any capital expenditures that have been
consented to by Buyer.
(e)    For the avoidance of doubt, the Parties acknowledge that entering into
any Commercial Hedges or any other hedging activities, including hedging
programs contemplating physical delivery and the use of derivative financial
instruments such as forward contracts, futures contracts, options contracts and
financial swap contracts (collectively, “Hedging Activities”), by the Acquired
Companies in accordance with the Applicable Risk Limits and/or for reducing
Sellers’ financial obligations with respect to Continuing Support Obligations to
the extent permitted by Section 6.5, in each case, subject to the following
limitations, shall be considered activities “in the ordinary course of
business”: the Hedging Activities shall not include taking a new position in any
options, any non-linear products or with a term extending beyond December 31,
2016. Notwithstanding anything else contained in this Section 6.3, Sellers may
permit each Acquired Company that is not a Coal Participant Project Company
(subject to the limitations set forth in the Co-Owner Agreements, in the case of
the Coal Operator Project Companies) to take commercially reasonable actions
with respect to emergency situations so long as Sellers shall, upon receipt of
notice of any such actions, promptly inform Buyer of any such actions taken
outside the ordinary course of business consistent with past practices.
(f)    DECAM shall be permitted to participate in any auctions (provided that
with respect to the PJM annual base residual auctions, DECAM shall be required
to participate in such auctions), and enter into Contracts in connection
therewith in the ordinary course of business consistent with past practices,
including compliance with the Applicable Risk Limits, after providing prior
notice of such participation to Buyer, unless Buyer shall provide written notice
to Sellers within ten (10) Business Days of receipt of Sellers’ notice, stating
that Buyer is requesting that DECAM not participate in such auction and making
reference to this Section 6.3(d) of the Agreement. Notwithstanding the
foregoing, the Acquired Companies shall not participate in any “slice of system”
load auctions during the Interim Period.
(g)    Notwithstanding clauses (x) and (z) of Section 6.3(a), Sellers shall have
no obligation to cause the Acquired Companies to: (i) enter into any Contract
which would require the consent of Buyer and to which Buyer has not provided its
consent, or (ii) subject to Section 6.3(d), undertake any Hedging Activities
with respect to any period after the Closing.
6.4.    Use of Certain Names.
(a)    Except as otherwise expressly provided in Section 6.4(b), within
forty-five (45) days following the Closing, Buyer shall cause each Acquired
Company (and use commercially reasonable efforts to cause each Coal Project
Co-Owner and each Coal Participant Project Operator) to cease using the words
“DECAM,” “DECE,” “DEO,” “Duke,” “DE,” “Duke Energy,” “Duke Energy Retail Sales,”
“Duke Energy Retail,” “DER,” “DERS,” “Duke Energy Commercial Enterprises” and
any word or expression similar thereto or constituting an abbreviation or
extension thereof, and all trademarks, trade names, logos and symbols relating
to Sellers or Non-Company Affiliates, including those set forth on Schedule
6.4(a) (collectively, the “Sellers Marks”), including eliminating the Sellers
Marks from the Owned Real Property, the Leased Real Property, the Purchased
Assets and the other Coal Project Assets and disposing of any unused stationery
and literature of the Acquired Companies, the Coal Project Co-Owners and the
Coal Participant Project Operators bearing the Sellers Marks. Except to the
extent expressly permitted by this Section 6.4(a) and Section 6.4(b), from and
after the Closing, Buyer shall not, and shall cause each Acquired Company and
their Affiliates not to (and use its commercially reasonable efforts to cause
each Coal Project Co-Owner and each Coal Participant Project Operator not to),
use the Sellers Marks or any patents or other Intellectual Property rights
belonging to any Seller or its respective Non-Company Affiliates that have not
been expressly conveyed to Buyer or an Acquired Company, and Buyer acknowledges
that it, its Affiliates, the Acquired Companies, the Projects, the Coal Project
Co-Owners and the Coal Participant Project Operators have no rights whatsoever
to use such Sellers Marks, patents or other Intellectual Property. Without
limiting the foregoing:
(i)    within seven (7) Business Days after the Closing Date, Buyer shall cause
each Acquired Company whose name contains any of the Sellers Marks to change its
name to a name that does not contain any of the Sellers Marks and to amend all
of the organizational documents of such Acquired Company to eliminate such
Sellers Marks from the name of such Acquired Company; and
(ii)    within sixty (60) days after the Closing Date, Buyer shall provide
evidence to Sellers, in a format that is reasonably acceptable to Sellers, that
Buyer has made all filings required by the Governmental Authorities pursuant to
clause (a) above and has provided notice to all applicable Governmental
Authorities and all counterparties to the Material Contracts regarding the sale
of the Acquired Companies and the Purchased Assets to Buyer and the new
addresses for notice purposes.
(b)    Subject to the terms of this Agreement, effective upon the Closing,
Parent shall grant to the Retail Company a limited, personal, non-exclusive,
non-assignable, non-sublicenseable, royalty-free license to use the “Duke
Energy” trademark, together with the goodwill symbolized by such trademark (the
“Licensed Mark”), as part of the names “Duke Energy Retail Sales” or “Duke
Energy Retail” for a period of ninety (90) days following the Closing Date,
subject to extension in accordance with the Transition License Agreement (the
“License Period”), solely in the conduct of the Business of the Retail Company
in the ordinary course of business substantially as conducted by the Retail
Company immediately prior to the Closing Date pursuant to and as further set
forth in the Transition License Agreement (the “Transition License”). The
Transition License shall automatically and immediately terminate upon the
expiration of the License Period, and if Buyer or the Retail Company or any of
their Affiliates breaches any of the terms or conditions set forth in this
Section 6.4(b) or the Transition License Agreement in any material respect,
Parent shall have the right to terminate the Transition License upon ten (10)
Business Days’ notice to Buyer. Buyer shall not, and shall cause the Retail
Company not to, use any other logos, trademarks, service marks, designations,
trade names or corporate names in combination or in connection with the Licensed
Mark during the License Period, except as may be approved in writing by Parent
in its sole discretion.
(c)    During the License Period, Buyer shall, and shall cause the Retail
Company to, make clear in all correspondence, communications or other
dissemination of information that include the Licensed Mark made by Buyer, the
Acquired Companies or any of their respective Affiliates that the Business and
the Acquired Companies are no longer affiliated with any of Sellers or the
Non-Company Affiliates, in a form and manner approved in writing by Retail
Seller.
(d)    In connection with any use of the Sellers Marks by Buyer or the Acquired
Companies to the extent expressly permitted pursuant to this Section 6.4, Buyer
shall and shall cause each Acquired Company (and use commercially reasonable
efforts to cause each Coal Project Co-Owner and each Coal Participant Project
Operator) to comply with, in all respects, all of Sellers’ and their Non-Company
Affiliates’ quality control requirements, policies and guidelines in effect at
such time and as may be provided to Buyer or any Acquired Company by Sellers
from time to time during the use of the Sellers Marks in accordance with this
Section 6.4.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
including this Section 6.4, as promptly as reasonably practicable following the
Closing, but in any event within three (3) Business Days after the Closing,
Buyer shall, and shall cause the Acquired Companies to, cease using any name
that includes any of the names, logos, trademarks, trade names, patents or other
Intellectual Property set forth on Schedule 6.4(e) (the “Specified Marks”) or
any similar words that would raise a reasonable likelihood of confusion with the
Specified Marks, and Buyer acknowledges that from and after the Closing it, its
Affiliates, the Acquired Companies, the Projects, the Coal Project Co-Owners and
the Coal Participant Project Operators have no rights whatsoever to use the
Specified Marks.
6.5.    Support Obligations.
(c)    Buyer recognizes that certain of the Non-Company Affiliates have provided
credit support on behalf of certain of the Acquired Companies with respect to
the operation of their respective Businesses, to the Coal Participant Project
Operators with respect to the Coal Participant Projects and otherwise pursuant
to certain credit support obligations, including guarantees, letters of credit,
escrow arrangements, surety and performance bonds and security agreements and
arrangements (other than collateral included in Net Working Capital), all of
which that are outstanding as of the date hereof are set forth on Schedule
6.5(a) (the “Support Obligations”).
(d)    Prior to the Closing, Buyer shall use commercially reasonable efforts to
effect the full and unconditional release, effective as of the Closing Date, of
the Non-Company Affiliates from all Support Obligations (provided that with
respect to any Support Obligations posted or maintained in connection with an
Affiliate Dedicated Contract, the terms of this Section 6.5 shall apply only to
such Support Obligations posted or maintained in connection with those Affiliate
Dedicated Contracts that become Assigned Contracts), including by:
(i)    providing a Buyer guaranty to replace each existing guaranty that is a
Support Obligation containing terms equal to or more favorable to the
beneficiary thereof than the terms of such existing guaranty (other than with
respect to the credit rating of the guarantor); provided that if the beneficiary
of any existing guaranty does not accept such a replacement guaranty (effective
as of the Closing) by the date that is forty-five (45) days after the date
hereof (A) and the terms of such existing guaranty or of any Contract or Law
requiring such existing guaranty to be maintained permit the replacement of such
existing guaranty with another form of credit support, Buyer shall offer the
beneficiary of such existing guaranty such other form of credit support in order
to obtain the release of such existing guaranty or (B) if the terms of such
existing guaranty or of any such Contract or Law requiring such existing
guaranty to be maintained do not so permit the replacement of such existing
guaranty, Buyer shall offer to replace such existing guaranty with a Letter of
Credit or cash in an amount up to the amount of such existing guaranty in
substitution therefor;
(ii)    furnishing a Letter of Credit to replace each existing letter of credit
that is a Support Obligation containing terms and conditions that are
substantially identical to the terms and conditions of such existing letter of
credit;
(iii)    instituting an escrow arrangement to replace each existing escrow
arrangement that is a Support Obligation with terms equal to or more favorable
to the counterparty thereunder than the terms of such existing escrow
arrangement;
(iv)    posting a surety or performance bond to replace each existing surety or
performance bond that is a Support Obligation issued by a Person having a net
worth and Credit Rating at least equal to those of the issuer of such existing
surety or performance bond, and containing terms and conditions that are
substantially identical to the terms and conditions of such existing surety or
performance bond; and
(v)    replacing any other security agreement or arrangement on substantially
identical terms and conditions to the existing security agreement or arrangement
that is a Support Obligation.
(e)    Buyer shall use commercially reasonable efforts to cause the beneficiary
or beneficiaries of the Support Obligations to (i) remit any cash to Sellers or
their respective Non-Company Affiliates, as applicable, held under any escrow
arrangement that is a Support Obligation promptly following the replacement of
such escrow arrangement pursuant to Section 6.5(b)(iii) (unless such cash has
been reflected in Net Working Capital as being transferred with the Acquired
Companies at Closing) and (ii) terminate and redeliver to Sellers or their
respective Affiliates each original copy of each original guaranty, letter of
credit or other instrument constituting or evidencing such Support Obligations;
provided that for purposes of clarity, Buyer’s obligations to provide
replacement credit support are limited exclusively to those items listed on
Schedule 6.5(a), as amended or supplemented pursuant to Section 6.5(g).
(f)    If Buyer is not successful, following the use of commercially reasonable
efforts, in obtaining the complete and unconditional release of the Non-Company
Affiliates from any Support Obligations effective as of the Closing (each such
Support Obligation, until such time as such Support Obligation is released in
accordance with Section 6.5(d)(i), a “Continuing Support Obligation”), then:
(i)    from and after the Closing, Buyer shall continue to use commercially
reasonable efforts to obtain promptly the full and unconditional release of the
Non-Company Affiliates from each Continuing Support Obligation;
(ii)    Buyer shall indemnify each Seller and each Non-Company Affiliate for any
Losses incurred by each Seller and each Non-Company Affiliate in connection with
each Continuing Support Obligation;
(iii)    Buyer shall not, shall cause each Acquired Company not to and shall use
its commercially reasonable efforts to cause each Coal Participant Project
Operator not to, effect any amendments or modifications or any other changes to
the Contracts or obligations to which any of the Continuing Support Obligations
relate, or to otherwise take any action, in each case that increases, extends or
accelerates the liability of the Non-Company Affiliates under any Continuing
Support Obligation, without Sellers’ prior written consent; and
(iv)    Buyer shall deliver to Sellers at the Closing and maintain at all times
until the full and unconditional release of each Continuing Support Obligation
in accordance with Section 6.5(d)(i) either:
(A)    a Letter of Credit in an amount equal to maximum amount as set forth
under “Subject Amount” on Schedule 6.5(a) for all Continuing Support Obligations
in the aggregate (and the full amount of such Letter of Credit shall be
available for drawing with respect to any one or more of the Continuing Support
Obligations), which amount shall be reduced from time to time by the amount of
any Continuing Support Obligations from which Sellers are subsequently released;
provided that, if at any time the issuer of the Letter of Credit fails to meet
the Minimum Issuer Requirements, then within five (5) Business Days of the
earlier of (1) Sellers’ request and (2) Buyer’s knowledge of such failure, Buyer
shall replace the Letter of Credit with a Letter of Credit from an issuer that
meets the Minimum Issuer Requirements; provided, further, that, if Buyer elects
to fulfill its obligations under this Section 6.5(d)(iv) through the provision
of a Letter of Credit pursuant to this clause (A), then on the last Business Day
of each three (3) month period following the Closing Date until such time as no
Continuing Support Obligations remain outstanding, Buyer shall pay Sellers or
their designee a fee in respect of each Continuing Support Obligation, with such
fee determined in accordance with Section 6.5(d)(iv)(C) below; or
(B)    an unlimited guaranty of Buyer’s obligations hereunder with respect to
the Continuing Support Obligations from a Person with a Credit Rating of
Investment Grade, which guarantee shall be in form and substance satisfactory to
each Seller in its sole discretion; provided that, if Buyer’s guarantor fails to
maintain a Credit Rating of Investment Grade at any time, then Buyer shall
provide a Letter of Credit pursuant to Section 6.5(d)(iv)(A) within five (5)
Business Days of the earlier of (1) Sellers’ request and (2) Buyer’s knowledge
of such failure; provided, further, that, if Buyer elects to fulfill its
obligations under this Section 6.5(d)(iv) through the provision of a guaranty
pursuant to this clause (B), then on the last Business Day of each three (3)
month period following the Closing Date until such time as no Continuing Support
Obligations remain outstanding, Buyer shall pay Sellers or their designee a fee
in respect of each Continuing Support Obligation, with such fee determined in
accordance with Section 6.5(d)(iv)(C) below.
(C)    The fee payable by Buyer pursuant to clauses (A) and (B) of Sections
6.5(d)(iv) shall be determined as follows: On the last Business Day of the first
three (3) month period following the Closing Date, the fee shall be calculated
at a rate of one and one-quarter percent (1.25%) (on a per annum basis) on the
amount under the heading “Subject Amount” on Schedule 6.5(a) with respect to
each Continuing Support Obligation remaining outstanding as of such date, and
the rate of such fee shall increase by an additional one-half percent (0.5%) (on
a per annum basis) on the last Business Day of each subsequent three (3) month
period after such initial three (3) month period after the Closing Date with
respect to any such Continuing Support Obligation that remains outstanding, up
to a maximum rate of three and one-quarter percent (3.25%) (on a per annum
basis); provided that, if any Continuing Support Obligations continue to remain
outstanding, then on each twelve (12) month anniversary of the Closing Date, the
maximum rate for calculating such fee shall increase over the maximum rate
applicable to the immediately preceding twelve (12) month period by the increase
in LIBOR over such twelve (12) month period, if any (but for the avoidance of
doubt, any decrease in LIBOR shall not affect such maximum rate); provided
further, that if the rate for calculating any fee payable under this Section
6.5(d) would exceed the highest rate permitted under applicable Law, then, ipso
facto, the rate shall be automatically reduced to the maximum lawful rate.
(g)    Notwithstanding anything in this Agreement to the contrary, each Seller
and each Non-Company Affiliate may not terminate any Continuing Support
Obligations at any time after the Closing Date until such Continuing Support
Obligations terminate or expire by their terms or by consent of the applicable
beneficiary or are replaced pursuant to this Section 6.5.
(h)    During the Interim Period, Buyer shall have the right to contact and have
discussions with each beneficiary of a Support Obligation in order to satisfy
its obligations under this Section 6.5; provided, however, that Buyer shall give
Sellers prior notice before making any such contact.
(i)    Any and all new or replacement credit support obligations or any
modification or increase in the existing credit support obligations entered into
or executed by any Seller or Non-Company Affiliate with respect to any Acquired
Company and/or under the Co-Owner Agreements with respect to the Projects during
the Interim Period shall constitute Support Obligations hereunder, and all of
Buyer’s obligations under this Section 6.5 shall apply with respect thereto;
provided that Sellers shall consult with Buyer prior to any Seller or
Non-Company Affiliate entering into or executing any new credit support
obligation if as a result of such new credit support obligation, the aggregate
outstanding amount of Support Obligations as of the Closing would be increased
by more than $50,000,000 as compared to the outstanding amount of Support
Obligations as of the date hereof. Sellers shall have the continuing obligation
until the Closing to supplement or amend promptly Schedule 6.5(a) with respect
to any additional Support Obligations entered into during the Interim Period,
which, if existing at the date of this Agreement, would have been required to be
set forth Schedule 6.5(a), and to provide such supplements or amendments to
Buyer on a regular basis.
6.6.    Excluded Items; Post-Closing Payments on Purchased Assets.
(d)    Notwithstanding anything in this Agreement to the contrary, Buyer and
Sellers agree that the Purchased Assets shall exclude those items listed on
Schedule 6.6 (collectively, the “Excluded Items”), Sellers or their Non-Company
Affiliates shall retain all benefits and liabilities with respect to the
Excluded Items and Sellers shall, prior to the Closing Date, use commercially
reasonable efforts to cause the Acquired Companies to distribute, transfer or
assign each Excluded Item to a Seller or a Non-Company Affiliate or to terminate
such Excluded Item with no post-Closing liability on an Acquired Company. Buyer
acknowledges that the inability of Sellers to have any Excluded Item
distributed, transferred or assigned from any Acquired Company or terminated for
any reason shall not delay the Closing and any Excluded Item that Sellers are
unable to so distribute, transfer, assign or terminate by the Closing shall be
referred to as a “Non-Transferred Excluded Item.” After the Closing Date with
respect to each Non-Transferred Excluded Item, Buyer shall permit Sellers to
exclusively direct and manage each Acquired Company’s participation in all
negotiations, Claims or other proceedings involving such Non-Transferred
Excluded Item, whether existing on the Closing Date or arising thereafter. Buyer
shall also permit Sellers to settle or compromise on behalf of any Acquired
Company any Non-Transferred Excluded Item in Sellers’ sole discretion (except
that Buyer’s consent shall be required if such settlement or compromise would
adversely affect Buyer in any material respect), and shall promptly pay Sellers
any proceeds or recoveries received in connection with any Non-Transferred
Excluded Item. Buyer shall, at Sellers’ expense: (a) cause any Person under its
control with knowledge of relevant facts pertaining to any Non-Transferred
Excluded Item to provide assistance to Sellers as reasonably requested by any
Seller; and (b) provide any relevant books, records or other information of any
Acquired Company to Sellers and access to each Operator Project site (and use
commercially reasonable efforts to provide access to each Coal Participant
Project site), as reasonably requested by any Seller, in connection with any
Non-Transferred Excluded Item; provided that in no event shall Buyer or any
Acquired Company be obligated to take or to cause any Person to take or permit
Sellers to take any action pursuant to this Section 6.6(a) that would (A)
violate any applicable Law or (B) unreasonably interfere with the business of
Buyer or any of the Acquired Companies. Sellers shall remain at all times
responsible for all credit support obligations with respect to all Excluded
Items.
(e)    If the consent or approval of any third party is required in connection
with the transactions contemplated hereby, including the assignment or transfer
of any Purchased Asset that is a Contract or Permit to Buyer, but is not
obtained prior to the Closing, Sellers shall continue to use their commercially
reasonable efforts to obtain such consent after the Closing, and Sellers
shall cooperate with Buyer in any lawful and economically feasible arrangement
(including subleasing, sublicensing or subcontracting) to provide that Buyer
shall receive the interest of Sellers in any such Purchased Asset, Contract or
Permit; provided that Buyer shall undertake to pay or satisfy any corresponding
liabilities for which Buyer would have been responsible if such consent or
approval had been obtained. Sellers shall hold in trust for and pay to Buyer,
promptly upon receipt thereof, all income, proceeds, recoveries and other monies
received by Sellers or any of their Affiliates in connection with its use of any
Purchased Asset, Contract or Permit in connection with the arrangements under
this Section 6.6(b). Nothing in this Section 6.6(b) shall be deemed a waiver by
Buyer of its right to receive an effective assignment of all of the Purchased
Assets, Contracts and Permits at the Closing nor shall any Purchased Assets,
Contracts or Permits covered by this Section 6.6(b) be deemed to constitute
Excluded Items.
6.7.    Employee and Benefit Matters.
(c)    Sellers Benefit Plans. Effective as of the Closing Date, the Continuing
Non-Unionized Employees and Unionized Employees (who accept offers pursuant to
Section 6.7(d)(i)) shall cease to accrue further benefits and shall cease to be
active participants under the Sellers Benefit Plans. Buyer shall not assume any
of the Sellers Benefit Plans. From and after the Closing Date, Sellers and their
ERISA Affiliates shall retain and shall be solely responsible for all
obligations and liabilities under the Sellers Benefit Plans, and neither Buyer
nor its Affiliates (including the Acquired Companies) shall have any obligation,
liability or responsibility from and after the Closing Date to or under the
Sellers Benefit Plans, whether such obligation, liability or responsibility
arose before, on or after the Closing Date.
(d)    Pre-Closing Date Claims under Sellers Benefit Plans. To the extent that a
Business Employee was a participant in a Sellers Benefit Plan, the Sellers
Benefit Plans shall be responsible for providing welfare benefits (including
medical, hospital, dental, accidental death and dismemberment, life, disability
and other similar benefits) to any participating Business Employees for all
Claims incurred prior to the Closing Date under and subject to the generally
applicable terms and conditions of such plans. For purposes of this Section
6.7(b), a Claim is incurred with respect to (i) accidental death and
dismemberment, disability, life and other similar benefits when the event giving
rise to such Claim occurred and (ii) medical, hospital, dental and other similar
benefits when the services with respect to such Claim are rendered. Sellers
shall pay out all accrued and unused vacation balances of the Continuing
Non-Unionized Employees within thirty (30) days of the Closing Date in
accordance with Sellers’ applicable policies in effect at that time. Sellers
shall provide the Unionized Employees with such vacation benefits as are
mandated by the applicable Collective Bargaining Agreement through the Closing
Date.
(e)    Available Non-Unionized Employees Offers and Post-Closing Employment and
Benefits. Buyer shall, or shall cause the Acquired Companies or another
Affiliate to:
(i)    as promptly as reasonably practicable, but in any event within sixty (60)
days after the execution of this Agreement, (A) make written offers of
employment to each of the Available Non-Unionized Employees that Buyer desires
to employ after the Closing, including those described in Section 6.7(c)(iv)(B),
with such offers providing such Available Non-Unionized Employees fifteen (15)
days to either accept or reject such offers and (B) provide Sellers with a list
of the Available Non-Unionized Employees to whom it has made offers of
employment;
(ii)    within seventy-five (75) days after the execution of this Agreement,
Buyer shall notify Sellers as to each Available Non-Unionized Employee who has
accepted employment with Buyer or any of its Affiliates by such date, which
acceptance shall be conditioned upon the occurrence of the Closing and effective
as of the Closing Date and may be conditioned on other customary and lawful
conditions of employment, including authorization to work in the U.S., and each
Available Non-Unionized Employee who has rejected Buyer’s offer of employment;
(iii)    indemnify and hold harmless Sellers and their Affiliates with respect
to all Claims and liabilities relating to or arising out of Buyer’s employee
selection and employment offer process described in this Section 6.7(c)
(including any Claim of discrimination or other illegality in such selection and
offer process but excluding any Claim for severance under the Sellers Benefit
Plans);
(iv)    provide to each Available Non-Unionized Employee who is actively at work
as of the Closing Date or is on a previously scheduled and approved (by a Seller
or its Affiliates) short-term disability, workers’ compensation or other
approved leave of absence and accepts an offer of employment from Buyer or an
Affiliate of Buyer (the “Continuing Non-Unionized Employees”), during the twelve
(12) month period immediately following the Closing Date, (A) base salary/wage
rate and bonus and incentive opportunities and other employee benefits that are
substantially comparable in the aggregate as the compensation and benefits
provided to the Available Non-Unionized Employee immediately prior to Closing,
and as promptly as practicable, and in any event no later than fifteen (15) days
after the date of this Agreement and prior to making offers pursuant to Section
6.7(c)(i), Buyer shall furnish information to Sellers describing the
compensation and employee benefits that Buyer intends to provide to the
Continuing Non-Unionized Employees during the twelve (12) month period
immediately following the Closing Date, to which Sellers shall promptly, and in
no event later than twenty-five (25) days following the date of this Agreement,
notify Buyer whether it agrees that the proposed compensation and employee
benefits satisfy the covenant in this Section 6.7(c)(iv)(A); (B) reemployment or
hiring, as applicable, to the Available Non-Unionized Employees listed on
Schedule 6.7(c)(iv)(B) who are not actively at work as of the Closing Date due
to short-term disability, workers’ compensation or other approved leave of
absence, such reemployment or hiring to be effective as of the date, if any,
each such Available Non-Unionized Employee has been cleared for and returns to
active employment and to be in a position comparable to that which such
Available Non-Unionized Employee has prior to the commencement of his or her
absence from active employment; provided that nothing in the foregoing shall
affect the right of each Seller and its Affiliates to terminate the employment
of an Available Non-Unionized Employee for any lawful reason at any time, (C)
cash severance benefits for each Continuing Non-Unionized Employee who is
terminated without cause, as reasonably determined by Buyer, during the twelve
(12) month period immediately following the Closing Date no less favorable than
the greater of the cash severance benefits provided under Buyer’s applicable
severance plan or the Duke Energy Involuntary Severance Plan and (D) unless
otherwise agreed to by an Available Non-Unionized Employee in writing,
employment at a location that is located at, or within a fifty (50) mile radius
from, the Available Non-Unionized Employee’s location of employment immediately
preceding the Closing;
(v)    cause each Continuing Non-Unionized Employee and his or her eligible
dependents (including all such employee’s dependents covered immediately prior
to the Closing Date by a group health plan maintained by Sellers or their
respective Affiliates) to be covered under a group health plan maintained by
Buyer or its Affiliate that (A) provides major medical and dental benefits
coverage to the Continuing Non-Unionized Employee and such eligible dependents
effective immediately upon the Closing Date and (B) with respect to medical
plans, credits such Continuing Non-Unionized Employee, for the year during which
such coverage under any such medical plan begins, with any deductibles and
co-payments incurred under a medical plan maintained by Sellers or their
respective Affiliates where such deductibles and co-payments were incurred
during such year, prior to the Closing and have been processed and paid by the
earlier of the end of (i) the calendar year in which the Closing occurs or (ii)
the third (3rd) month following Closing; provided, however, that for purposes of
applying this clause (B), the Continuing Non-Unionized Employee shall be
responsible for providing the necessary information to Buyer based upon benefit
forms received by the Continuing Non-Unionized Employee from the medical plan
maintained by Sellers or their respective Affiliates;
(vi)    provide full service credit for all purposes (other than to the extent
that such credit would result in duplication of benefits with respect to the
same period of service, which includes the duplication of service credit for
benefit accrual purposes under any pension plan) under all vacation, incentive,
compensation and employee benefit plans, policies and arrangements made
available to Continuing Non-Unionized Employees by Buyer, the Acquired Companies
or any of their Affiliates on or after the Closing Date to the same extent such
Continuing Non-Unionized Employee’s service was recognized under the
corresponding type of benefit plans in which such Continuing Non-Unionized
Employee participated immediately prior to the Closing Date; and
(vii)    from and after the Closing Date, recognize and give each Continuing
Non-Unionized Employee credit for his or her accumulated balance as of the
Closing Date under the sick and dependent care pay programs maintained by
Sellers and their respective Affiliates.
(f)    Unionized Employees Offers and Post-Closing Employment and Benefits.
Buyer shall, or shall cause the Acquired Companies or another Affiliate to:
(i)    make offers of employment to all Unionized Employees effective upon the
Closing based on the terms of the applicable Collective Bargaining Agreements
and applicable Laws;
(ii)    as a condition of the transactions contemplated by this Agreement, (A)
recognize each labor union as collective bargaining representative and assume
each Collective Bargaining Agreement applicable to the Unionized Employees
immediately effective upon the Closing Date, (B) abide by and agree to honor the
terms and conditions of such Collective Bargaining Agreements including all
liabilities and obligations arising under or in any way related to such
Collective Bargaining Agreements, including seniority status, and (C) indemnify
and hold harmless Sellers and their Affiliates with respect to any Claims and
liabilities attributable to such Collective Bargaining Agreements following the
Closing Date, including all liabilities and obligations arising under or in any
way related to such Collective Bargaining Agreements; and
(iii)    upon or after the Closing Date, provide Unionized Employees such
benefits (e.g., defined benefit pension, 401(k), welfare, vacation, etc.) as may
be required under the assumed Collective Bargaining Agreements.
(g)    Post Closing Date Employment Claims. Except as expressly provided in this
Agreement, Buyer shall indemnify, defend and hold Sellers and their Affiliates
(other than the Acquired Companies) harmless from and against any and all
liability of any kind or nature involving or related to the employment of the
Continuing Non-Unionized Employees and Unionized Employees (who become employees
of Buyer or its Affiliate) by Buyer or Acquired Companies after the Closing
Date, including any liability related to any employee benefit plan sponsored or
maintained by Buyer, the Acquired Companies or their ERISA Affiliates after the
Closing. Except as expressly provided in this Agreement, Sellers shall
indemnify, defend and hold Buyer and its Affiliates harmless from and against
any and all liability of any kind or nature involving or related to the
employment, or termination from employment, of the Continuing Non-Unionized
Employees and Unionized Employees (who become employees of Buyer or its
Affiliates) by Sellers or their respective Affiliates on or before the Closing
Date (or, if later, on or before the date on which any such Continuing
Non-Unionized Employee becomes an employee of Buyer or its Affiliate) and with
respect to any of Sellers’ employees who do not become employees of Buyer or its
Affiliates.
(h)    Buyer Welfare Plans. Buyer shall cause the waiver of all limitations as
to pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to the Continuing
Non-Unionized Employees and, to the extent agreed upon with respect to
post-Closing benefits negotiated and accepted by Buyer and the applicable union,
the Unionized Employees under any such plans. Buyer shall provide, or shall
cause the Acquired Companies to provide, continuation health care coverage to
Business Employees and their qualified beneficiaries who incur a qualifying
event, in accordance with the continuation health care coverage requirements of
Section 4980B of the Code and Title I, Subtitle B, Part 6 of ERISA (“COBRA”) or
any similar provisions of state Law, on or after the Closing Date. Buyer shall
provide any required notice under COBRA or any similar provisions of state Law
to Business Employees in respect of any qualifying event that occurs as a result
of the transactions contemplated by this Agreement.
(i)    Defined Benefit Pension Plan. As promptly as reasonably practicable
following the Closing Date (the “Pension Spin-Off Date”), (i) Sellers shall
cause the Sellers Pension Plans to spin-off into a separate defined benefit
pension plan (the “Buyer Pension Plan”) the benefit obligations for the
Continuing Non-Unionized Employees and Unionized Employees (who become employed
by Buyer and its Affiliates) who are participants in or entitled to present or
future benefits (whether or not vested) under the Sellers Pension Plans
(“Pension Plan Participants”), (ii) Sellers shall cause for the benefit of the
Buyer Pension Plan the spin-off of an amount of assets determined pursuant to
the methodology and assumptions set forth in Exhibit H attached hereto, and
(iii) the Buyer Pension Plan shall assume, fully perform, pay and discharge all
of the liabilities as of the Pension Spin-Off Date for the benefits (whether
vested or not vested) of all Pension Plan Participants under the Sellers Pension
Plans, and the Sellers Pension Plans shall have no liability for such benefits,
all on the terms and subject to the conditions set forth in Exhibit H attached
hereto. In furtherance of the foregoing, Sellers or their applicable Non-Company
Affiliate and Buyer or its Affiliate shall enter into an agreement,
substantially in the form of Exhibit H, effective as of the Pension Spin-Off
Date.
(j)    Savings Plans. Effective as of the Closing Date, Buyer, the Acquired
Companies or their ERISA Affiliates shall establish or maintain a defined
contribution pension plan (or plans) and trust (or trusts) intended to qualify
under Sections 401(a) and 501(a) of the Code in which all Continuing
Non-Unionized Employees shall be eligible to participate (“Buyer Savings Plan”)
and in which all Unionized Employees shall be eligible to participate (“Buyer
Union Savings Plan”) as of the later of the Closing Date or the effective date
of such Buyer plans. Buyer shall cause the Buyer Savings Plan and the Buyer
Union Savings Plan to accept the direct rollover of electing Continuing
Non-Unionized Employees and Unionized Employees benefits in cash and, if
applicable, promissory notes from the Sellers Savings Plan.
(k)    WARN Act. From the date of this Agreement until the Closing Date, Sellers
shall not and shall cause their Affiliates and the Acquired Companies not to
terminate the employment of any Business Employees such that a “plant closing”
or “mass layoff” (as those terms are defined in the WARN Act or any similar
state Law) occurs prior to the Closing without complying with the WARN Act.
Buyer agrees to provide any notice required under the WARN Act or any similar
state Law with respect to any “plant closing” or “mass layoff” affecting
Business Employees that may occur on or after the Closing Date or arise, in
whole or in part, as a result of the transactions contemplated by this
Agreement. In addition, neither Buyer nor the Acquired Companies shall
effectuate a “plant closing” or “mass layoff” or any other similar triggering
event under the WARN Act or any other applicable Law affecting any Business
Employee, except in compliance with the WARN Act or other applicable Law. Buyer
shall indemnify, defend and hold Sellers harmless from and against any
liability, damages, fines or costs (including reasonable attorneys’ fees) under
the WARN Act or any similar state Law for any “plant closing” or “mass layoff”
occurring on or after the Closing Date or arising, in whole or in part, from the
actions (or inactions) of Buyer or the Acquired Companies on or after the
Closing Date or as a result of the transactions contemplated by this Agreement.
(l)    No Third Party Beneficiary Rights. Nothing herein, expressed or implied,
shall confer upon any Business Employees (or any of their beneficiaries or
alternate payees) any rights or remedies (including any right to employment or
continued employment, or any right to compensation or benefits for any period)
of any nature or kind whatsoever, under or by reason of this Agreement or
otherwise. In addition, the provisions of this Section 6.7 are for the sole
benefit of the Parties and are not for the benefit of any third party.
(m)    Non-Solicitation of Business Employees. In the event that this Agreement
is terminated prior to the Closing pursuant to Section 9.1, until the date that
is two (2) years from and after the date of such termination of this Agreement,
(i) Buyer shall not employ, and shall cause its Affiliates not to employ, any
Business Employees without Sellers’ prior written consent and (ii) Buyer shall
not, and shall cause its Affiliates not to, directly or indirectly, in any
manner whatsoever, solicit for hire or employment any officer or employee of any
Seller or any of their respective Affiliates to whom Buyer or its
Representatives had been directly or indirectly introduced or otherwise had
first contact with as a result of its consideration of the transactions
contemplated hereby; provided, however, that this clause (ii) shall not apply to
any solicitation (or any hiring as a result of any solicitation) (x) that
consists of a general advertisement or solicitation by Buyer through the use of
media advertisements, the Internet, or professional search firms that is not
targeted at employees of Sellers or its Affiliates or (y) of any person who is
no longer employed by Sellers or its Affiliates.  
(n)    Employment by Third Party or Buyer’s Affiliates. Notwithstanding anything
to the contrary in this Section 6.7, Buyer shall have the right to use a third
party operator or an Affiliate of Buyer to hire Business Employees and to
perform certain actions on behalf of Buyer under this Section 6.7; provided that
in no event shall such use of or performance by a third party operator or an
Affiliate of Buyer release Buyer from any of its obligations under this
Section 6.7.
(o)    Code Section 409A. The Continuing Non-Unionized Employees shall be
treated, for purposes of Section 409A of the Code, as having a separation from
service with Sellers and their Affiliates as of the Closing Date, unless Sellers
make a determination pursuant to Treasury Regulation 1.409A-1(h)(4) for such
Continuing Non-Unionized Employees to be treated as not separating from service
with Sellers and their Affiliates, for purposes of Section 409A of the Code,
until they terminate employment with Buyer and its Affiliates, in which case
Buyer hereby agrees that it shall (i) acknowledge and agree in writing prior to
the Closing Date to any such determination by Sellers, and (ii) make reasonable
best efforts to notify Sellers within five (5) Business Days after any such
Continuing Non-Unionized Employee terminates employment with Buyer and its
Affiliates.
6.8.    Affiliate Contracts; Affiliate Dedicated Contracts; Affiliate Shared
Services Contracts.
(a)    Affiliate Contracts. Notwithstanding anything in this Agreement to the
contrary, prior to the Closing, Sellers shall (i) terminate or cause to be
terminated, effective upon or before the Closing, all Affiliate Contracts other
than the Affiliate Contracts set forth on Schedule 6.8(a) (the “Continued
Affiliate Contracts”) and (ii) cause all Claims, accounts or obligations
(contingent or otherwise) between any Acquired Company, on the one hand, and any
Seller or any Non-Company Affiliate, on the other hand, to be settled, released
or otherwise eliminated, in such a manner as Sellers shall determine, effective
immediately prior to the Closing. For the avoidance of doubt, Claims, accounts
or obligations solely between and among any of the Acquired Companies shall not
be affected by this provision.
(b)    Affiliate Dedicated Contracts.
(i)    From and after the date hereof, Buyer and Sellers shall use their
commercially reasonable efforts to obtain the written consent from each party
(other than Sellers and their respective Affiliates) (each, a “Counterparty”) to
each Affiliate Dedicated Contract to the assignment and assumption of such
Affiliate Dedicated Contract by each Assignor to each Assignee identified on
Schedule 1.1-AD and the related release of the Assignor thereunder, as
contemplated by the Assignment and Assumption Agreements to occur at the
Closing; provided that any obligation to seek such consent by Buyer and Sellers
shall terminate as of the Closing. Without limiting the foregoing, Buyer’s
efforts shall include offering to replace any credit support posted or
maintained by a Seller or a Non-Company Affiliate in favor of any Counterparty
to any Affiliate Dedicated Contract in accordance with the requirements of
Section 6.5, and in the case of Affiliate Dedicated Contracts with respect to
which none of Sellers or the Non-Company Affiliates has posted or maintains any
credit support, Buyer shall comply with all commercially reasonable requests
from any Counterparty under such Affiliate Dedicated Contracts to post or
maintain credit support as security for the performance of the obligations of
the Assignee thereof.
(ii)    At the Closing, Buyer shall assume (or cause one of the Acquired
Companies, as set forth in Schedule 1.1-AD, to assume) from each of the
Non-Company Affiliates who are party to an Assigned Contract, and Sellers shall
cause such Non-Company Affiliates to assign to Buyer (or such Acquired Company),
all of the rights and obligations of such Non-Company Affiliates, as applicable,
relating to periods from and after the Closing under the Assigned Contracts;
provided, however, that, to the extent that any Assigned Contracts relate to
natural gas transportation on a pipeline regulated by FERC, Sellers’ obligations
under this Section 6.8(b) are conditioned upon the Non-Company Affiliate
successfully releasing its capacity permanently to Buyer (or such Acquired
Company) and being relieved of all payment obligations under each such Assigned
Contract pursuant to the terms of the applicable FERC Gas Tariff. Each of
Sellers and Buyer shall use commercially reasonable efforts to achieve any such
permanent releases of capacity.
(c)    Affiliate Shared Services Contracts. From and after the Closing, Sellers
shall, and shall cause the Non-Company Affiliates party to the Affiliate Shared
Services Contracts to, provide to Buyer and the Acquired Companies the services
contemplated under the Affiliate Shared Services Contracts that relate to the
Projects pursuant to the terms and subject to the conditions of, and to the
extent required by, the Transition Services Agreement.
6.9.    Indebtedness; Distributions. Notwithstanding anything in this Agreement
to the contrary:
(e)    Prior to or at the Closing (including by direction of payment of a
portion of the purchase price to a Non-Company Affiliate), Sellers shall cause
any and all Indebtedness of the Acquired Companies to be paid or otherwise
satisfied in full (including through the assumption of any such Indebtedness by
a Non-Company Affiliate) and any and all Liens securing any such Indebtedness to
be released such that Buyer shall take title to the Company Interests free of
any such Indebtedness or any such Liens.
(f)    Sellers shall have the right to cause the Acquired Companies to pay cash
dividends, make cash distributions and assign accounts receivable to a Seller or
its respective Non-Company Affiliates at any time prior to the Closing. After
the Closing, Buyer shall promptly remit to Sellers any amounts received by Buyer
or the Acquired Companies as payment on accounts receivable of any Acquired
Company that such Acquired Company assigned to a Seller or a Non-Company
Affiliate and that was not reflected in the Net Working Capital of the Acquired
Companies as of the Closing Date.
6.10.    Insurance. Sellers shall maintain or cause to be maintained in full
force and effect the self-insurance arrangements maintained by Sellers or
Non-Company Affiliates for the benefit of the Acquired Companies with respect to
the Business until the Closing. All such self-insurance arrangements shall be
terminated as of the Closing and no further liability shall be covered under any
of such self-insurance arrangements. Buyer shall be solely responsible for
providing insurance to the Acquired Companies for any event or occurrence after
the Closing.
6.11.    Casualty. If any of the Purchased Assets is damaged or destroyed by
casualty loss after the date hereof and prior to the Closing, and (x) the cost
of restoring such damaged or destroyed Purchased Assets to a condition
reasonably comparable to their prior condition and (y) the amount of any lost
profits, in each case, to the extent such costs and lost profits are reasonably
expected to accrue after the Closing as a result of such damage or destruction
to such Purchased Assets (net of and after giving effect to any insurance
proceeds available to the Acquired Companies for such restoration and lost
profits and any Tax benefits related thereto) (such costs and lost profits with
respect to any Purchased Assets, the “Restoration Cost”) is greater than
$15,000,000 but does not exceed $250,000,000, Sellers may elect to reduce the
amount of the Purchase Price by the estimated Restoration Cost (as estimated by
a qualified firm reasonably acceptable to Buyer and Sellers), by notice to
Buyer, and such casualty loss shall not affect the Closing. If Sellers do not
make such an election within forty-five (45) days after the date of such
casualty loss, Buyer may elect to terminate this Agreement within ten (10)
Business Days after the end of such forty-five (45) day period by written notice
to Sellers. If the Restoration Cost is in excess of $250,000,000, Sellers may,
by notice to Buyer within forty-five (45) days after the date of such casualty
loss, elect to (a) reduce the Purchase Price by the estimated Restoration Cost
(as estimated by a qualified firm reasonably acceptable to Buyer and Sellers) or
(b) terminate this Agreement, in each case by providing written notice to Buyer;
provided, however, that if Sellers do not elect to terminate this Agreement as
provided in this sentence, then Buyer may, by written notice to Sellers,
terminate this Agreement within ten (10) Business Days of receipt by Buyer of
Sellers’ notice regarding its election. If the Restoration Cost is $15,000,000
or less, (i) neither Buyer nor Sellers shall have the right or option to
terminate this Agreement and (ii) there shall be no reduction in the amount of
the Purchase Price. In the event that Sellers elect to reduce the Purchase Price
in accordance with this Section 6.11, Sellers shall, and shall cause their
Non-Company Affiliates to, use commercially reasonable efforts to collect
amounts due (if any) under available insurance policies or programs in respect
of any such casualty loss and shall cause any such insurance proceeds to be
contributed or assigned to the applicable Acquired Company that has suffered
such casualty loss without any adjustment to Net Working Capital.
6.12.    Condemnation. If any of the Purchased Assets is taken by condemnation
after the date hereof and prior to the Closing and such Purchased Assets have
the sum of (x) a condemnation value and (y) to the extent not included in
preceding clause (x), the amount of any lost profits reasonably expected to
accrue after the Closing as a result of such condemnation of such Purchased
Assets (net of and after giving effect to any condemnation award any Tax
benefits related thereto) (such sum with respect to any Purchased Assets, the
“Condemnation Value”) greater than $15,000,000 but do not have a Condemnation
Value (as determined by a qualified firm reasonably acceptable to Buyer and
Sellers) in excess of $250,000,000, Sellers may elect to reduce the Purchase
Price by such Condemnation Value (less the amount of any condemnation award and
Tax benefits related thereto) by notice to Buyer, and such condemnation shall
not affect the Closing. If Sellers do not make such an election within
forty-five (45) days after the date of such condemnation, Buyer may elect to
terminate this Agreement within ten (10) Business Days after such forty-five
(45) day period by written notice to Sellers. If the Condemnation Value is in
excess of $250,000,000, Sellers may, by notice to Buyer within forty-five (45)
days after the award of condemnation proceeds, elect to (a) reduce the Purchase
Price by such Condemnation Value (after giving effect to any condemnation award
available and Tax benefits related thereto) or (b) terminate this Agreement, in
each case by providing written notice to Buyer; provided, however, that if
Sellers do not elect to terminate this Agreement as provided in this sentence,
then Buyer may, by written notice to Sellers, terminate this Agreement within
ten (10) Business Days of receipt by Buyer of Sellers’ notice regarding its
election. If the Condemnation Value is $15,000,000 or less, (A) neither Buyer
nor Sellers shall have the right or option to terminate this Agreement and
(B) there shall be no reduction in the amount of the Purchase Price. In the
event that Sellers elect to reduce the Purchase Price in accordance with this
Section 6.12, Sellers shall, and shall cause their Non-Company Affiliates to,
use commercially reasonable efforts to collect amounts due (if any) under any
applicable condemnation award in respect of any such condemnation and shall
cause any such condemnation award to be contributed or assigned to the
applicable Acquired Company that has suffered such condemnation without any
adjustment to Net Working Capital.
6.13.    Transition Plan; Transition Services Arrangements; Replacement of
Representatives.
(a)    During the Interim Period, in furtherance of the transactions
contemplated by this Agreement, the Parties shall, and shall cause their
Affiliates to, cooperate in good faith and use their commercially reasonable
efforts to develop and begin to implement a mutually acceptable transition plan
for the migration and integration of the Acquired Companies out of the business
of Sellers and the Non-Company Affiliates and into the business of Buyer,
subject to compliance with applicable Laws (the “Transition Plan”). The
Transition Plan shall address the matters set forth on Schedule 6.13(a) as well
as any other matters agreed to by the Parties. Such cooperation shall include
each Party (with Sellers being considered one Party for purposes of this Section
6.13) taking the following actions: (i) promptly after execution of this
Agreement, appointing a transition manager whose primary responsibility would be
to plan and execute the transition and manage such Party’s transition team; (ii)
promptly after execution of this Agreement, reviewing the technology, business
operations and administration capabilities to be transitioned or migrated,
taking into account any issues of separation arising from the Transition Plan;
(iii) reviewing the services provided to the Acquired Companies under the
Affiliate Shared Services Contracts and the extent to which such services can be
provided on a transitional basis; (iv) establishing transition teams; (v)
setting regular meetings of the teams during the Interim Period; (vi) making
available appropriate knowledgeable business, operations, administration and
technology personnel and any other personnel reasonably needed for such
transition and migration planning, execution and knowledge transfer; (vii)
coordinating as to transitional matters with respect to Governmental
Authorities, including the North American Electric Reliability Corporation; and
(viii) developing detailed project plans and budgets for migration and
transition; provided that all such activities shall be in compliance with
applicable Law.
(b)    In furtherance of the Transition Plan, during the Interim Period, Sellers
shall, and shall cause their Affiliates to, work together with Buyer in good
faith and the Parties shall use their commercially reasonable efforts to prepare
for the transition and migration of the software set forth on Schedule 6.13(b)
identified by Buyer to Sellers as software Buyer intends to use in connection
with the operation of the Business after the Closing (the “Transitioning
Software”). In connection therewith, Sellers shall, and shall cause their
Affiliates to, facilitate discussions with third party licensors of
Transitioning Software with the intent of making the Transitioning Software
available to the Acquired Companies and Buyer for the operation of the Business
as currently conducted, effective immediately following the Closing, subject to
Buyer’s negotiation and agreement with third party licensors as to the terms and
conditions of any license required with respect thereto and the payment of any
fee that may be required. If the Transitioning Software is not available for use
by the Acquired Companies and Buyer as of the Closing Date, then Sellers or
their Non-Company Affiliates shall continue the efforts described in this
Section 6.13(b) under the terms of the Transition Services Agreement, as and to
the extent permissible under the terms of the Transitioning Software licenses.
(c)    During the Interim Period, the Parties, through their respective
transition teams, shall cooperate in good faith and use their commercially
reasonable efforts to finalize and refine (through addition, deletion or
modification prior to the Closing) the schedules to the Transition Services
Agreement consistent with any requirements identified in the Transition Plan. At
the Closing, the Parties shall enter into a Transition Services Agreement,
substantially in the form attached hereto as Exhibit I (the “Transition Services
Agreement”).
(d)    Within ten (10) Business Days following the Closing (subject to extension
by mutual agreement of the Parties), Buyer shall designate and appoint a
replacement to any representative or agent of each Acquired Company who has been
appointed to a position pursuant to a requirement of any Governmental Authority
or Permit, unless such representative or agent is a Continuing Non-Unionized
Employee or a Unionized Employee, or, if required by any Government Authority or
Permit in connection with the transactions contemplated by this Agreement,
reconfirm any such currently designated or appointed representative or agent.
6.14.    Tax Matters.
(c)    Notwithstanding anything in this Agreement to the contrary or any
requirement at Law, Buyer shall bear any Transfer Taxes imposed as a result of
the transactions contemplated by this Agreement. Buyer shall timely file its
Transfer Tax returns as required by Law and shall notify Sellers when such
filings have been made. If either Seller is required by Law to file any Transfer
Tax return, such Seller shall furnish such Transfer Tax return to Buyer for
Buyer’s review fifteen (15) Business Days before the due date, and Buyer shall
remit the amount shown as due on such Tax return ten (10) Business Days before
the due date of such Tax return to the applicable Seller.
(d)    With respect to any Tax return covering a taxable period ending before
the Closing Date (a “Pre-Closing Taxable Period”) that is required to be filed
on or after the Closing Date with respect to an Acquired Company, (i) Sellers
shall cause such Tax return to be prepared and shall deliver such Tax return as
so prepared to Buyer not later than fifteen (15) days (three (3) days with
respect to any property Tax return) prior to the due date (including extensions)
for filing such Tax return for Buyer’s review and comments, (ii) with respect to
any issue that could materially and adversely affect Buyer or the applicable
Acquired Company in a taxable period (or portion thereof) beginning on or after
the Closing Date, Sellers shall cooperate and consult with Buyer to finalize
such Tax return, and if such issue is not resolved prior to the filing due date,
such Tax return shall be filed in form and substance provided to Buyer, with any
modifications agreed to by Sellers and Buyer, and the Parties thereafter shall
amend such Tax return as and to the extent necessary to reflect the final
resolution of such issue, and (iii) subject to Sellers’ payment to Buyer of such
Tax in compliance with Section 6.14(c), Buyer shall cause such Tax return to be
executed and duly and timely filed with the appropriate Taxing Authority and
shall pay all Taxes shown as due and payable on such Tax return. With respect to
any Tax return covering a taxable period beginning before the Closing Date and
ending on or after the Closing Date (a “Straddle Taxable Period”) that is
required to be filed on or after the Closing Date, (A) Buyer shall cause such
Tax return to be prepared (in a manner consistent with practices followed in
prior taxable periods except as required by a change in Law or fact) and shall
deliver a draft of such Tax return to Sellers for Sellers’ review and approval
at least fifteen (15) days prior to the due date (including extensions) for
filing such Tax return, (B) Sellers and Buyer shall cooperate and consult with
each other in order to finalize such Tax return, and if any issue remains
unresolved prior to the filing due date, such Tax return shall be filed in form
and substance provided to Sellers, with any modifications agreed to by Sellers
and Buyer, and the Parties thereafter shall amend such Tax return as and to the
extent necessary to reflect the final resolution of such issue, and (C) subject
to Sellers’ payment to Buyer of any portion of such Tax in compliance with
Section 6.14(c), Buyer shall cause such Tax return to be executed and duly and
timely filed with the appropriate Taxing Authority and shall pay all Taxes shown
as due and payable on such Tax return.
(e)    Subject to Section 10.1(b), except to the extent included in the
calculation of Net Working Capital, Sellers shall be responsible for and
indemnify the Buyer Indemnified Parties against, and, subject to Section 6.14(g)
below, Sellers shall be entitled to all refunds or credits of any Tax with
respect to any Acquired Company that is attributable to a Pre-Closing Taxable
Period or to that portion of a Straddle Taxable Period that ends prior to the
Closing Date. With respect to a Straddle Taxable Period, Sellers and Buyer shall
determine the Tax attributable to the portion of the Straddle Taxable Period
that ends at the end of the day immediately prior to the Closing Date by an
interim closing of the books of the applicable Acquired Company as of the end of
the day prior to the Closing Date, except for ad valorem or property Taxes and
franchise Taxes based solely on capital which shall be prorated on a daily basis
up to the Closing Date. For this purpose, any franchise Tax paid or payable with
respect to an Acquired Company shall be allocated to the taxable period for
which payment of the Tax provides the right to engage in business, regardless of
the taxable period during which the income, operations, assets or capital
comprising the base of such Tax is measured. In determining whether a property
Tax is attributable to a Pre-Closing Taxable Period or a Straddle Taxable
Period, any property Tax that is based on the assessed value of any assets,
property or other rights as of any lien date or other specified valuation date
shall be deemed a property Tax attributable to the taxable period (whether a
fiscal year or other Tax year) specified on the relevant property Tax bill that
is issued with respect to that lien date or other valuation date.
Notwithstanding the foregoing, with respect to any Coal Project Asset, the
calculation of the amount of Tax of such Coal Project Asset for which Sellers
are responsible or entitled to refunds or credits under this Section 6.14(c)
shall be made by reference to the applicable Seller’s undivided interest in such
Assets.
(f)    Subject to Section 10.1(a), Buyer shall be responsible for and indemnify
Sellers against, and Buyer shall be entitled to all refunds and credits of, all
Taxes of the Acquired Companies that are attributable to a taxable period (or
portion thereof) beginning on or after the Closing Date.
(g)    With respect to any Tax for which Sellers are responsible, Sellers shall
have the right, at their sole cost and expense, to initiate any claim for refund
and to control (in the case of a Pre-Closing Taxable Period) or participate in
(in the case of a Straddle Taxable Period) the prosecution, settlement or
compromise of any proceeding involving such Tax, including the determination of
the value of property for purposes of real and personal property ad valorem
Taxes (a “Tax Matter”); provided, however, that neither Party shall enter into
any settlement of or otherwise compromise any material Tax Matter that would be
reasonably likely to adversely affect the Tax liability of the other Party in
any material respect without the other Party’s prior written consent, not to be
unreasonably delayed, conditioned or withheld. Buyer shall and shall cause the
relevant Acquired Company to, and shall use its commercially reasonable efforts
to cause the Coal Participant Project Operators to, take such action in
connection with any such proceeding as Sellers shall reasonably request from
time to time to implement the preceding sentence, including the selection of
counsel and experts and the execution of powers of attorney. Buyer shall and
shall cause the relevant Acquired Company to, and shall use its commercially
reasonable efforts to cause the Coal Participant Project Operators to, give
written notice to Sellers of its receipt of any notice of any audit,
examination, claim or assessment for any Tax for which any Seller is responsible
within twenty (20) days after its receipt of such notice; failure to give any
such written notice within such twenty (20) day period shall limit Sellers’
indemnification obligation pursuant to this Agreement to the extent any Sellers
are actually prejudiced by such failure. Notwithstanding anything to the
contrary in Section 10.6, this Section 6.14(e) and not Section 10.6 will apply
to third-party Claims with respect to Taxes.
(h)    Sellers shall grant to Buyer (or its designees) access at all reasonable
times to all of the information, books and records (excluding workpapers and
correspondence with Taxing Authorities) relating solely to the Acquired
Companies within the possession of Sellers, and shall afford Buyer (or its
designees) the right (at Buyer’s expense) to take extracts therefrom and to make
copies thereof, to the extent reasonably necessary to permit Buyer (or its
designees) to prepare Tax returns, respond to Tax audits and investigations,
prosecute Tax protests, appeals and refund claims and to conduct negotiations
with Taxing Authorities. Buyer shall and shall cause the Acquired Companies to,
and shall use its commercially reasonable efforts to cause the Coal Participant
Project Operators to, grant to Sellers (or their respective designees) access at
all reasonable times to all of the information, books and records (including
workpapers and correspondence with Taxing Authorities) relating to the Acquired
Companies for Pre-Closing Taxable Periods or Straddle Taxable Periods within the
possession of Buyer, the Acquired Companies, the Coal Participant Project
Operators and the employees of Buyer and the Acquired Companies, and shall
afford and cause the Acquired Companies to, and shall use its commercially
reasonable efforts to cause the Coal Participant Project Operators to, afford
Sellers (or their respective designees) the right (at Sellers’ expense) to take
extracts therefrom and to make copies thereof, in each case to the extent
reasonably necessary to permit Sellers (or their respective designees) to
prepare Tax returns, respond to Tax audits and investigations, prosecute Tax
protests, appeals and refund claims and to conduct negotiations with Taxing
Authorities. After the Closing Date, Sellers and Buyer shall, and Buyer shall
cause the Acquired Companies to, and Buyer shall use its commercially reasonable
efforts to cause the Coal Participant Project Operators to, preserve all
information, records or documents in their respective possessions relating to
liabilities for Taxes of the Acquired Companies for Pre-Closing Taxable Periods
or Straddle Taxable Periods until six (6) months after the expiration of any
applicable statute of limitations (including extensions thereof) with respect to
the assessment of such Taxes; provided that no Party shall dispose of any of the
foregoing items without first offering such items to the other Parties.
(i)    If after the Closing, Buyer or an Acquired Company receives a refund or
utilizes a credit of any Tax of such Acquired Company attributable to a
Pre-Closing Taxable Period or that portion of a Straddle Taxable Period ending
at the end of the date immediately prior to the Closing Date, Buyer shall pay to
Sellers within ten (10) Business Days after such receipt or utilization an
amount equal to such refund received or credit utilized, together with any
interest received or credited thereon, net of reasonable third-party fees or
expenses incurred by Buyer or the Acquired Companies in obtaining such refund or
credit payable to Sellers attributable to a Pre-Closing Taxable Period or that
portion of a Straddle Taxable Period ending at the end of the date immediately
prior to the Closing Date. Buyer shall, and shall cause the Acquired Companies
to, use commercially reasonable efforts to obtain a refund or credit of any Tax
of any Acquired Company attributable to a Pre-Closing Taxable Period or that
portion of a Straddle Taxable Period ending at the end of the day immediately
prior to the Closing Date or to mitigate, reduce or eliminate any such Tax that
could be imposed for a Pre-Closing Taxable Period or that portion of a Straddle
Taxable Period ending at the end of the day immediately prior to the Closing
Date (including with respect to the transactions contemplated hereby).
(j)    In the event that a Seller initiates a claim for refund from a Taxing
Authority with regard to any Tax of an Acquired Company attributable to a
Pre-Closing Taxable Period or that portion of a Straddle Taxable Period ending
at the end of the day immediately prior to the Closing Date, whether the
initiation of such claim begins prior to or after the Closing, Sellers shall
have all rights to and interest in such refund. Buyer shall, upon request,
provide Sellers a limited power of attorney allowing Sellers to pursue such
claim for refund with and collect such refund from such Taxing Authority.
Notwithstanding the foregoing, Sellers shall not settle any such claim in a
manner that could materially and adversely affect Buyer or the applicable
Acquired Company in a taxable period (or portion thereof) beginning on or after
the Closing Date without Buyer’s prior written consent, not to be unreasonably
withheld, conditioned or delayed.
(k)    In the event that a Seller initiates a claim for refund from a third
party who improperly withheld sales and use Tax, or withheld excessive sales and
use Tax, with regard to an Acquired Company attributable to a Pre-Closing
Taxable Period or that portion of a Straddle Taxable Period ending at the end of
the day immediately prior to the Closing Date, whether the initiation of such
claim begins prior to or after the Closing, Sellers shall have all rights to and
interest in such refund. Buyer shall, upon request, provide Sellers a limited
power of attorney allowing Sellers to pursue such claim for refund with and
collect such refund from such third party. Notwithstanding the foregoing,
Sellers shall not settle any such claim in a manner that could materially and
adversely affect Buyer or the applicable Acquired Company in a taxable period
(or portion thereof) beginning after the Closing Date without Buyer’s prior
written consent, not to be unreasonably withheld, conditioned or delayed.
(l)    From and after the Closing Date, Buyer shall, and shall cause the
Acquired Companies to, comply with the covenants relating to tax-exempt
pollution control bonds set forth on Schedule 6.14(j).
6.15.    Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, at any Party’s
request and without further consideration, the other Parties shall execute and
deliver to such Party such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as such Party may reasonably request in order to consummate
the transactions contemplated by this Agreement.
6.16.    Competing Transactions. Buyer shall not, and shall not permit any of
its Affiliates to (a) acquire or agree to acquire any electric generation Assets
or business, or (b) acquire or agree to acquire, whether by merger,
consolidation, by purchasing any portion of the Assets of or equity in, or by
any other manner, any business or any corporation, partnership, association or
other business organization or division thereof owning, operating or otherwise
controlling any electric generation Assets or business, if the entering into of
a definitive agreement relating thereto or the consummation of such acquisition,
merger or consolidation could reasonably be expected to (i) delay beyond the
Outside Date (x) the expiration of any applicable waiting period or (y) the
obtaining, or materially increasing the risk of not obtaining, any
authorizations, consents, orders, declarations or approvals of any Governmental
Authority necessary to consummate the transactions contemplated by this
Agreement, (ii) materially increase the risk of any Governmental Authority
entering an order prohibiting such transactions, or (iii) delay beyond the
Outside Date or otherwise materially impede the consummation of the transactions
contemplated by this Agreement.
6.17.    Public Announcements. During the Interim Period, except as required by
Law or by the rules of, or an applicable listing agreement with, a national
securities exchange, each of Sellers and Buyer shall consult with the other and
obtain the consent of the other (which consent shall not be unreasonably
withheld, conditioned or delayed) before issuing any press releases or any
public statements with respect to this Agreement and the transactions
contemplated by this Agreement; provided, however, that, subject to the
Confidentiality Agreement, each Party and its Affiliates may make internal
announcements regarding this Agreement and the transactions contemplated hereby
to its respective directors and officers and employees without the consent of
the other Parties. Notwithstanding the foregoing, nothing in this Agreement or
the Confidentiality Agreement shall prohibit any Party from communicating with
any Governmental Authorities or third parties (including representatives of
labor unions) to the extent reasonably necessary for the purpose of (a) seeking
any consents or approvals of, making any filings with or providing any
notifications to, any such Governmental Authority or third party nor shall any
Party be liable for any public disclosure made by any such Governmental
Authority or third party with respect thereto, (b) responding to customer and
counterparty questions and concerns regarding this Agreement, the transactions
contemplated hereby and the transition of the Businesses of the Acquired
Companies and/or (c) in connection with any Financing.
6.18.    Confidentiality. The provisions of the Confidentiality Agreement are
incorporated into this Agreement by reference and shall remain binding and in
full force and effect on and after the date hereof until the earlier of the
expiration of its term or the Closing; provided, however, that Buyer’s
confidentiality obligations with respect to Confidential Information (as defined
in the Confidentiality Agreement) shall terminate only in respect of that
portion of the Confidential Information exclusively relating to the Acquired
Companies or the Business, and the confidentiality obligations not relating
exclusively to the Acquired Companies or the Business shall continue in full
force and effect for a period of two (2) years following the Closing Date. If,
for any reason, the transactions contemplated by this Agreement are not
consummated, the Confidentiality Agreement shall continue in full force and
effect for a period of two (2) years following the termination of this
Agreement. Notwithstanding the above or the Confidentiality Agreement, nothing
in this Agreement or the Confidentiality Agreement shall prevent Buyer or any of
its subsidiaries from disclosing any information, including “Confidential
Information” and the information provided pursuant to Section 6.23, (i) to any
Financing Source in connection with any Financing, (ii) in an offering circular,
prospectus, bank book, comfort letters or private placement memorandum in
connection with any Financing, (iii) for the purposes of establishing a “due
diligence” defense in connection with any Financing, (iv) to the extent
reasonably necessary to perform any diligence with respect to, or confirm the
accuracy of the information provided pursuant to Section 6.23, (v) with Sellers’
consent, as applicable, or (vi) in connection with Buyer Guarantor’s reporting
obligations under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or the 1933 Act and its obligations under the 1933 Act, including its
obligation to maintain the effectiveness of its shelf registration statement on
Form S-3ASR; provided that (x) with respect to any disclosure of such
information to a Commitment Party (as defined in the Commitment Letter), to the
extent applicable to such Commitment Party, such recipient shall be subject to
confidentiality obligations consistent with those set forth in the second
paragraph of Section 9 of the Commitment Letter (as in effect on the date
hereof); and (y) with respect to any disclosure of information that constitutes
“Confidential Information” under the terms of the Confidential Agreement or as
otherwise has been identified in writing by Sellers to Buyer as being
confidential to any recipient that is not subject to confidentiality obligations
substantially similar to those under the Confidentiality Agreement, this
Agreement or those set forth in the immediately preceding clause, Buyer shall
use commercially reasonable efforts to consult with Sellers with respect to the
confidentiality of any such information and the preparation of any disclosure
including such information.
6.19.    Updates; Supplements to Schedules. From time to time prior to the
Closing, Sellers shall be entitled to supplement, amend or modify the Schedules
to Article III, Article IV or Schedule 6.5(a) to reflect (a) the entering into,
amendment of or termination of Material Contracts as permitted by Section
6.3(a)(x), (b) changes to Support Obligations as contemplated by Section 6.5(g)
and (c) factors, circumstances or events first arising or, in the case of
representations given to Sellers’ Knowledge, becoming known to Sellers during
the Interim Period (each, a “Schedule Supplement”) by providing Buyer with
written notice specifying the schedule or schedules to be updated thereby. Each
such Schedule Supplement shall be deemed to supplement, amend and modify the
Schedules for all purposes of this Agreement; provided that a Schedule
Supplement pursuant to clause (c) above shall not affect Buyer’s right with
respect to indemnification hereunder, except as otherwise set forth in this
Section 6.19. If any Schedule Supplement pursuant to clause (c) above discloses
any matter or circumstance that has or would reasonably be expected to have,
either individually or in the aggregate with all prior Schedule Supplements
pursuant to clause (c) above, a Material Adverse Effect or result in the failure
of any of the conditions to Closing set forth in Article VII, Buyer may
terminate this Agreement pursuant to Section 9.1(e) upon written notice of
termination delivered to Sellers not later than ten (10) Business Days following
Buyer’s receipt of the applicable Schedule Supplement. If Buyer has the right to
terminate this Agreement pursuant to Section 9.1(e) but does not elect to
terminate this Agreement within ten (10) Business Days of its receipt of such
Schedule Supplement and the Closing occurs, then Buyer shall be deemed to have
irrevocably waived any right to terminate this Agreement pursuant to Section
9.1(e) with respect to such Schedule Supplement and, further, shall have
irrevocably waived its right to indemnification under Section 10.2(a) with
respect to such matter or circumstance, and such Schedule Supplement shall be
deemed to amend the Schedules, to qualify the relevant representations and
warranties contained herein with respect to such Schedule Supplement and to cure
any breach of a representation or warranty that otherwise might have existed
hereunder.
6.20.    Separation of Generation and Transmission Assets and Operations. Buyer
acknowledges that DEO, Sellers and the other Non-Company Affiliates of Sellers
have undertaken a project involving the physical separation of the transmission
Assets (none of which constitute Purchased Assets) located at the sites of the
Coal Operator Projects and the Dicks Creek Project from the generation Assets
located at those sites, as described on Schedule 6.20 (the “GT Separation”).
From and after the date hereof, DEO, Sellers and the other Non-Company
Affiliates of Sellers shall be entitled to continue the GT Separation work until
its completion, solely at the expense of DEO, Sellers and/or the other
Non-Company Affiliates. From and after the Closing and until the GT Separation
work is complete, Buyer shall, and shall cause the Acquired Companies to, (i)
work diligently with DEO, Sellers and the other Non-Company Affiliates of
Sellers in scheduling the GT Separation work during scheduled outages at the
sites of the Coal Operator Projects and the Dicks Creek Project; provided that
Buyer agrees that all such GT Separation work shall be scheduled to permit its
completion no later than December 31, 2018, (ii) provide access to the sites and
Assets at the Coal Operator Projects and the Dicks Creek Project as reasonably
requested by DEO, Sellers and/or their Non-Company Affiliates in accordance with
the Access Agreements and (iii) cooperate with DEO, Sellers and their
Non-Company Affiliates in the performance and completion of the GT Separation
work; provided that no such GT Separation work shall unreasonably interfere with
the business of Buyer or any of the Acquired Companies.
6.21.    Related Agreements. Notwithstanding anything to the contrary contained
in Section 6.3, Sellers shall be permitted to cause the applicable Acquired
Companies to enter into the Related Agreements with Non-Company Affiliates
during the Interim Period. In the event that any Related Agreement has not been
entered into prior to the Closing, the Parties shall, and shall cause their
relevant Affiliates to, execute and deliver any such Related Agreement,
substantially in the form attached as an Annex to Schedule 6.21, if applicable,
at the time of the Closing, or, if any approvals or consents required to
implement such Related Agreement have not been obtained as of the time of the
Closing, following the Closing promptly upon obtaining such approvals and
consents. In the event that the O&M Agreement is not entered into as of the
Closing, Buyer shall, and shall cause DE Miami Fort to, apply the terms and
conditions of the existing operation agreement for the generating plant known as
Unit 6 located at the site of the Miami Fort Project in a manner consistent with
the past practices of DE Miami Fort and its predecessor Affiliates. In addition,
Sellers shall (a) use their commercially reasonable efforts to enter into the
Interconnection Agreements as promptly as practicable, recognizing that the
timing of the entry into such agreements is dependent in part on the actions of
third parties and (b) comply with the arrangements set forth on Schedule 6.21.
6.22.    Real Property Matters. Sellers shall and shall cause the Acquired
Companies to reasonably cooperate with Buyer by providing reasonably requested
documentation in the possession, or under the control of, the Acquired
Companies, prior to and at the Closing, in connection with Buyer obtaining ALTA
Owner’s Policies of Title Insurance with the deletion of the requirements
described in Schedule B-I of the title commitments, the deletion of the “gap”
exception and the other standard exceptions and the attachment of any and all
available, reasonable and customary endorsements required by Buyer and any
Financing Source (obtained at Buyer’s sole cost and expense) covering all of the
Real Property effective as of the Closing Date, including executing customary
affidavits required by Buyer’s title insurance company, including the affidavit
substantially in the form of Schedule 6.22 (“Title Company Affidavit”);
provided, however, that Sellers shall not be required to provide any indemnities
or guaranties in favor of the title insurance company, Buyer or any other party
in connection with this Section 6.22 other than (i) a reasonable and customary
“Non-Imputation Affidavit” and (ii) the indemnity contained in the Title Company
Affidavit. Notwithstanding anything herein to the contrary, Buyer shall be
responsible for all costs related to any title policies, “marked-up” title
commitments and endorsements.
6.23.    Financing Cooperation.
(a)    Sellers (including their respective subsidiaries and the Acquired
Companies) shall during the Interim Period:
(i)    provide cooperation reasonably requested by Buyer (x) in connection with
one or more financing transactions, all or a portion of the proceeds of which
will be used to fund the Purchase Price or related fees and expenses, or any
offerings that are registered under Buyer’s existing shelf registration
statement on Form S-3 (each, a “Financing”) and (y) in order for Buyer to comply
with its reporting obligations under the Exchange Act and its obligation to
maintain the availability of its existing shelf registration statement on Form
S-3, which cooperation shall include using commercially reasonable efforts to:
(A) cooperate with the marketing efforts for each Financing, including causing
the appropriate senior management and employees of the Acquired Companies, on a
customary basis and upon reasonable advance notice, to participate in a
reasonable number of customary meetings, presentations, road shows, due
diligence sessions and rating agency sessions, including direct contact
(coordinated through Sellers’ Representatives) with senior management of the
Acquired Companies (and other employees with appropriate seniority and expertise
in the Business) and advisors; (B) assist with the preparation of customary
financing and marketing materials to be used in connection with any Financing
(including providing customary authorization letters and access to due diligence
materials), and identifying any portion of the information set forth in such
materials that would constitute material non-public information; (C) furnish all
financial statements, financial data, audit reports and other financial
information and other information regarding the Acquired Companies of the type
and form, and within the times, required by Regulation S-K and Regulation S-X
under the 1933 Act for offerings on a registration statement on Form S-3 by an
accelerated filer, including all information required to be incorporated by
reference therein, and of the type and form customarily included in documents to
be used for the syndication of credit facilities; (D) cooperate, to the extent
the satisfaction of such condition requires the cooperation of, or is within the
control of, Sellers or the Acquired Companies, in satisfying the conditions
precedent set forth in any definitive document relating to any Financing, but
only to the extent that such conditions are set forth on Exhibit D of the
Commitment Letter (as in effect on the date hereof); (E) cause the independent
accountants of Sellers or the Acquired Companies, as applicable, to provide
reasonable assistance and cooperation, including providing consents and
customary comfort letters; and (F) furnish all documentation and other
information required by a Governmental Authority under applicable “know your
customer” and anti-money laundering rules and regulations, including the U.S.A.
Patriot Act of 2001; and
(ii)    use commercially reasonable efforts to deliver to Buyer, by the earlier
of (x) thirty-five (35) days after the date of execution of this Agreement (or
sooner, if available) and (y) Closing, (A) audited financial statements,
including combined balance sheets, statements of operations, statements of cash
flows, statements of stockholders equity of the Acquired Companies as of and for
the years ended December 31, 2011, 2012 and 2013, as required by, and in
compliance with GAAP and Regulation S-X, and (B) unaudited financial statements,
including combined balance sheets, statements of operations and statements of
cash flows of the Acquired Companies as of and for the three and six month
periods ended June 30, 2013 and 2014 (which shall have been reviewed by the
independent accountants for the Acquired Companies, as provided in the
procedures specified by the Public Company Accounting Oversight Board in AU
722), as required by, and in compliance with GAAP and Regulation S-X.
(b)    Buyer acknowledges and agrees that (i) the obtaining of the Financing is
not a condition to the Closing and (ii) none of Buyer’s respective obligations
under this Agreement are conditioned in any manner upon Buyer or any of its
Affiliates obtaining any financing in respect of the transactions contemplated
hereby.
(c)    Notwithstanding anything contained herein or otherwise, nothing contained
in this Section 6.23 shall require any such cooperation to the extent it would
unreasonably disrupt the conduct of Sellers and the Non-Company Affiliates’
respective businesses. Buyer shall indemnify and hold harmless each of Sellers
and the Non-Company Affiliates and their respective Representatives from and
against any and all Losses suffered or incurred by them in connection with the
arrangement of the Financing and the performance of their respective obligations
under this Section 6.23, including efforts to identify material non-public
information, in each case other than (i) with respect to any information
provided by or on behalf of Sellers or any of the Non-Company Affiliates
pursuant to this Section 6.23 or (ii) to the extent any of such Losses arise
from the bad faith, gross negligence or willful misconduct of, or material
breach of this Agreement by Sellers or any of the Non-Company Affiliates and
their respective Representatives. Buyer shall, promptly upon request of Sellers,
reimburse Sellers and the Non-Company Affiliates for all reasonable and
documented out-of-pocket costs and expenses incurred by Sellers and the
Non-Company Affiliates (including those of their respective Representatives) in
connection with the cooperation required by this Section 6.23. In addition, none
of the Acquired Companies shall be required to undertake any liability or
obligation under any agreement or document related to the Financing, unless and
until the Closing occurs or incur any liability in connection with the Financing
prior to the Closing, other than as expressly contemplated by this Agreement.
ARTICLE VII    
BUYER’S CONDITIONS TO CLOSING
The obligation of Buyer to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Buyer in its sole discretion):
7.1.    Representations and Warranties. (a) The representations and warranties
made by Sellers in Articles III and IV (other than the Sellers Fundamental
Representations and under Section 4.8(b)) shall be true and accurate on and as
of the Closing Date as though made on and as of the Closing Date or, in the case
of representations and warranties that speak as to a specific date, such
representations and warranties shall be true and accurate as of such specific
date, in each case, without giving effect to any “materiality,” “Material
Adverse Effect” or similar qualifiers set forth in such representations and
warranties, except for any inaccuracies that, individually or in the aggregate,
have not had and could not reasonably be expected to have a Material Adverse
Effect, and (b) the representations and warranties of Sellers set forth in
Sections 3.2, 3.4, 3.6, 4.3 and 4.17 (collectively, the “Sellers Fundamental
Representations”) and Section 4.8(b) shall be true and accurate (except for de
minimis inaccuracies) as of the Closing Date as though made on and as of the
Closing Date.
7.2.    Performance. Sellers shall have performed and complied, in all material
respects, with the agreements, covenants and obligations required by this
Agreement to be performed or complied with by Sellers at or before the Closing.
7.3.    Officer’s Certificate. Each Seller shall have delivered to Buyer at the
Closing a certificate of an officer of such Seller, dated as of the Closing
Date, as to the matters set forth in Sections 7.1 and 7.2.
7.4.    Orders and Laws. There shall not be any litigation or proceedings (filed
by a Person other than Buyer or its Affiliates) or Law or order restraining,
enjoining or otherwise prohibiting or making illegal or threatening in writing
to restrain, enjoin or otherwise prohibit or make illegal the consummation of
the transactions contemplated by this Agreement.
7.5.    Consents and Approvals. The Required Approvals shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority shall have occurred; provided, however, that the absence of any
appeals and the expiration of any appeal period with respect to any of the
foregoing shall not constitute a condition to the Closing hereunder.
7.6.    Resignation of Members, Managers, Officers and Directors. Sellers shall
have caused the resignation or removal of all members, managers, officers and
directors, as applicable, nominated or appointed by Sellers or their respective
Affiliates to any board or operating, management or other committee established
under the Acquired Companies’ Charter Documents, and shall have delivered to
Buyer at the Closing evidence of such resignations or removals.
7.7.    Closing Deliveries. Sellers shall have executed and delivered or caused
to be executed and delivered to Buyer all the items set forth in Section 2.4.
7.8.    Title Matters. Buyer shall have received title insurance policies or
“marked up” title commitments from Sellers’ title insurance company or other
nationally recognized title insurance company, insuring the applicable Project
Company’s interest in the Real Property owned or leased by such company, and in
each material easement in favor of the applicable Project Company necessary for
the operation of such Project, effective as of the Closing Date, and such title
policies or “marked-up” title commitments shall not be subject to any exceptions
related to Liens other than Permitted Liens, unless otherwise waived by Buyer in
its sole discretion.
7.9.    Material Adverse Effect. Since the date of this Agreement, no Material
Adverse Effect shall have occurred and be continuing.
7.10.    Certain Information. Not less than fifteen (15) consecutive Business
Days prior to the Closing, Sellers shall have (or shall have caused the Acquired
Companies to have) delivered the information set forth in Section 6.23 with
respect to the Acquired Companies reasonably necessary or required pursuant to
the terms of any Financing to prepare the confidential information memorandum,
prospectus, offering documents, private placement memoranda and similar
documents for such Financing; provided that (x) if such fifteen (15) consecutive
Business Day period has not ended prior to August 16, 2014, then it will be
deemed not to have commenced and will not commence until September 2, 2014, (y)
November 28, 2014 shall be disregarded and shall not count as any such fifteen
(15) consecutive Business Days contemplated hereby and (z) if such period has
not ended prior to December 19, 2014, then it will not commence until January 5,
2015.
7.11.    Frustration of Closing Conditions. Buyer may not rely on the failure of
any condition set forth in this Article VII to be satisfied if such failure was
caused by Buyer’s failure to act in good faith or to use its commercially
reasonable efforts to cause the Closing to occur.
ARTICLE VIII    
SELLERS’ CONDITIONS TO CLOSING
The obligation of Sellers to consummate the Closing is subject to the
fulfillment of each of the following conditions (except to the extent waived in
writing by Sellers in their sole discretion):
8.1.    Representations and Warranties. (a) The representations and warranties
made by Buyer in Article V (other than the Buyer Fundamental Representations)
shall be true and accurate on and as of the Closing Date as though made on and
as of the Closing Date, in each case without giving effect to any “materiality,”
“material adverse effect” or similar qualifiers set forth in such
representations and warranties, except for any inaccuracies that, individually
or in the aggregate, have not had and could not reasonably be expected to have a
material adverse effect on Buyer’s ability to perform its obligations hereunder,
and (b) the representations and warranties of Buyer set forth in Sections 5.2
and 5.6 (collectively, the “Buyer Fundamental Representations”) shall be true
and accurate (except for de minimis inaccuracies) as of the Closing Date as
though made on and as of the Closing Date.
8.2.    Performance. Buyer shall have performed and complied, in all material
respects, with the agreements, covenants and obligations required by this
Agreement to be so performed or complied with by Buyer at or before the Closing.
8.3.    Release of Support Obligations. Sellers and their applicable Affiliates
(other than the Acquired Companies) shall have been released from (a) all of the
Support Obligations provided by Sellers or their Non-Company Affiliates under
the Co-Owner Agreements and the LTSAs and (b) the Support Obligations in
accordance with Section 6.5(b) such that the aggregate amount outstanding under
all forms of Support Obligations that have not been released shall not exceed
$75,000,000.
8.4.    Officer’s Certificate. Buyer shall have delivered to Sellers at the
Closing a certificate of an officer of Buyer, dated as of the Closing Date, as
to the matters set forth in Sections 8.1 and 8.2.
8.5.    Orders and Laws. There shall not be any litigation or proceedings (filed
by a Person other than a Seller or its Affiliates) or Law or order restraining,
enjoining or otherwise prohibiting or making illegal or threatening in writing
to restrain, enjoin or otherwise prohibit or make illegal the consummation of
the transactions contemplated by this Agreement.
8.6.    Consents and Approvals. The Required Approvals shall have been duly
obtained, made or given and shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority shall have occurred; provided, however, that the absence of any
appeals and the expiration of any appeal period with respect to any of the
foregoing shall not constitute a condition to the Closing hereunder.
8.7.    Closing Deliveries. Buyer shall have executed and delivered or caused to
be executed and delivered to Buyer all the items set forth in Section 2.5.
8.8.    Frustration of Closing Conditions. No Seller may rely on the failure of
any condition set forth in this Article VIII to be satisfied if such failure was
caused by such Seller’s failure to act in good faith or to use its commercially
reasonable efforts to cause the Closing to occur.
ARTICLE IX    
TERMINATION
9.1.    Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, as follows:
(f)    at any time before the Closing, by any Seller or Buyer, by written notice
to the other Parties, in the event that any Law or final order restrains,
enjoins or otherwise prohibits or makes illegal the transactions contemplated
pursuant to this Agreement;
(g)    at any time before the Closing, by any Seller or Buyer, by notice to the
Party that has materially breached its obligations hereunder and such breach
(other than a breach of Buyer’s obligation to pay the Purchase Price in
accordance with the terms of Article II) has not been cured within thirty (30)
days following written notification thereof; provided, however, that if, at the
end of such thirty (30) day period, the breaching Party is endeavoring in good
faith, and proceeding diligently, to cure such breach, the breaching Party shall
have an additional thirty (30) days in which to effect such cure;
(h)    at any time before the Closing, by Buyer or any Seller, by notice to the
other Parties, on or after the date that is nine (9) months after the date
hereof (which date may be extended by any Party, by notice to the other Parties,
for one additional three (3) month period if (i) applicable Governmental
Authority approvals have not been obtained by the date that is nine (9) months
after the date hereof and (ii) the lack of such Governmental Authority approvals
is the sole reason that Buyer’s and/or Sellers’, as applicable, unwaived
conditions to consummate the Closing are unfulfilled as of the date that is nine
(9) months after the date hereof) (such date, the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 9.1(c)
shall not be available to any Party whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing to occur on or prior to such date;
(i)    by Buyer or any Sellers pursuant to Section 6.11 or 6.12, by notice to
the other Parties in accordance with such Sections;
(j)    by Buyer pursuant to Section 6.19, by written notice to Sellers in
accordance with such Section; or
(k)    by mutual written consent of Buyer and Sellers.
9.2.    Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the Parties shall be relieved of its
duties and obligations arising under this Agreement as of the date of such
termination, and such termination shall be without liability to the Parties or
the Acquired Companies, except that (a) the covenants and agreements of the
Parties set forth in Sections 6.2(b) (Indemnification for Access), 6.17 (Public
Announcements), 6.18 (Confidentiality), 9.2 (Effect of Termination) and Article
XI hereof shall survive any such termination and shall be enforceable hereunder,
(b) except in the event of a termination under Section 9.1(f), nothing in this
Section 9.2 shall be deemed to release any Party for any breaches of the
representations, warranties or covenants contained in this Agreement prior to
the time of such termination resulting from the intentional misconduct of such
Party, and (c) nothing in this Section 9.2 shall be deemed to release any Party
from any liability for fraud. The damages recoverable by the non-breaching Party
shall include all attorneys’ fees reasonably incurred by such Party in
connection with the transactions contemplated hereby.
ARTICLE X    
INDEMNIFICATION, LIMITATIONS OF LIABILITY AND WAIVERS
10.1.    Indemnification.
(j)    Subject to Section 10.2, from and after the Closing, Sellers shall
indemnify, reimburse, defend and hold harmless Buyer, each of the Acquired
Companies and their respective partners, members, officers, employees,
Affiliates and Representatives (collectively, the “Buyer Indemnified Parties”)
from and against all Losses incurred or suffered by any Buyer Indemnified Party
resulting from:
(i)    any breach or inaccuracy as of the Closing Date (as though made on and as
of the Closing Date except to the extent otherwise provided in this Agreement)
of any representation or warranty of Sellers contained in this Agreement or any
certificate delivered pursuant to Section 7.3;
(ii)    any breach of any covenant or agreement of Sellers contained in this
Agreement;
(iii)    the Excluded Liabilities; any Excluded Item; and the GT Separation; and
(iv)    any “bulk sales” Taxes relating to any Tax liability of Sellers for the
Pre-Closing Taxable Period imposed on Buyer as a successor or transferee of any
Seller.
(k)    Subject to Section 10.2, from and after the Closing, Buyer shall
indemnify, reimburse, defend and hold each Seller and its respective partners,
members, officers, employees, Affiliates and Representatives (collectively, the
“Sellers Indemnified Parties” and, together with Buyer Indemnified Parties, the
“Indemnified Parties”) harmless from and against all Losses incurred or suffered
by any Sellers Indemnified Party resulting from:
(i)    any breach or inaccuracy as of the Closing Date (as though made on and as
of the Closing Date except to the extent otherwise provided in this Agreement)
of any representation or warranty of Buyer contained in this Agreement or any
certificate delivered pursuant to Section 8.4;
(ii)    any breach of any covenant or agreement of Buyer contained in this
Agreement;
(iii)    the Assigned Contracts, to the extent such Losses relate to periods on
or after Closing;
(iv)    the Continued Affiliate Contracts, to the extent such Losses relate to
periods on or after Closing;
(v)    any liabilities assumed by a Project Company pursuant to a Contribution
Agreement (as amended, if applicable), to the extent that any Seller Indemnified
Party has suffered any unreimbursed Losses; and
(vi)    the Purchased Assets, to the extent such Losses relate to periods on or
after Closing, subject to Buyer’s rights pursuant to Section 10.1(a).
10.2.    Limitations of Liability. Notwithstanding anything in this Agreement to
the contrary:
(f)    the representations, warranties, covenants, agreements and obligations in
this Agreement shall survive the Closing; provided, however, that no Indemnified
Party may make or bring a Claim for Loss with respect to (i) any representations
or warranties contained in Articles III, IV or V (other than the Sellers
Fundamental Representations, the representations and warranties set forth in
Section 4.9 (Taxes) or the Buyer Fundamental Representations) or any covenants,
agreements or obligations in Sections 6.2(b) (Indemnification for Access), 6.3
(Certain Restrictions) or 6.9 (Indebtedness; Distributions), after the one (1)
year anniversary of the Closing Date, (ii) the Sellers Fundamental
Representations or the Buyer Fundamental Representations, after the three (3)
year anniversary of the Closing Date, (iii) the representations and warranties
set forth in Section 4.9 (Taxes) and the covenants in Section 6.14 (Tax Matters)
after the expiration of thirty (30) days following the expiration of the
applicable statute of limitations (including extensions thereof consented to in
writing by Sellers); and (iv) any other covenants, agreements or obligations of
any Party that by their terms are to be performed prior to the Closing, after
the one (1) year anniversary of the Closing Date;
(g)    any breach of a representation or warranty in this Agreement (other than
a breach of a representation or warranty contained in Section 4.9 (Taxes) in
connection with any single item or group of related items that results in Losses
of less than $500,000 shall be deemed, for all purposes of this Article X, not
to be a breach of such representation or warranty;
(h)    Sellers shall have no liability for breaches of representations and
warranties in this Agreement pursuant to Section 10.1(a)(i) (other than a breach
of a representation or warranty contained in Section 4.9 (Taxes)) until the
aggregate amount of all Losses incurred by Buyer equals or exceeds one and
one-half percent (1.5%) of the Base Purchase Price (the “Deductible Amount”), in
which event Sellers shall be liable for Losses only to the extent they are in
excess of the Deductible Amount (except as set forth below);
(i)    in no event shall Sellers’ aggregate liability (i) arising out of or
relating to this Agreement, whether relating to breach of representation and
warranty, covenant, agreement or obligation in this Agreement and whether based
on contract, tort, strict liability, other Laws or otherwise (except as set
forth in Section 10.2(j) below), exceed ten percent (10%) of the Base Purchase
Price, except as set forth in clause (ii) below; and (ii) arising out of or
relating to any breach of a Sellers Fundamental Representation, a breach of a
representation or warranty contained in Section 4.9 (Taxes), a breach of Section
6.14 (Tax Matters) or for fraud (together with the aggregate liability pursuant
to clause (i) above) exceed one hundred percent (100%) of the Base Purchase
Price;
(j)    no Seller shall have any liability for any breach of a representation,
warranty, covenant, agreement or obligation in this Agreement by any Seller
(i) of which Buyer had knowledge prior to the date hereof or (ii) (x) of which
Buyer did not have knowledge prior to the date hereof but of which Buyer had
knowledge prior to the Closing Date and (y) where due to such breach Buyer’s
conditions to the Closing in Article VII were not met (and for purposes of this
Section 10.2(e), the documents disclosed to Buyer or its Representatives in the
course of its due diligence, and their contents, are deemed to be known to
Buyer); provided that this provision shall not apply to any breaches due to the
intentional misconduct of a Seller;
(k)    notwithstanding anything to the contrary herein, the Parties agree that
(i) each representation or warranty of each Seller made herein shall be limited
solely to Sellers’ Knowledge as such representation or warranty relates to any
of the Coal Participant Projects, Coal Participant Project Assets or Coal
Participant Project Operators, (ii) each representation or warranty of each
Seller made herein as such representation or warranty relates to any of the Coal
Projects or the Coal Project Assets shall be limited to matters solely relating
to the proportionate share in the undivided interest in the Coal Project Assets
any Coal Project Company respectively owns, operates or utilizes, (iii) the
requirement of any covenant, obligation or agreement of each Seller herein
(other than those set forth in Article II) relating to any of the Coal
Participant Projects, Coal Participant Project Assets or Coal Participant
Project Operators shall be limited solely to (x) a requirement to use
commercially reasonable efforts to perform such covenant, obligation or
agreement and (y) in the case of a Coal Project or Coal Project Assets, matters
solely relating to the proportionate share in the undivided interest in the Coal
Project Assets any Coal Project Company respectively owns, operates or utilizes,
and (iv) the requirements of Section 6.3(a) shall not be applicable to any
action or failure to take action by any Coal Participant Project Operator on
behalf of or for the benefit of any Coal Participant Project Company or any Coal
Participant Project
(l)    the Parties shall have a duty to mitigate any Loss in connection with
this Agreement;
(m)    no Seller shall have any liability for any Losses that represent the cost
of repairs, replacements or improvements which enhance the value of the
repaired, replaced or improved Asset above its value on the Closing Date or
which represent the cost of repair or replacement exceeding the lowest
reasonable cost of repair or replacement;
(n)    notwithstanding anything herein to the contrary, the limitations,
covenants, agreements and obligations set forth in this Section 10.2 shall not
apply to any Seller’s indemnification obligations pursuant to
Section 10.1(a)(iii)-(iv);
(o)    the Losses suffered by any Indemnified Party shall be calculated after
giving effect to any amounts covered by third parties, including insurance
proceeds, in each case net of costs and expenses of such recoveries and net of
any associated Tax benefits to the applicable Party or any Acquired Company (it
being understood and agreed that the Indemnified Parties shall use their
commercially reasonable efforts to seek insurance recoveries in respect of
Losses to be indemnified hereunder). In the event any insurance proceeds or
other recoveries from third parties are actually realized (in each case
calculated net of costs and expenses of such recoveries) by an Indemnified Party
subsequent to the receipt by such Indemnified Party of an indemnification
payment hereunder in respect of the Claims to which such insurance proceedings
or third party recoveries relate, appropriate refunds shall be made promptly to
the indemnifying party regarding the amount of such indemnification payment;
(p)    (i) with respect to determining whether a breach or inaccuracy of a
representation or warranty exists for purposes of Section 10.01(a)(i), other
than with respect to Section 4.8(b), any qualifier in any such representation or
warranty as to “Material Adverse Effect” shall be deemed to mean “material to
the Acquired Companies, taken as a whole,” and (ii) solely with respect to the
calculation of Losses with respect to such breach or inaccuracy, any qualifier
as to “material”, “materiality”, “Material Adverse Effect” or similar
materiality qualification in any such representation or warranty shall be
disregarded.
(q)    for the avoidance of doubt, Sellers shall have no liability under Section
10.1(a) for any Losses to the extent such Losses were specifically included as a
current liability in the calculation of Net Working Capital as finally
determined pursuant to Section 2.6.
10.3.    Release. Except for the remedies of Buyer with respect to any breach of
the representations, warranties, covenants, and agreements of Sellers under this
Agreement, the certificates to be delivered by Sellers pursuant to Section 7.3
or the Company Assignment Agreement or the Assignment and Assumption Agreement
for and in consideration of the transfer of the Company Interests and the
Assigned Contracts, respectively, effective as of the Closing, Buyer shall and
shall cause its Affiliates (including the Acquired Companies) to absolutely and
unconditionally release, acquit and forever discharge Sellers, their respective
Affiliates and their respective present and former Representatives and each of
their respective heirs, executors, administrators, successors and assigns, from
any and all Losses and Non-Reimbursable Damages and any other obligations,
liabilities and Claims whatsoever, whether known or unknown, both in law and in
equity, in each case to the extent arising out of or resulting from the
ownership and/or operation of the Acquired Companies, or their respective
Assets, businesses, operations, conduct, services, products and/or any plant
employees whether related to any period of time before or after the Closing Date
including as to liabilities under any Environmental Law; provided, however, that
in the event Buyer, the Acquired Companies or any of Buyer’s other Affiliates
are sued by Sellers or their Affiliates for any matter subject to this release,
Buyer, the Acquired Companies or Buyer’s other Affiliates, as applicable, shall
have the right to raise any defenses or counterclaims in connection with such
lawsuits; provided, further, that this release shall not apply in the event of
fraud or intentional misconduct of any such Person. For the avoidance of doubt,
the releases contemplated by this Section 10.3 shall, if the Closing shall
occur, be deemed to be issued as of the Closing.
10.4.    Waiver of Other Representations.
(d)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IT IS THE
EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES HERETO HEREBY AGREE, THAT
NONE OF SELLERS OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES HAS
MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED,
AT LAW OR IN EQUITY, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR
WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, WITH RESPECT TO THE COMPANY INTERESTS, THE ACQUIRED
COMPANIES, PROJECTS OR ANY OF THE PURCHASED ASSETS, THE COAL PROJECT ASSETS OR
ANY PART THEREOF, INCLUDING IN ANY DOCUMENTATION OR OTHER INFORMATION PROVIDED
OR MADE AVAILABLE BY ANY SELLER, THE ACQUIRED COMPANIES OR ANY OF THEIR
RESPECTIVE AFFILIATES OR REPRESENTATIVES IN THE ONLINE DATA ROOM OR OTHERWISE,
EXCEPT, IN EACH CASE, FOR THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN
ARTICLES III AND IV. IN PARTICULAR, AND WITHOUT IN ANY WAY LIMITING THE
FOREGOING, (I) EACH SELLER MAKES NO REPRESENTATION OR WARRANTY REGARDING ANY
ENVIRONMENTAL MATTERS EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 4.13 AND 4.14
AND (II) EACH SELLER MAKES NO REPRESENTATION OR WARRANTY TO BUYER WITH RESPECT
TO ANY FINANCIAL PROJECTIONS OR FORECASTS RELATING TO THE ACQUIRED COMPANIES,
THE PURCHASED ASSETS OR THE COAL PROJECT ASSETS.
(e)    EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE REPRESENTATIONS AND
WARRANTIES IN ARTICLES III AND IV, SELLERS’ INTERESTS IN THE ACQUIRED COMPANIES
ARE BEING TRANSFERRED THROUGH THE SALE OF THE COMPANY INTERESTS “AS IS, WHERE
IS, WITH ALL FAULTS,” AND SELLERS EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF THE ACQUIRED COMPANIES AND THEIR RESPECTIVE ASSETS OR THE
RESPECTIVE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE
ACQUIRED COMPANIES AND THEIR RESPECTIVE ASSETS.
10.5.    Waiver of Remedies.
(g)    The Parties hereby agree that, except with respect to Claims for fraud
(but not constructive fraud), no Party shall have any liability, and no Party or
Indemnified Party shall make any Claim, for any Loss or other matter, under,
relating to or arising out of this Agreement or any other document, instrument
or certificate delivered pursuant hereto, whether based on contract, tort,
strict liability, other Laws or otherwise, except as provided in this Article X
and Section 6.14(c), and, should the Closing occur, the foregoing
indemnification provisions of this Article X and Section 6.14(c) shall be the
sole and exclusive remedy of the Parties with respect to the transactions
contemplated by this Agreement other than Claims for injunctive relief, specific
performance or other equitable remedies; the Parties expressly intend that this
Article X and Section 6.14(c) shall apply to direct Claims between the Parties
for breach of this Agreement (whether or not involving a third party).
(h)    NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PARTY
HERETO SHALL BE LIABLE FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL,
CONSEQUENTIAL OR INDIRECT DAMAGES OR LOST PROFITS, WHETHER BASED ON CONTRACT,
TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM
ANOTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER
FAULT (“Non-Reimbursable Damages”); PROVIDED THAT ANY AMOUNTS PAYABLE TO THIRD
PARTIES PURSUANT TO A THIRD-PARTY CLAIM SHALL NOT BE DEEMED NON-REIMBURSABLE
DAMAGES.
(i)    Notwithstanding anything in this Agreement to the contrary, no
Representative or Affiliate of any Seller shall have any liability to Buyer or
any other Person as a result of the breach of any representation, warranty,
covenant, agreement or obligation of any Seller in this Agreement and no
Representative or Affiliate of Buyer shall have any liability to any Seller or
any other Person as a result of the breach of any representation, warranty,
covenant, agreement or obligation of Buyer in this Agreement.
10.6.    Procedure with Respect to Third-Party Claims.
(g)    If any Party (or as to Buyer after the Closing, any Acquired Company)
becomes subject to a pending Claim or Claim threatened in writing by a third
party and such Party (the “Claiming Party”) believes it has a Claim against
another Party (the “Responding Party”) under this Article X as a result, then
the Claiming Party shall notify the Responding Party in writing of the basis for
such Claim setting forth the nature of the Claim in reasonable detail. The
failure of the Claiming Party to so notify the Responding Party shall not
relieve the Responding Party of liability hereunder except to the extent that
the defense of such Claim is prejudiced by the failure to give such notice.
(h)    If any proceeding is brought by a third party against a Claiming Party
and the Claiming Party gives notice to the Responding Party pursuant to this
Section 10.6, the Responding Party shall be entitled to participate in such
proceeding and, to the extent that it wishes, to assume the defense of such
proceeding, if (i) the Responding Party provides written notice to the Claiming
Party that the Responding Party intends to undertake such defense, (ii) the
Responding Party conducts the defense of the third-party Claim actively and
diligently with counsel reasonably satisfactory to the Claiming Party and
(iii) if the Responding Party is a party to the proceeding, the Responding Party
or the Claiming Party has not determined in good faith that joint representation
would be inappropriate because of a conflict in interest. The Claiming Party
shall, in its sole discretion, have the right to employ separate counsel (who
may be selected by the Claiming Party in its sole discretion) in any such action
and to participate in the defense thereof, and the fees and expenses of such
counsel shall be paid by such Claiming Party. The Claiming Party shall fully
cooperate with the Responding Party and its counsel in the defense or compromise
of such Claim. If the Responding Party assumes the defense of a proceeding, no
compromise or settlement of such Claims may be effected by the Responding Party
without the Claiming Party’s consent unless (A) there is no finding or admission
of any violation of Law or any violation of the rights of any Person and no
effect on any other Claims that may be made against the Claiming Party and (B)
the sole relief provided is monetary damages that are paid in full by the
Responding Party.
(i)    If (i) notice is given to the Responding Party of the commencement of any
third-party legal proceeding and the Responding Party does not, within thirty
(30) days after the Claiming Party’s notice is given, give notice to the
Claiming Party of its election to assume the defense of such legal proceeding,
(ii) any of the conditions set forth in clauses (i) through (iii) of
Section 10.6(b) above become unsatisfied or (iii) a Claiming Party determines in
good faith that there is a reasonable probability that a legal proceeding may
adversely affect it other than as a result of monetary damages for which it
would be entitled to indemnification from the Responding Party under this
Agreement, then the Claiming Party shall (upon notice to the Responding Party)
have the right to undertake the defense, compromise or settlement of such Claim;
provided, however, that the Responding Party shall reimburse the Claiming Party
for the costs of defending against such third-party Claim (including reasonable
attorneys’ fees and expenses) and shall remain otherwise responsible for any
liability with respect to amounts arising from or related to such third-party
Claim, in both cases to the extent it is ultimately determined that such
Responding Party is liable with respect to such third-party Claim for a breach
under this Agreement and the Claiming Party may not settle such Claim without
the consent of the Responding Party not to be unreasonably withheld. The
Responding Party may elect to participate in such legal proceedings,
negotiations or defense at any time at its own expense.
10.7.    Procedures with Respect to Retained Seller Actions.
(d)    Sellers hereby assume, and shall have the sole and exclusive authority
and control over, the defense, investigation, commencement, prosecution,
litigation, management, conduct, appeal and other rights in connection with all
matters whatsoever (including, as applicable, litigation strategy and choice of
legal counsel and other professionals) in connection with any Claims resulting
from the matters set forth as items 2 and 6 on Schedule 4.5 (each, a “Retained
Seller Action”). In furtherance of the foregoing:
(v)    each of Buyer, the Acquired Companies and their respective Affiliates
shall use their commercially reasonable efforts to cooperate as reasonably
requested by Sellers or any Non-Company Affiliates and make readily available to
and afford to Sellers, the Non-Company Affiliates and their respective
Representatives reasonable access to their Representatives, properties and books
and records, subject to appropriate and reasonable confidentiality agreements
(provided that the terms of any such agreement do not restrict actions to be
taken in connection with the defense of any Retained Seller Action), to the
extent reasonably related to such Retained Seller Action. Without limiting the
generality of the foregoing, each of Buyer, the Acquired Companies and their
respective Affiliates shall use their commercially reasonable efforts to make
available their Representatives for fact finding, consultation and interviews,
and as witnesses to the extent that any such Person may reasonably be required
in connection with any Retained Seller Action. Access to such Persons shall be
granted for reasonable periods of time during normal business hours or as
otherwise mutually agreed. The provision of access and other services pursuant
to this Section 10.7(a)(i) shall be at no additional cost or expense of Sellers,
other than for reasonable out-of-pocket expense;
(vi)    Sellers may, without consent of Buyer, any Acquired Company or their
respective Affiliates, compromise or settle any Retained Seller Action or
consent to entry of judgment with respect thereto that requires solely money
damages paid by Sellers. Any other disposition by Sellers of any Retained Seller
Action shall be subject to the consent of Buyer, which consent shall not be
unreasonably withheld or delayed; and
(vii)    notwithstanding anything to the contrary contained in this Agreement,
Sellers shall not be required to pay or otherwise indemnify any Buyer
Indemnified Party against any attorneys’ fees incurred by Buyer in connection
with any Retained Seller Action unless Buyer reasonably shall have concluded
(upon advice of its legal counsel) that, with respect to any Retained Seller
Action, Buyer and Sellers may have different, conflicting or adverse legal
positions or interests.
(e)    Buyer shall, and shall cause the Acquired Companies to, cooperate with
Sellers and the Non-Company Affiliates in having any Seller or a Non-Company
Affiliate substituted as the named party, the costs of obtaining such
substitution to be borne by Sellers or such Non-Company Affiliates. Absent a
substitution, Buyer shall, and shall cause the Acquired Companies to, cooperate
and assist as is reasonably needed (to the extent requested) in satisfying any
procedural requirements in connection with any Retained Seller Action, which is
being defended by any Seller or a Non-Company Affiliate, including by filing
papers on such Seller’s or Non-Company Affiliate’s behalf. Sellers shall use
commercially reasonable efforts to effect such substitution.
(f)    None of the Buyer, the Acquired Companies or their respective Affiliates
shall intentionally take any action or omit to take any action for the purpose
of interfering with or adversely affecting the rights and powers of any Seller
or Non-Company Affiliate pursuant to this Section 10.7.
10.8.    Access to Information. After the Closing Date, Sellers and Buyer shall
grant each other (or their respective designees), and Buyer shall cause the
Acquired Companies to grant to Sellers (or their respective designees), access
at all reasonable times to all of the information, books and records relating to
the Acquired Companies in their respective possession, and shall afford each
such Party the right (at such Party’s expense) to take extracts therefrom and to
make copies thereof, to the extent reasonably necessary to implement the
provisions of, or to investigate or defend any Claims between the Parties
arising under, this Agreement.
ARTICLE XI    
MISCELLANEOUS
11.1.    Notices.
(r)    Unless this Agreement specifically requires otherwise, any notice, demand
or request provided for in this Agreement, or served, given or made in
connection with it, shall be in writing and shall be deemed properly served,
given or made if delivered in person or sent by facsimile or sent by registered
or certified mail, postage prepaid, or by a nationally recognized overnight
courier service that provides a receipt of delivery, in each case, to the
Parties at the addresses specified below:
If to Buyer, to: 
Dynegy Inc.
601 Travis Street
Houston, TX 77002
Facsimile No.: (713) 507-6808
Attn: Catherine Callaway, Esq., Executive Vice President and General Counsel
with a copy (which shall not constitute notice) to:
White & Case LLP
1155 Avenue of the Americas
New York, NY 10036
Facsimile No.: (212) 354-8113
Attn: Michael S. Shenberg, Esq.
 
If to Generation Seller, to:
Duke Energy SAM, LLC
c/o Duke Energy Corporation
550 South Tryon Street, DEC-45A
Facsimile No.: (980) 373-9962
Attn: Greer Mendelow, Deputy General Counsel
 
If to Retail Seller, to:


Duke Energy Commercial Enterprises, Inc.
c/o Duke Energy Corporation
550 South Tryon Street, DEC-45A
Facsimile No.: (980) 373-9962
Attn: Greer Mendelow, Deputy General Counsel


with a copy (which shall not constitute notice) to:
 
Bracewell & Giuliani LLP
1251 Avenue of the Americas, 49th Floor
New York, NY 10020
Facsimile No.: (212) 508-6101
Attn: John G. Klauberg, Esq.
         Frederick J. Lark, Esq.



(b) Notice given by personal delivery, mail or overnight courier pursuant to
this Section 11.1 shall be effective upon physical receipt. Notice given by
facsimile pursuant to this Section 11.1 shall be effective as of the date of
confirmed delivery if delivered before 5:00 P.M. Eastern Time on any Business
Day or the next succeeding Business Day if confirmed delivery is after 5:00 P.M.
Eastern Time on any Business Day or during any non-Business Day.
11.2.    Entire Agreement. Except for the Confidentiality Agreement, this
Agreement, the Ancillary Agreements and the Related Agreements supersede all
prior discussions and agreements between the Parties, both written and oral,
with respect to the subject matter hereof and contain the sole and entire
agreement between the Parties with respect to the subject matter hereof.
11.3.    Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party
shall pay its own costs and expenses incurred in anticipation of, relating to
and in connection with the negotiation and execution of this Agreement and the
transactions contemplated hereby.
11.4.    Disclosure. Each Seller may, at its option, include in the Schedules
items that are not material in order to avoid any misunderstanding, and any such
inclusion, or any references to dollar amounts, shall not be deemed to be an
acknowledgment or representation that such items are material, to establish any
standard of materiality or to define further the meaning of such terms for
purposes of this Agreement. Information disclosed in any Schedule shall
constitute a disclosure for purposes of all other Schedules notwithstanding the
lack of specific cross-reference thereto, to the extent the applicability of
such disclosure to such other Schedule is reasonably apparent on its face.
11.5.    Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
shall be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. No waiver by any Party of
any term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion. All remedies, either under this
Agreement or by Law or otherwise afforded, shall be cumulative and not
alternative. Notwithstanding the foregoing, no waiver with respect to the
provisions of which any Financing Source of Buyer is expressly made a third
party beneficiary pursuant to Section 11.7 (and the related definitions and
other provisions of this Agreement to the extent a waiver would serve to modify
the substance or provisions of such sections) shall be permitted in a manner
adverse to any Financing Source of Buyer without the prior written consent of
the arrangers and lenders providing such Financing.
11.6.    Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each Party.
Notwithstanding the foregoing, no amendments or modifications with respect to
the provisions of which any Financing Source of Buyer is expressly made a third
party beneficiary pursuant to Section 11.7 (and the related definitions and
other provisions of this Agreement to the extent a modification would serve to
modify the substance or provisions of such sections) shall be permitted in a
manner adverse to any Financing Source of Buyer without the prior written
consent of the arrangers and lenders providing such Financing.
11.7.    No Third Party Beneficiary. Except for (x) the provisions of
Section 6.2(b) (Indemnification for Access), Section 6.5(d)(ii) (Indemnification
for Contributing Support Obligations), Section 6.14(d)(Tax Indemnity), Schedule
6.14(j) (Tax-Exempt Bond Matters), Sections 10.1(a) (Indemnification by Sellers)
and (b) (Indemnification by Buyer) and Section 10.3 (Release) (which in the case
of clause (x) are intended for the benefit of the Persons identified therein)
and (y) Section 11.5 (Waiver), Section 11.6 (Amendment), this Section 11.7 (No
Third Party Beneficiary), Section 11.13 (Governing Law; Venue; Jurisdiction),
Section 11.14 (Waiver of Jury Trial), and Section 11.15 (Finance-Related
Arrangements) (which in the case of clause (y) are expressly intended to benefit
the Financing Sources), the terms and provisions of this Agreement are intended
solely for the benefit of the Parties and their respective successors or
permitted assigns, and it is not the intention of the Parties to confer
third-party beneficiary rights upon any other Person, including any Continuing
Non-Unionized Employee or Unionized Employee, any beneficiary or dependents
thereof, or any collective bargaining representative thereof.
11.8.    Assignment; Binding Effect. Buyer may assign its rights and obligations
hereunder to any Affiliate or Affiliates of Buyer, or to Buyer’s lenders for
collateral security purposes, but such assignment shall not release Buyer from
its obligations hereunder. Except as provided in the preceding sentence, neither
this Agreement nor any right, interest or obligation hereunder may be assigned
by any Party without the prior written consent of the other Parties and any
attempt to do so shall be void, except for assignments and transfers by
operation of Law. Subject to this Section 11.8, this Agreement is binding upon,
inures to the benefit of and is enforceable by the Parties and their respective
successors and permitted assigns.
11.9.    Specific Performance. Each Party acknowledges and agrees that a breach
of this Agreement would cause irreparable damage to the other Parties and that
the non-breaching Parties shall not have an adequate remedy at law. Therefore,
it is agreed that in the event of such a breach, the non-breaching Party shall
be entitled to injunctive relief, specific performance or other equitable
remedies to enforce the terms and provisions of this Agreement in any state or
federal court sitting in the Borough of Manhattan, the City of New York, New
York, in addition to any other remedies it may have at law or in equity. Such
remedies shall, however, be cumulative and not exclusive and shall be in
addition to any other remedies which any Party may have under this Agreement or
otherwise.
11.10.    Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
11.11.    Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
11.12.    Counterparts; Facsimile. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.
11.13.    Governing Law; Venue; Jurisdiction.
(a)    This Agreement shall be governed by and construed in accordance with the
Laws of the State of New York, without giving effect to any conflict or choice
of law provision that would require or permit the application of the Laws of any
other jurisdiction.
(b)    Except as otherwise provided in Sections 2.6 and 2.7, each Party to this
Agreement irrevocably submits to the exclusive jurisdiction of any state or
federal court within the Borough of Manhattan, the City of New York, New York
with respect to any proceeding arising out of or relating to this Agreement,
including any proceeding arising out of or relating to any Financing or the
performance thereof, and hereby irrevocably agrees that all Claims in respect of
any such proceeding shall be heard and determined in such state or federal
court. Each Party to this Agreement hereby irrevocably waives, to the fullest
extent that it may effectively do so, the defense of an inconvenient forum to
the maintenance of such proceeding, including with respect to any proceeding
arising out of or relating to any Financing or the performance thereof, and
agrees that it will not bring, and will not permit any of its Affiliates to
bring, any proceeding relating to this Agreement, including any dispute arising
out of or relating to any Financing or the performance thereof by the Acquired
Companies or their officers, employees, advisors and other Representatives, in
any court other than a state or federal court sitting in the Borough of
Manhattan in the City of New York. The Parties further agree, to the extent
permitted by Law, that final and unappealable judgment against any of them in
any proceeding contemplated above shall be conclusive and may be enforced in any
other jurisdiction within or outside the United States by suit on the judgment,
a certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.
11.14.    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE
ANCILLARY AGREEMENTS, THE RELATED AGREEMENTS OR ANY OTHER AGREEMENTS OR
CERTIFICATES EXECUTED IN CONNECTION HEREWITH OR THEREWITH OR THE ADMINISTRATION
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN (INCLUDING ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING IN ANY WAY TO THE
FINANCING OR THE PERFORMANCE THEREOF). NO PARTY TO THIS AGREEMENT SHALL SEEK A
JURY TRIAL IN ANY PROCEEDING OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR
ARISING OUT OF, THIS AGREEMENT, ANY ANCILLARY AGREEMENT, ANY RELATED AGREEMENT
OR ANY RELATED INSTRUMENTS OR AGREEMENTS OR THE RELATIONSHIP BETWEEN THE PARTIES
(INCLUDING ANY FINANCING OR THE PERFORMANCE THEREOF). NO PARTY SHALL SEEK TO
CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY TO
THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT,
ANY ANCILLARY AGREEMENT, ANY RELATED AGREEMENT OR ANY RELATED INSTRUMENT OR
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS SET
FORTH ABOVE IN THIS SECTION 11.14. NO PARTY HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS SECTION 11.14 SHALL
NOT BE FULLY ENFORCED IN ALL INSTANCES.
11.15.    Finance-Related Arrangements. Notwithstanding anything to the contrary
contained herein, each Seller agrees on behalf of itself and its Affiliates that
none of the Financing Sources shall have any liability or obligation to such
Seller or any of its respective Affiliates relating to this Agreement, any
related documentation or any of the transactions contemplated herein or therein
(including any Financing). This Section 11.15 is intended to benefit and may be
enforced by any Financing Source and shall be binding on all successors and
assigns of each Seller.


[Signature Page Follows]
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.
SELLERS:
 
DUKE ENERGY SAM, LLC


By:
 
Name:
 
Title:
 



DUKE ENERGY COMMERCIAL ENTERPRISES, INC.


By:
 
Name:
 
Title:











BUYER:
 
DYNEGY RESOURCE I, LLC
By:
 
Name:
 
Title:
 



APPENDIX I


Project Related Defined Terms


“Conesville Project” means the approximately 780 megawatt coal-fired electric
generating plant located on a site in Conesville, Ohio, known as Unit 4,
together with all auxiliary equipment, ancillary and associated facilities and
equipment, electrical transformers, pipeline and electrical interconnection and
metering facilities (whether owned or leased) used for the receipt of fuel and
water and the delivery of the electrical and potential steam output of said
generating plant, and all other improvements related to the ownership, operation
and maintenance of said generating plant and associated equipment.
“DE Conesville” means Duke Energy Conesville, LLC, a Delaware limited liability
company.
“DE Dicks Creek” means Duke Energy Dicks Creek, LLC, a Delaware limited
liability company.
“DE Fayette” means Duke Energy Fayette II, LLC, a Delaware limited liability
company.
“DE Hanging Rock” means Duke Energy Hanging Rock II, LLC, a Delaware limited
liability company.
“DE Killen” means Duke Energy Killen, LLC, a Delaware limited liability company.
“DE Lee” means Duke Energy Lee II, LLC, a Delaware limited liability company.
“DE Miami Fort” means Duke Energy Miami Fort, LLC, a Delaware limited liability
company.
“DE Stuart” means Duke Energy Stuart, LLC, a Delaware limited liability company.
“DE Washington” means Duke Energy Washington II, LLC, a Delaware limited
liability company.
“DE Zimmer” means Duke Energy Zimmer, LLC, a Delaware limited liability company.
“DECAM Coal” means DECAM Coal Gen FinCo, LLC, a Delaware limited liability
company that is a direct wholly-owned subsidiary of DECAM HoldCo.
“DECAM Gas” means DECAM Gas Gen FinCo, LLC, a Delaware limited liability company
that is a direct wholly-owned subsidiary of DECAM HoldCo.
“DECAM HoldCo” means DECAM Generation HoldCo, LLC, a Delaware limited liability
company that is a wholly-owned subsidiary of DECAM.
“Dicks Creek Project” means the approximately 136 megawatt natural gas-fired
electric generating plant located on a site in Middletown, Ohio, together with
all auxiliary equipment, ancillary and associated facilities and equipment,
electrical transformers, pipeline and electrical interconnection and metering
facilities (whether owned or leased) used for the receipt of fuel and water and
the delivery of the electrical and potential steam output of said generating
plant, and all other improvements related to the ownership, operation and
maintenance of said generating plant and associated equipment.
“Fayette Project” means the approximately 640 megawatt natural gas-fired
combined cycle electric generating plant located on a site in Masontown,
Pennsylvania, together with all auxiliary equipment, ancillary and associated
facilities and equipment, electrical transformers, pipeline and electrical
interconnection and metering facilities (whether owned or leased) used for the
receipt of fuel and water and the delivery of the electrical and potential steam
output of said generating plant, and all other improvements related to the
ownership, operation and maintenance of said generating plant and associated
equipment.
“Hanging Rock Project” means the approximately 1,274 megawatt natural gas-fired
combined cycle electric generating plant located on a site in Ironton, Ohio,
together with all auxiliary equipment, ancillary and associated facilities and
equipment, electrical transformers, pipeline and electrical interconnection and
metering facilities (whether owned or leased) used for the receipt of fuel and
water and the delivery of the electrical and potential steam output of said
generating plant, and all other improvements related to the ownership, operation
and maintenance of said generating plant and associated equipment.
“Killen Project” means the approximately 618 megawatt coal-fired electric
generating plant located on a site in Wrightsville, Ohio, together with all
auxiliary equipment, ancillary and associated facilities and equipment,
electrical transformers, pipeline and electrical interconnection and metering
facilities (whether owned or leased) used for the receipt of fuel and water and
the delivery of the electrical and potential steam output of said generating
plant, and all other improvements related to the ownership, operation and
maintenance of said generating plant and associated equipment.
“Lee Project” means the approximately 640 megawatt natural gas-fired electric
generating plant located on a site in Dixon, Illinois, together with all
auxiliary equipment, ancillary and associated facilities and equipment,
electrical transformers, pipeline and electrical interconnection and metering
facilities (whether owned or leased) used for the receipt of fuel and water and
the delivery of the electrical and potential steam output of said generating
plant, and all other improvements related to the ownership, operation and
maintenance of said generating plant and associated equipment.
“Miami Fort Project” means the approximately 1,020 megawatt coal-fired electric
generating plant, together with the approximately 68 megawatt oil-fired electric
generating plant, both located on a site in North Bend, Ohio, together with all
auxiliary equipment, ancillary and associated facilities and equipment,
electrical transformers, pipeline and electrical interconnection and metering
facilities (whether owned or leased) used for the receipt of fuel and water and
the delivery of the electrical and potential steam output of said generating
plants, and all other improvements related to the ownership, operation and
maintenance of said generating plants and associated equipment, excluding for
all purposes the generating plant known as Unit 6 and the real and personal
property associated therewith owned by Duke Energy Kentucky, Inc.
“Stuart Project” means the approximately 2,318 megawatt coal-fired electric
generating plant located on a site in Aberdeen, Ohio, together with all
auxiliary equipment, ancillary and associated facilities and equipment,
electrical transformers, pipeline and electrical interconnection and metering
facilities (whether owned or leased) used for the receipt of fuel and water and
the delivery of the electrical and potential steam output of said generating
plant, and all other improvements related to the ownership, operation and
maintenance of said generating plant and associated equipment.
“Washington Project” means the approximately 637 megawatt natural gas-fired
combined cycle electric generating plant located on a site in Beverly, Ohio,
together with all auxiliary equipment, ancillary and associated facilities and
equipment, electrical transformers, pipeline and electrical interconnection and
metering facilities (whether owned or leased) used for the receipt of fuel and
water and the delivery of the electrical and potential steam output of said
generating plant, and all other improvements related to the ownership, operation
and maintenance of said generating plant and associated equipment.
“Zimmer Project” means the approximately 1,338 megawatt coal-fired electric
generating plant located on a site in Moscow, Ohio, together with all auxiliary
equipment, ancillary and associated facilities and equipment, electrical
transformers, pipeline and electrical interconnection and metering facilities
(whether owned or leased) used for the receipt of fuel and water and the
delivery of the electrical and potential steam output of said generating plant,
and all other improvements related to the ownership, operation and maintenance
of said generating plant and associated equipment.




EXHIBIT A


Form of Contribution Agreement Amendment
EXHIBIT B


Form of Buyer Guarantee
EXHIBIT C


Form of Sellers Guarantee
EXHIBIT D


Form of Access Agreement
EXHIBIT E


Form of Assignment and Assumption Agreement
EXHIBIT F


Form of Company Assignment Agreement
EXHIBIT G


Form of Transition License Agreement


EXHIBIT H


Employee Pension Matters


EXHIBIT I


Form of Transition Services Agreement



#4665499.10